       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 1 of 200



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 CHRISAVGI SOURGOUTSIS,                             )
                                                    )
                Plaintiff,                          )
                                                    )     Case No. 1:16-CV-1096 (KBJ/RMM)
                v.                                  )
                                                    )
 UNITED STATES CAPITOL POLICE,                      )
                                                    )
                Defendant.                          )


                             JOINT PRETRIAL STATEMENT

       In accordance with Local Rule 16.5 of the rules of the United States District Court for the

District of Columbia and the Court’s July 17, 2019 Scheduling Order, Plaintiff Chrisavgi

Sourgoutsis and Defendant United States Capitol Police hereby submit a joint pretrial statement.




                                                1
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 2 of 200



                                               TABLE OF CONTENTS

I.          Neutral one-paragraph statement of the case .............................................................3
      A. Plaintiff’s Neutral One-Paragraph .................................................................................3
      B.    Defendant’s Neutral One-Paragraph ..............................................................................3
II.         defendant’s Proposed voir dire questions ..................................................................4
      A. Introduction and Voir Dire (D.C. Std. Civ. Jury Instr. No. 1-1) .........................................4
      B.    Standard Voir Dire Questions for Judge Ketanji Brown Jackson .......................................5
      C.    Specific Voir Dire Questions ........................................................................................8
III.        Plaintiff’s proposed voir dire .................................................................................. 11
      A. Introduction.............................................................................................................. 12
      B.    General Background Questions ................................................................................... 12
      C.    Previous Legal Experience ......................................................................................... 15
      D. Relationship with the Parties ...................................................................................... 19
      E.    Discrimination Knowledge ......................................................................................... 19
      F.    Damages .................................................................................................................. 31
      G. Specific Bias and Prejudice Questions ......................................................................... 32
IV.         Plaintiff’s proposed jury instructions ...................................................................... 45
V.          Defendant’s Proposed Jury Instructions .................................................................. 81
      A. Jury Instructions At the Start Of Trial (“Pre-trial”) ........................................................ 81
      B.    Jury Instructions After Close Of Evidence (“Post Trial”) ............................................... 88
VI.         Witnesses ............................................................................................................. 124
      A. Plaintiff’s Witnesses ................................................................................................ 124
      B.    Defendant’s Witnesses ............................................................................................. 129
VII.        Exhibits ................................................................................................................ 135
      A. Plaintiff’s Exhibits .................................................................................................. 135
      B.    Defendant’s Exhibits ............................................................................................... 168
VIII.       stipulations ........................................................................................................... 180
      A. Undisputed Stipulations ........................................................................................... 180
      B.    Plaintiff’s Proposed Stipulations (and Defendant’s objections) ..................................... 181
IX.         Deposition Designations ....................................................................................... 190
X.          proposed verdict form ........................................................................................... 194
      A. Plaintiff’s Proposed Verdict Form ............................................................................. 194


                                                                2
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 3 of 200



       B.   Defendant’s Proposed Verdict Form .......................................................................... 197


I.     NEUTRAL ONE-PARAGRAPH STATEMENT OF THE CASE

       A. Plaintiff’s Neutral One-Paragraph

       Chrisavgi Sourgoutsis is a former employee of the U.S. Capitol Police (“USCP”). Ms.

Sourgoutsis alleges that USCP wrongfully terminated her because of her gender (Count I) and

for retaliation in participating in a sexual harassment investigation (Count II).

       B. Defendant’s Neutral One-Paragraph

       Plaintiff Chrisavgi Sourgoutsis began working for Defendant United States Capitol Police

(the “Capitol Police”) on May 12, 2014. Ms. Sourgoutsis’s employment with the Capitol Police

was terminated while she was a probationary employee. Ms. Sourgoutsis alleges that the Capitol

Police terminated her because she is a woman. Ms. Sourgoutsis also alleges that the Capitol

Police terminated her because she was interviewed as a witness in an investigation against a

Capitol Police official, who allegedly violated the Capitol Police’s Anti-Discrimination and Anti-

Harassment policy. Ms. Sourgoutsis alleges the termination violates the Congressional

Accountability Act (the “CAA”), a statute that prohibits legislative branch employers like the

Capitol Police from discriminating based on sex or retaliating against an employee for engaging

in certain protected activity. The Capitol Police contends that the decision to terminate Ms.

Sourgoutsis’s employment was not made for discriminatory or retaliatory reasons. The Capitol

Police alleges that Ms. Sourgoutsis was terminated because of her pattern of violating Capitol

Police rules. The Capitol Police deny that they violated the CAA by terminating Ms.

Sourgoutsis.




                                                           3
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 4 of 200



II.    DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS

       A. Introduction and Voir Dire (D.C. Std. Civ. Jury Instr. No. 1-1)

       Good [morning] [afternoon], ladies and gentlemen, and welcome. I am Judge Ketanji

Brown-Jackson. You have been called to this courtroom for possible selection in a civil case.

       Would you all please stand so that the courtroom clerk can swear you in, and then we will

begin the jury selection process. [Give oath.]

       The purpose of jury selection is to pick a jury whose members will be fair and impartial,

who will keep an open mind, and who will decide the case on the facts and the law. From the

people here in the courtroom, we are going to pick [insert number] jurors. I expect this process to

take about [insert estimate of time].

       You all should now have an [index card] [topic/question sheet] and a pen or pencil.

Please look at your juror badge and write the last three digits from your badge in the upper right-

hand corner of your [index card] [topic sheet]. I am now going to ask you a series of [give

number] questions. They are all yes or no questions. There is no right or wrong answer to any of

these questions. You must answer the questions candidly consistent with your promise to tell the

truth. If your answer is yes, please [write] [circle] the number of the question on your [index

card] [topic/question sheet]. If your answer is no, do not [circle the number] [write down the

number of the question]. You do not have to explain your yes or no answer in writing.

       After I have asked the questions, I will ask each of you one by one to come to the bench.

I will take your [index card] [topic/question sheet] and you may be asked follow-up questions.

       Because the answers to some questions may be personal, I will turn on a device when you

come up to the bench that makes a noise that prevents people in the courtroom from hearing

what is said at the bench.



                                                 4
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 5 of 200



       B. Standard Voir Dire Questions for Judge Ketanji Brown Jackson

       1.      From what I have told you so far, does anyone believe that they have heard

anything about this case?

       2.      The Plaintiff in this case is Chrisavgi Sourgoutsis. Do you know or have you

heard of the Plaintiff?

       3.      The Plaintiff in this case is represented by the Employment Law Group,

specifically R. Scott Oswald, Tom Harrington, Anita Chambers, and Annie Wilson. Do you

know any of these individuals, either personally or professionally, or have any affiliation with

the Employment Law Group. If so, please stand.

       4.      The Defendant in this case is represented by the Capitol Police Office of the

General Counsel, specifically, Kelly Scindian, Rafique Anderson, April Rancier, and Aaron

Wilensky. Do you know any of these individuals, either personally or professionally, or have

any affiliation with the Capitol Police Office of the General Counsel. If so, please stand.

       5.      You may hear testimony from or about a number of people during the course of

this trial. The following persons may testify in this matter.

•   Vasiliki Sourgoutsis
•   Dimitrios Sourgoutsis
•   James Konczos
•   Gus Papathanasiou
•   Tyrone Vias
•   Mark Shutters
•   Thomas DiBiase
•   Matthew Verderosa
•   Glenn Brogan
•   Eric Waldow
•   Andrew Bolinger
•   Jacqueline Whitaker
•   Maria Willis
•   Sara Smither
•   Dr. Phillip Bussey
•   Dr. Richard Edelman
                                                 5
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 6 of 200



•   Jodi Breiterman
•   Nancy Thompson
•   James Gupton
•   Chad Thomas
•   Danny McElroy
•   Joseph Moroziewicki
•   Kim Dine
•   Zachary Madera
•   Solomon Smith
•   Clarence Laster
•   John Hersch
•   Daniel Turner
•   Julie Eldridge
•   Helen McGroarty
•   Dr. Laura Malowane

                If you know any of these individuals, personally or professionally, please stand.

         6.     Do you know or do you recognize any other member of the prospective jury

panel?

         7.     Do you know anyone else who is in the courtroom today, such as any of the

courtroom clerks; the translator; the courtroom reporter; or me, the Judge?

         8.     The lawyers predict that the presentation of evidence in this trial should last

approximately six days, and I think this is a fair estimate, but it could run shorter or longer. The

jury will sit Monday through Friday from 9:30 a.m. to 4:30 p.m. for as long as it takes to hear the

evidence in this case. The length of jury deliberations following the presentation of evidence at

trial will be determined by the jury itself. Do you have an urgent or extremely important matter

to attend to, such that you could be faced with a hardship if selected for the jury in this case?

         9.     Do you have any vision or hearing problems, or any other physical or medical

problems, that might interfere with your ability to hear or understand what the witnesses say in

this case or to give your full attention to the case?




                                                   6
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 7 of 200



         10.    Do you have any other health problems which would interfere with your ability to

sit as a juror in this case?

         11.    Do you have any difficulty in reading, speaking, or understanding English?

         12.    Have you, any members of your family, or any close friends ever studied law, had

any legal training, or been employed by a lawyer or a law firm, worked in a courthouse, been a

paralegal, served as a legal secretary, or performed legal investigative work?

         13.    Do you have any moral, religious, or ethical beliefs that prevent you from sitting

in judgment of another person?

         14.    Do you have any personal, cultural, or religious bias that would prevent you from

treating the testimony of all individuals equally and fairly?

         15.    If you have previously been a juror in a civil or criminal trial, was there anything

about your experience that might affect your ability to serve fairly and impartially in this case?

         16.    If you, any members of your family, or any close friends have been a plaintiff,

defendant, or witness in a civil or criminal case, would that prevent you from fairly and

impartially deciding the case based upon the evidence presented and the law as instructed by this

Court?

         17.    Have you, any members of your family, or any close friends been involved in a

lawsuit or administrative action regarding your employment or separation from employment?

         18.    Do you have any views that would prevent you from awarding monetary

damages, subject to the law as instructed by this Court?

         19.    Each juror must hear the evidence in this case and apply the law, as instructed by

this Court, without being influenced in your decision by sympathy, passion, or prejudice for or




                                                  7
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 8 of 200



against the plaintiff or defendant, or by any preconceived notions about the law. Will you have

difficulty complying with this requirement?

       20.     Is there anything else about the nature of this case or about the parties involved

that would make it difficult for you to remain objective or to render a verdict based solely upon

the evidence presented?

       21.     Do you know of any reason, or has anything occurred to you during this

questioning, that might in any way prevent you from following my instructions on the law and

being completely fair and impartial as a juror in this case?

       C. Specific Voir Dire Questions

       1.      The jury must reach a unanimous verdict; however, each juror must form their

own opinion about which way to rule in the case. Would you have difficulty expressing your

opinion to your fellow jurors, even if it was in conflict with the majority of other juror opinions?

       2.      Are you now or have you ever been an insurance claims adjuster or claims

manager?

       3.      Have you ever held a position in which you were required to investigate claims of

discrimination or harassment?

       4.      Do you or anyone in your immediate family work for a government agency tasked

with enforcing workplace or worker protection laws?

       5.      Have you ever been involved in a lawsuit against a police department or other law

enforcement agency?

       6.       Have you ever been involved in a lawsuit against the federal government?

       7.       Have you ever filed a complaint of discrimination, harassment, or retaliation

against your employer in any state or federal court, or before an administrative body such as the

Equal Employment Opportunity Commission?
                                                 8
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 9 of 200



       8.      Have you ever felt like you were being discriminated against at work because of

your gender, age, sexual orientation, race, national origin, color, genetic information, or

veteran’s status?

       9.      Have you ever had a complaint of discrimination, harassment, or retaliation levied

against you by another employee or a subordinate?

       10.     Have you ever supervised fellow employees at your workplace?

       11.     Have you ever been a manager or executive at your place of employment?

       12.     Has the organization you work for ever been subject to a complaint of

discrimination on the basis of sex or retaliation?

       13.     Have you ever been accused of treating a subordinate at work unfairly?

       14.     Have you ever been disciplined or terminated from your employment based on

accusations of sexual harassment?

       15.     Have you ever been disciplined or terminated from your employment because you

were alleged to have discriminated against another employee?

       16.     Have you ever been disciplined or terminated from your employment because of

tardiness?

       17.     Have you ever been disciplined or terminated from your employment because you

were alleged to have not been wearing proper work attire?

       18.     Have you ever been disciplined or terminated from your employment because you

were alleged to have not paid full time and attention on the job?

       19.     Have you ever been disciplined or terminated from your employment because you

were alleged to have been chewing gum on the job?




                                                 9
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 10 of 200



         20.   Are or have you, any close friends, or any of your immediate family members

ever been a police officer?

         21.   Are or have you, any close friends, or any of your immediate family members

ever been a member of the armed forces?

         22.   Are you or any close friends, or family members now or ever been part of a labor

union?

         23.   Would you have any reason to not believe someone’s testimony because they are

a police officer?

         24.   Do you have such strong feelings for or against the police that it could impact

your decision making in this case?

         25.   Have you ever been pulled over, stopped, arrested or otherwise detained by a

police department for something you feel was not justified?

         26.   Do you now, or have you ever worked in, a position in which you have frequent

access to police officers?

         27.   Do you hold a degree in, or have you taken classes in higher education in, law,

law enforcement, or criminal justice?

         28.   Are you currently employed or have any immediate family members employed by

the federal government?

         29.   Have you ever heard of the United States Capitol Police before today?

         30.   Do you have any strong feelings one way or another about the United States

Capitol Police?

         31.   Are you familiar with or have you heard of Chiefs Kim Dine, Matthew Verderosa,

or Steven Sund?



                                                10
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 11 of 200



       32.     Do you have any strong feelings one way or another about Chiefs Kim Dine,

Matthew Verderosa, or Steven Sund?

       33.     Have you or any of your immediate family members worked on Capitol Hill or in

any capacity in which you or they had regular interaction with the United States Capitol Police?

       34.     Have you ever visited the United States Capitol either as a tourist or for other

business?

       35.     Do you think that making one side or the other happy in this situation is how this

case should be decided?

       36.     Would the fact that an attorney needs to question a witness in a forceful manner

cause you any concern in this case?

       37.     Is there anything about this case that would cause you to be unable to render a

verdict?

       38.     Does anything else cause you to believe that you would be unable to follow

instructions in this case?

III.   PLAINTIFF’S PROPOSED VOIR DIRE

       Chrisavgi Sourgoutsis, the plaintiff, respectfully moves that the Court allow her counsel

to conduct the voir dire of the jury panel in this case. In the event that the Court would deny that

request, she submits the following suggested interrogatories to be asked of the members of the

jury panel:

           OBJECTION TO OPENING PARAGRAPH


               The USCP objects because Judge Brown-Jackson has already denied Plaintiff’s

               request for an attorney conducted voir dire. Judge Brown-Jackson stated that she

               will conduct voir dire. Thus, this section should be deleted.


                                                 11
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 12 of 200



       A. Introduction

       The following questions are being asked of you to assure whether potential jurors have

any involvement in this matter or the parties. The questions are also being asked to review

whether you might have a particular sensitivity to a particular matter that could affect or weigh

on your ability to be a fair and impartial juror. The questions are not being asked to embarrass

you or meddle into your private affairs. At any time after the questioning if you would feel more

comfortable answering a question in private to the court, you may request to do so by raising

your hand. It is important for you to answer all questions fully, honestly and accurately.

        OBJECTION TO INTRODUCTION


               The USCP objects and this section should be deleted per Judge Brown-Jackson’s

               position that she will conduct voir dire.

       B. General Background Questions

           Please state your marital status along with your spouse's name.

       OBJECTION TO NO. 1.

               The USCP objects to this question because the question is irrelevant as it sheds no

               real light on whether a potential juror has formed a fixed opinion as to what the

               verdict in this untried case would be, or whether they would approach it with even

               a hint of bias.

           Please state how many children you have including their sex and ages.

       OBJECTION TO NO. 2.

               The USCP objects to this question because the question is irrelevant as it sheds no

               real light on whether a potential juror has formed a fixed opinion as to what the




                                                 12
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 13 of 200



               verdict in this untried case would be, or whether they would approach it with even

               a hint of bias.

            Please state your present employment, your duties, and how long you have been

employed.

       OBJECTION TO NO. 3.

               No objection.

            Have you or any member of your family, including your spouse or children ever

been involved as an officer or supervisor in management of a corporation, partnership or

civic, professional group, other association? If so, please identify each organization.

       a. If so, please state the position.

       OBJECTION TO NO. 4.

               The USCP objects to this question because the question is irrelevant as it sheds no

               real light on whether a potential juror has formed a fixed opinion as to what the

               verdict in this untried case would be, or whether they would approach it with even

               a hint of bias.

            Have you or any member of your family, including your spouse or children ever

been involved as an officer or supervisor in management of a government agency?

                a.      If so, please state the position.

       OBJECTION TO NO. 5.

               No objection.

            Have you or has any member of your family ever been involved in law

enforcement as a police officer or manager of police officers?

                a.      If so, please state the position. When?

       OBJECTION TO NO. 6.
                                                13
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 14 of 200



      No objection.

   Have you or has any member of your family ever been in the military?

       a.      If so, how long was your service? What rank did you attain? What

               date were you discharged or retired?

OBJECTION TO NO. 7.

      No objection.

   What publications do you read regularly or often?

OBJECTION TO NO. 8.

      The USCP objects to this question because it is overly intrusive, offensive, and

      improper. Whatever marginal information Plaintiff may gain from this

      information is markedly outweighed by a potential juror’s privacy concerns.

      Having a potential juror explain “what publications” him/her “read regularly” is

      deeply personal and overly invasive into the private life of a potential juror.

   What television programs do you watch regularly or often?

OBJECTION TO NO. 9.

      The USCP objects to this question because it is overly intrusive, offensive, and

      improper. Whatever marginal information Plaintiff may gain from this

      information is markedly outweighed by a potential juror’s privacy concerns.

      Having a potential juror explain “what television programs” him/her “watch

      regularly” is deeply personal and overly invasive into the private life of a

      potential juror.

   What was the last book you read?

OBJECTION TO NO. 10.



                                       14
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 15 of 200



              The USCP objects to this question because it is overly intrusive, offensive, and

              improper. Whatever marginal information Plaintiff may gain from this

              information is markedly outweighed by a potential juror’s privacy concerns.

          The function of the jury is to sit and listen to the evidence of the case and decide

the facts. Is there anybody here who does not think that for whatever reason they could not

perform that function for this case? Is there anyone as you sit here today, just based on what

you have heard thus far, believe you could not sit and be fair and impartial?

       OBJECTION TO NO. 11.

              No objection.

          Please name two famous people you consider to be your heroes. You must give

us names we would recognize - you cannot name someone like your mother or grandfather

or child, as much as that would be appropriate for you personally.

       OBJECTION TO NO. 12.

              The USCP objects to this question because the question is irrelevant as it sheds no

              real light on whether a potential juror has formed a fixed opinion as to what the

              verdict in this untried case would be, or whether they would approach it with even

              a hint of bias. The USCP further objects to this question because it is overly

              intrusive and whatever marginal information Plaintiff may gain from this

              information is markedly outweighed by a potential juror’s privacy concerns.

              Having a potential juror explain what “two famous people” a potential juror

              considers to be his/her “hero” is deeply personal and overly invasive into the

              private life of a potential juror.

       C. Previous Legal Experience

           Has anyone ever served on a jury before?

                                                   15
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 16 of 200



                a.      Were you ever the foreperson? Have you ever been a witness in a

                        case?

       OBJECTION TO NO. 13.

               No objection.

            Have you ever been a defendant or a plaintiff in a case?

                a.      If you prefer to talk privately to the judge about any of these

                        questions, you may certainly ask.

       OBJECTION TO NO. 14.

               No objection.

            This is a civil suit as opposed to a criminal proceeding. The rules of evidence are

different and the burdens of proof are different. In a criminal case, the burden of proof is

beyond any and all reasonable doubt. In a civil case, the plaintiff has the burden of proving

the elements of his claim by what is called the preponderance of the evidence, that is the

facts sought to be proven are more likely true than not true. This standard of proof is a

substantially lower burden of proof than that applied to a criminal case. Is there anyone

present who would hold the plaintiff to a higher burden of proof than preponderance of the

evidence?

       OBJECTION TO NO. 15.

               The USCP objects to this question because it is a misstatement of law. The rules

               of evidence that are relevant to this proceeding are not necessarily different than

               those in a criminal proceeding. Moreover, it is unnecessary and editorializing to

               state that the standard of proof is “a substantially lower burden.”

            Have you or any member of your family ever served on a jury in which there

were claims made of discrimination? If so, please state when this occurred, the name of the

                                                16
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 17 of 200



court, the parties involved and the lawyers who represented each side, the nature of the

claims and the outcome of the suit.

       OBJECTION TO NO. 16.

               No objection.

          Have you ever sued anyone in a lawsuit? If so, please explain when that occurred,

the lawyers who represented you, the nature of the case and the outcome of that case.

       OBJECTION TO NO. 17.

               No objection.

          Have you ever been sued in a lawsuit? If so, please explain when that occurred,

the lawyers who represented you, the nature of the case and the outcome of that case.

       OBJECTION TO NO. 18.

               No objection.

          Have you ever been called as a witness in a lawsuit? If so, please explain when

that occurred, the nature of the case and the outcome of that case.

       OBJECTION TO NO. 19.

               No objection.

          Have you ever worked in a job that caused you to work with any law enforcement

officer or agency? Please describe the job and the nature of your contacts with law

enforcement.

       OBJECTION TO NO. 20.

               No objection.

          Have you or anyone close to you received any training in law, law enforcement,

criminal justice, criminology, or the legal system? Please describe.

       OBJECTION TO NO. 21.

                                              17
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 18 of 200



              No objection.

           Have you or anyone close to you received any medical or psychological training?

Please describe.

       OBJECTION TO NO. 22.

              The USCP objects to this question because it is irrelevant. The

              principal purpose of voir dire is to probe each prospective juror's state of mind to

              enable the trial judge to determine actual bias and to allow counsel to assess

              suspected bias or prejudice. This question is irrelevant because it sheds no real

              light on whether a potential juror has formed a fixed opinion as to what the

              verdict in this untried case would be, or whether they would approach it with even

              a hint of bias.

           Have you or anyone close to you worked in a job in the medical or psychological

fields? Please describe.

       OBJECTION TO NO. 23.

              The USCP objects to this question because it is irrelevant. The

              principal purpose of voir dire is to probe each prospective juror's state of mind to

              enable the trial judge to determine actual bias and to allow counsel to assess

              suspected bias or prejudice. This question is irrelevant because it sheds no real

              light on whether a potential juror has formed a fixed opinion as to what the

              verdict in this untried case would be, or whether they would approach it with even

              a hint of bias.

           Have you or anyone close to you ever had an informal relationship with any law

enforcement agency or department, including a ride-along program, crime watch program,

or any similar program or activity? Please describe the relationship.

                                               18
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 19 of 200



       OBJECTION TO NO. 24.

              The USCP objects to this question because it is redundant. Any answer to this

              question would not glean any more information that what was requested in

              question number 20.

       D. Relationship with the Parties

            Is there anyone or a family member or close friend a member of Congress or

worked in the Capital or one of its office buildings for a member of Congress?

       OBJECTION TO NO. 25.

              No objection.

       E. Discrimination Knowledge

          Have you or a family member ever been in a position with a company to make

promotion and hiring decisions?

               a.     If so, have you ever factored in a person's gender in deciding whether

                      to promote or deny a promotion or hire or fire a person?

               b.     Have any of you been denied promotions, terminated, or not hired for

                      illegal reasons such as your gender or race or your age?

       OBJECTION TO NO. 26.

              No objection.

          Is there anyone here who does not agree with the federal laws established by

Congress that prevent discrimination by an employer with regards to a person's gender and the

ability to be free of sexual harassment in the workplace?

       OBJECTION TO NO. 27.

              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

                                              19
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 20 of 200



              first need to know the laws that Congress has enacted that prevent discrimination

              by an employing office based on gender and sexual harassment. Next, the judge

              would have to explain the elements of gender and sexual harassment so that a

              potential juror could explain why/why not him/her disagree with such laws. The

              question also presupposes that claims raised in this action include sexual

              harassment in the workplace, which it does not.

           Under the law an individual has just as many rights as a governmental entity, like

The Capital Police. Is there anyone who believes that government entities have more rights

under the law than an individual?

               a.      Does anyone believe that just because The Capital Police is in this

                       courtroom that you should believe what they say over my client as an

                       individual?

       OBJECTION TO NO. 28.

              The USCP objects to this question because it is vague and ambiguous, prejudicial,

              and being used to pre-indoctrinate the jurors on the law. In order to provide an

              answer to this question, a juror would first need to have the judge explain what

              legal rights an individual maintains and what rights a governmental entity

              maintains that are relevant to this action. Next, the potential juror would have to

              evaluate whether a governmental entity has more legal rights than an individual.

           Does anyone believe that because an employer claims that its actions were not

motivated by gender or sex, that, more likely than not what it says is true?

       OBJECTION TO NO. 29.




                                               20
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 21 of 200



              The USCP objects to this question because its form is vague and ambiguous. A

              potential juror could be confused and conceal relevant information due to his/her

              confusion regarding the interpretation of this question.

              Further, this question is being used to pre-indoctrinate the jurors on the law. In

              order to provide an answer to this question, a juror would first need to have the

              judge explain the legal context of the terms “actions motivated by gender or sex”.

          Has anyone that you know ever been accused or investigated for gender discrimination

or sexual harassment in a workplace?

       OBJECTION TO NO. 30.

              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

              first need to have the judge explain the elements of gender discrimination and

              sexual harassment before a potential juror. Finally, a potential juror would have

              to explain when and how they were made aware that someone that they know was

              accused or investigated for gender discrimination or sexual harassment in a

              workplace. The question also presupposes that claims raised in this action include

              sexual harassment in the workplace, which it does not.

          Is there anyone who does not believe that gender discrimination or sexual

harassment exists in general? Or that a woman should not complain if she is being sexually

harassed in the workplace?

       OBJECTION TO NO. 31.

              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

              first need to have the judge explain the elements of gender discrimination and

                                               21
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 22 of 200



              sexual harassment before a potential juror could explain why/why not him/her

              believes: (1) that gender discrimination and sexual harassment exists; and (2)

              whether a woman should/should not complain if they are sexually harassed in the

              workplace. The question also presupposes that claims raised in this action include

              sexual harassment in the workplace, which it does not.

          Have you ever complained to a fellow employee, supervisor or personnel

manager or to the Equal Employment Opportunity Commission that you believe that a co-

employee or supervisor discriminated or sexually harassed you in any fashion? If so, please

answer the following questions:

               a.     Who were you working for at the time?

               b.     What were the comments or actions of which you complained?

               c.     When did the actions occur?

               d.     What action was taken in response to your complaint?

               e.     Did you feel the response by the company was appropriate, if not, why?

       OBJECTION TO NO. 32.

              Objection as to the portion of the question concerning sexual harassment. The

              question also presupposes that claims raised in this action include sexual

              harassment in the workplace, which it does not.

          Do you personally know or have ever witnessed anyone who has made a

complaint to his or her supervisor, or the company's personnel manager, or human resource

manager, that they have been subjected to discrimination or company retaliated against the

employee? If so, please answer the following questions:

               a.     Who were you working for at the time?


                                               22
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 23 of 200



               b.     What were the comments made?

               c.     What did the conduct involve?

               d.     Did you witness any of this behavior?

               e.     What action was taken in response to your complaint?

               f.     Did you feel the response to be appropriate, if not, why?

       OBJECTION TO NO. 33.

              No objection.

          Have you ever been in a situation where an individual was treated differently

because of a protected characteristic like age, race, gender, religion or ethnic background

that made you feel uncomfortable because of your observation?

       OBJECTION TO NO. 34.

              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

              first need to have the judge explain the definition of a “protected characteristic

              like age, race, gender, religion or ethnic background” before a potential juror

              could explain why/why not him/her observed a situation where they observed any

              event where a person was treated differently based on a protected characteristic

              like age, race, gender, religion or ethnic background. Finally, a potential juror

              would have to explain whether or not they felt uncomfortable because of the

              observation.

          Have you ever been interviewed as part of an investigation or inquiry into claims

of discrimination and/or retaliation? If so, please tell us when that occurred, for whom were

you working, and your understanding of the nature of the claims and the position held at that


                                               23
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 24 of 200



time?

        OBJECTION TO NO. 35.

              No objection.

           Do you personally know anyone who has sued a company for discrimination? If

so, please state the relationship of that individual to you; the name of the company, the

claims made, when the lawsuit occurred and the outcome of the case?

        OBJECTION TO NO. 36.

              No objection.

           Have you ever given a deposition in a case in which there were claims of

discrimination or harassment or retaliation? If so, please state the name of the individual

who filed the suit, the name of the company, how the suit turned out and the names of the

lawyers (if you know) who were involved?

        OBJECTION TO NO. 37.

              No objection.

           Does anyone have a job that deals with charges of sexual harassment,

discrimination or handling investigations - like a personnel manager or a human resource

manager or working with the Equal Employment Opportunity Commission?

        OBJECTION TO NO. 38.

              No objection.

           Does anyone believe that because a woman works in a professional environment

that she has no reason to complain if she is sexually harassed while working that job?

        OBJECTION TO NO. 39.

              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

                                              24
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 25 of 200



             first need to have the judge explain the elements of sexual harassment before a

             potential juror could explain whether he/she believed that a woman had/did not

             have a “reason to complain if she was sexually harassed while working that job.”

             The question also presupposes that claims raised in this action include sexual

             harassment in the workplace, which it does not.

          Is anyone a lawyer or have family members who are lawyers? Does anyone have

any legal classes or seminars or employment law?

      OBJECTION TO NO. 40.

             No objection.

          Has anyone ever worked for an insurance company investigating claims?

      OBJECTION TO NO. 41.

             The USCP objects to this question because this question is irrelevant. No

             connection exists between whether a person has worked for an insurance

             company and the causes of action in this case. Thus, an answer to this question

             would shed no real light on whether a potential juror has formed a fixed opinion

             as to what the verdict in this untried case would be, or whether they would

             approach it with even a hint of bias. Has anyone ever worked for the federal

             government investigating claims?

          Has anyone ever worked for an employer who was sued for discrimination or

harassment and you were made aware of the allegations in some fashion? If so, please

explain when and how you were involved.

      OBJECTION TO NO. 42.




                                             25
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 26 of 200



              Objection to the portion of the question concerning harassment. The question

              presupposes that claims raised in this action include sexual harassment in the

              workplace, which it does not.

          If the evidence in this suit indicates that the defendant is guilty of gender

discrimination or retaliation, do you know of any reason which would prevent you from

rendering a judgment in favor of the plaintiff and against the defendant on these claims?

       OBJECTION TO NO. 43.

              The USCP objects to this question because this is a civil case and the USCP could

              not be “guilty” of discrimination or retaliation. Rather, the USCP would only be

              responsible for committing discrimination or retaliation against Plaintiff if

              Plaintiff has met her the burden of proving all the elements of her gender

              discrimination and/or retaliation claim(s) by a preponderance of the evidence.

              The USCP further objects to this question because it is being used to prejudice the

              jury. In order to provide an answer to this question, a juror would need to

              presume that evidence weighs in favor of Plaintiff. A potential juror would have

              to explain whether they would be prevented from issuing a decision against the

              USCP if the evidence does not show that Plaintiff has met her burden of proof

              regarding allegations of gender discrimination and/or retaliation. Further the

              USCP objects to this question because it is being used to pre-indoctrinate the jury

              as to the law. Without an explanation as to when the evidence in the suit would

              indicate the defendant engaged in an unlawful practice, this question is not

              answerable.

              Finally, Plaintiff is not permitted to use voir dire to “stake out” jurors. Staking out

              jurors means asking jurors what their decision would be under a specific factual
                                                26
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 27 of 200



              scenario. Jurors should not be asked to pledge themselves to a future course of

              action before hearing the evidence and receiving instructions on the law.

              Plaintiff’s question is requesting that a potential juror pledge themselves to a

              certain verdict prior to hearing all of the evidence. This question requests for an

              answer that is inconsistent with a juror’s duty to hear the evidence with an open

              mind and to refrain from forming or expressing an opinion until the case is

              submitted for a verdict.

           Does your present employer have a policy against gender discrimination, sexual

harassment and/or retaliation?

       OBJECTION TO NO. 44.

              The USCP objects to this question because whether a potential juror’s present

              employer has a policy gender discrimination, sexual harassment and/or retaliation

              sheds no real light on whether a potential juror has formed a fixed opinion as to

              what the verdict in this untried case would be, or whether they would approach it

              with even a hint of bias. The question also presupposes that claims raised in this

              action include sexual harassment in the workplace, which it does not.

           Have you ever attended a seminar on gender discrimination, sexual harassment

and retaliation?

               a.     If so, please state the name of the company which employed you when

                      you attended the seminar and when that occurred. What entity the

                      presenter worked?

       OBJECTION TO NO. 45.




                                               27
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 28 of 200



              Objection to the portion of the question concerning sexual harassment. The

              question also presupposes that claims raised in this action include sexual

              harassment in the workplace, which it does not.

          Have you· ever been provided materials on gender discrimination, sexual

harassment or retaliation by an employer? If so, what kind of materials were provided and

when did you last review this information?

       OBJECTION TO NO. 46.

              Objection to the portion of the question concerning sexual harassment. The

              question also presupposes that claims raised in this action include sexual

              harassment in the workplace, which it does not.

          Do you personally know of anyone who has been terminated because of

cooperating in an investigation about sexual harassment or gender discrimination? If so,

what were the allegations made, the name of the employer, and when did this occur?

       OBJECTION TO NO. 47.

              The USCP further objects to this question because it is being used to pre-

              indoctrinate the jurors on the law. In order to provide an answer to this question,

              a juror would need to have the judge explain the elements of gender and sexual

              harassment. Next, a potential juror would have to know whether a person was

              terminated because he/she cooperated in an investigation where a person alleged

              sexual harassment or gender discrimination. The question also presupposes that

              claims raised in this action include sexual harassment in the workplace, which it

              does not.

          Have you ever filed a claim of discrimination with the Equal Employment

Opportunity Commission or filed a grievance with your employer for discrimination? Please

                                               28
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 29 of 200



describe the outcome of any such incident.

       OBJECTION TO NO. 48.

               No objection.

            Have you or has any member of your family ever filed a grievance against their

employer?

       OBJECTION TO NO. 49.

               The USCP objects to this question because the question is irrelevant as it sheds no

               real light on whether a potential juror has formed a fixed opinion as to what the

               verdict in this untried case would be, or whether they would approach it with even

               a hint of bias. There may only be a tangential reference to the filing of a

               grievance in this untried case. An answer to this question does not assist a Party

               in determining what prejudices and beliefs a potential juror is bringing to the

               proceedings in order that counsel may intelligently exercise peremptory

               challenges or challenges for cause.

            Have you or has any member of your family ever been a member of a union?

       OBJECTION TO NO. 50.

               No objection.

            Does any member of this jury panel believe that conflicts between individuals

should be settled outside of court?

       OBJECTION TO NO. 51.

               No objection.

            Does any member of this jury panel feel strongly enough about an issue to place a

bumper sticker on their vehicle? If so, what does the sticker say?

       OBJECTION TO NO. 52.

                                                29
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 30 of 200



              The USCP objects to this question because it is overly intrusive, offensive, and

              improper. Whatever marginal information Plaintiff may gain from this

              information is markedly outweighed by a potential juror’s privacy concerns.

              Placing a bumper sticker on a vehicle is deeply personal as to the purpose of the

              content of the bumper sticker and why the bumper sticker is placed on the vehicle.

          Does any member of this jury panel listen to talk radio that involves a legal

question or answer type program? If so, have you ever sought legal advice for an

employment situation?

       OBJECTION TO NO. 53.

              The USCP objects to this question because it is overly intrusive, offensive, and

              improper. Whatever marginal information Plaintiff may gain from this

              information is markedly outweighed by a potential juror’s privacy concerns.

              Listening to a certain radio program is deeply personal as to the content of the

              program and why the potential juror listens to the particular radio program.

          Does any member of this jury panel suffer from sexual harassment or gender

discrimination currently?

       OBJECTION TO NO. 54.

              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

              need to have the judge explain the elements of gender and sexual harassment so

              that a potential juror could explain how him/her are aware of whether they are

              currently experiencing gender and/or sexual harassment. Finally, a potential juror

              would have to explain when and how they are currently experiencing gender

              and/or sexual harassment. Additionally, the USCP objects to this question

                                               30
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 31 of 200



             because it is overly intrusive, offensive, and improper. Whatever marginal

             information Plaintiff may gain from this information is markedly outweighed by a

             potential juror’s privacy concerns. Having a potential juror explain how if they

             are currently experiencing gender and/or sexual harassment is deeply personal as

             to the circumstances of him/her experience. The question also presupposes that

             claims raised in this action include sexual harassment in the workplace, which it

             does not.

      F. Damages

          If you think you can be fair and even handed with the person of the opposite sex,

would you raise your hand for me, please?

      OBJECTION TO NO. 55.

             No objection.

          If Ms. Sourgoutsis proves her case to you, the law states she is entitled to be

compensated. Is there anyone here who would have difficulty assessing damages if Ms.

Sourgoutsis proves her case?

      OBJECTION TO NO. 56.

             The USCP further objects to this question because it is being used to pre-

             indoctrinate the jurors on the law. In order to provide an answer to this question,

             a juror would need to have the judge explain the elements a law that allows a

             person to be compensated for being subjected to illegal discrimination by the

             USCP.

             Next, the judge would have to explain Plaintiff’s burden of proof and how

             Plaintiff has met her the burden of proving all the elements of her gender

             discrimination and/or retaliation claim(s) by a preponderance of the evidence

                                              31
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 32 of 200



              before a potential juror could determine whether Plaintiff should be entitled to any

              compensation for being subjected to any illegal discrimination. Finally, a

              potential juror would have to explain whether they would be prevented from

              issuing a decision against the USCP for any damages that resulted from Plaintiff

              being subjected to any illegal discrimination.

              Finally, Plaintiff is not permitted to use voir dire to “stake out” jurors. Staking out

              jurors means asking jurors what their decision would be under a specific factual

              scenario. Jurors should not be asked to pledge themselves to a future course of

              action before hearing the evidence and receiving instructions on the law.

              Plaintiff’s question is requesting that a potential juror pledge themselves to a

              certain verdict prior to hearing all of the evidence. This question requests for an

              answer that is inconsistent with a juror’s duty to hear the evidence with an open

              mind and to refrain from forming or expressing an opinion until the case is

              submitted for a verdict.

              The USCP objects to this question because it is a misstatement of law. Plaintiff is

              not necessarily entitled to any compensation if she allegedly “proves her case.”

          Do you believe there should be a specific limit to how much money should be

awarded for non-economic damages and mental anguish? Why or why not?

       OBJECTION TO NO. 57.

              No objection.

       G. Specific Bias and Prejudice Questions

          In the past two years, there has been a lot of discussion about whether our country

has become too politically correct. President Trump said, while running for office, "I think

the big problem this country has is being politically correct. I've been challenged by so

                                                32
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 33 of 200



many people, and I don't frankly have time for total political correctness. And to be honest

with you, this country doesn't have time, either." Does anyone here feel that being

"politically correct" has gone too far?

       OBJECTION TO NO. 58.

              The USCP objects to this question because it is overly intrusive, offensive, and

              improper. Whatever marginal information Plaintiff may gain from this

              information is markedly outweighed by a potential juror’s privacy concerns.

              Having a potential juror explain how what Donald Trump said as a political

              candidate, and the overall impact on a potential juror, is deeply personal and

              overly invasive into the private life of a potential juror.

              Additionally, the USCP objects to this question because the question is irrelevant

              as it sheds no real light on whether a potential juror has formed a fixed opinion as

              to what the verdict in this untried case would be, or whether they would approach

              it with even a hint of bias.

              Finally, “politically correct” is an undefined term and not an appropriate topic for

              inquiry during voir dire. Even if “politically correct” was defined, it is not an

              issue in this case and any answer to this question would not assist a Party in

              determining what prejudices and beliefs a potential juror is bringing to the

              proceedings in order that counsel may intelligently exercise peremptory

              challenges or challenges for cause.

           A lot of people feel that the politically correct movement has made it hard for

people to talk to each other and say things at work. Again, we heard a lot of discussion in

the last election of a candidate describing women as pigs, attributing the criticism of a

female news anchor to her menstrual cycle, and talking about the size of his genitals during
                                                33
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 34 of 200



a televised debate. Is there anyone here who thinks this type of conversation is okay in the

workplace? Would your opinion change if the person making the comments was a

supervisor or the boss of the workplace? In other words, if someone is a supervisor, do you

believe they have the right to talk and act however they please? For those who think it is

okay, if you were instructed this type of discussion is prohibited by the law, could you in

good conscience enforce that law?

       OBJECTION TO NO. 59.

              The USCP objects to this question because it is overly intrusive, offensive, and

              improper. Whatever marginal information Plaintiff may gain from this

              information is markedly outweighed by a potential juror’s privacy concerns.

              Having a potential juror explain how what a political candidate stated regarding

              his/her description of “women”, and the overall impact on a potential juror, is

              deeply personal and overly invasive into the private life of a potential juror.

              Additionally, the USCP objects to this question because the question is irrelevant

              as it sheds no real light on whether a potential juror has formed a fixed opinion as

              to what the verdict in this untried case would be, or whether they would approach

              it with even a hint of bias.

              Finally, the last election of a candidate discussing “describing women as pigs,

              attributing the criticism of a female news anchor to her menstrual cycle, and

              talking about the size of his genitals during a televised debate” is not an issue in

              this case and any answer to this question would not assist a Party in determining

              what prejudices and beliefs a potential juror is bringing to the proceedings in

              order that counsel may intelligently exercise peremptory challenges or challenges

              for cause.
                                                34
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 35 of 200



           In the last year, our president joked about grabbing women by their private parts,

but a lot of voters overlooked or excused the conduct because they did not like his opponent.

The judge is going to instruct you that that type of conduct is not tolerated in the workplace,

regardless. Is there anyone here who feels that if it is okay for the president to talk in this

manner, then it would then be okay for a manager or a boss to do it?

       OBJECTION TO NO. 60.

               The USCP objects to this question because it is overly intrusive, offensive, and

               improper. Whatever marginal information Plaintiff may gain from this

               information is markedly outweighed by a potential juror’s privacy concerns.

               Having a potential juror explain how what a President of the United States stated

               and the overall impact on a potential juror is deeply personal and overly invasive

               into the private life of a potential juror.

               Additionally, the USCP objects to this question because the question is irrelevant

               as it sheds no real light on whether a potential juror has formed a fixed opinion as

               to what the verdict in this untried case would be, or whether they would approach

               it with even a hint of bias.

               Finally, the President of the United States discussing “grabbing women by their

               private parts” is not an issue in this case and any answer to this question would

               not assist a Party in determining what prejudices and beliefs a potential juror is

               bringing to the proceedings in order that counsel may intelligently exercise

               peremptory challenges or challenges for cause.

           Over the past 18 months or so the media has engaged in several lively and

ongoing debates over the language that President Trump had used a few years back during

the filming of a reality TV show where he referred to women and certain body parts in
                                                  35
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 36 of 200



derogatory terms. Some folks classified that language as "locker room talk" and that men,

because they are men, will talk that way about women at times. Does anyone here feel that

language and comments classified as "locker room talk" is acceptable outside the locker

room such as a professional workplace, like a police force?

       OBJECTION TO NO. 61.

              The USCP objects to this question because it is overly intrusive, offensive, and

              improper. Whatever marginal information Plaintiff may gain from this

              information is markedly outweighed by a potential juror’s privacy concerns.

              Having a potential juror explain how what Donald Trump stated on a television

              show and the overall impact on a potential juror is deeply personal and overly

              invasive into the private life of a potential juror.

              Additionally, the USCP objects to this question because the question is irrelevant

              as it sheds no real light on whether a potential juror has formed a fixed opinion as

              to what the verdict in this untried case would be, or whether they would approach

              it with even a hint of bias.

              Finally, “locker room talk” is an undefined term. Even if “locker room talk was

              defined”, it is not an issue in this case and any answer to this question would not

              assist a Party in determining what prejudices and beliefs a potential juror is

              bringing to the proceedings in order that counsel may intelligently exercise

              peremptory challenges or challenges for cause.

           Who has seen the movie or read the book, Fifty Shades of Grey? What opinions

did you take away about gender rights from the book or the movie? Some critics of the book

refused to see the movie because of their opinion that it sensationalized abusive relationships

where women were treated in as objects and not on an equal basis to the man. Did anyone
                                                 36
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 37 of 200



read or follow this type of discussion in the media or on a social media discussion? Did anyone

blog or post any commentary or opinions about this movie? Or discuss at work, in a book club

or class?

       OBJECTION TO NO. 62.

               The USCP objects to this question because it is overly intrusive, offensive, and

               improper. Whatever marginal information Plaintiff may gain from this

               information is markedly outweighed by a potential juror’s privacy concerns.

               Having a potential juror explain how he/she interpreted the movie or book “Fifty

               Shades of Grey”, reviewing any social media opinions, and the overall impact on

               a potential juror is deeply personal and overly invasive into the private life of a

               potential juror.

               Additionally, the USCP objects to this question because the question is irrelevant

               as it sheds no real light on whether a potential juror has formed a fixed opinion as

               to what the verdict in this untried case would be, or whether they would approach

               it with even a hint of bias.

               Finally, women being treated “as objects and not on an equal basis to [a] man” is

               not an issue in this case and any answer to this question would not assist a Party

               in determining what prejudices and beliefs a potential juror is bringing to the

               proceedings in order that counsel may intelligently exercise peremptory

               challenges or challenges for cause.

            Have you or anyone close to you ever had a negative experience with a person of

another gender while at work?

       OBJECTION TO NO. 63.

               No objection.

                                                 37
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 38 of 200



          Have you or anyone close to you ever been accused of gender discrimination or

sexual harassment, either in the workplace or some other situation?

       OBJECTION TO NO. 64.

              No objection.

          Have you ever worked closely or socialized with a person from another gender?

       OBJECTION TO NO. 65.

              The USCP objects to this question as vague and ambiguous and overly broad.

              Any answer to this question sheds no real light on whether a potential juror has

              formed a fixed opinion as to what the verdict in this untried case would be, or

              whether they would approach it with even a hint of bias.

          Have you had any training or education, such as a college class or a seminar in

the workplace, that dealt with sexual harassment and/or gender discrimination or

harassment? What did you learn?

       OBJECTION TO NO. 66.

              The USCP objects to this question because it is redundant. Any answer to this

              question would not glean any more information that what was requested in

              question number 46. The question also presupposes that claims raised in this

              action include sexual harassment in the workplace, which it does not.

          Do you think that concern over gender equality in the workplace is exaggerated?

Do you think concern over sexual harassment in the workplace is exaggerated?

       OBJECTION TO NO. 67.

              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

              need to have the judge explain the elements of gender equality and sexual

                                               38
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 39 of 200



             harassment so that a potential juror could speculate on whether gender equality

             and/or sexual harassment is exaggerated in the workplace.

             Also any answer to this question would not shed no real light on whether a

             potential juror has formed a fixed opinion as to what the verdict in this untried

             case would be, or whether they would approach it with even a hint of bias. The

             question also presupposes that claims raised in this action include sexual

             harassment in the workplace, which it does not.

          Do you think gender discrimination or sexual harassment in the workplace is

something employees should simply learn to handle or avoid?

      OBJECTION TO NO. 68.

             The USCP objects to this question because it is being used to pre-indoctrinate the

             jurors on the law. In order to provide an answer to this question, a juror would

             need to have the judge explain the elements of gender equality and sexual

             harassment so that a potential juror could speculate on whether gender equality

             and/or sexual harassment is something employees “should learn to handle” or

             “avoid” in the workplace.

             Also any answer to this question would not sheds no real light on whether a

             potential juror has formed a fixed opinion as to what the verdict in this untried

             case would be, or whether they would approach it with even a hint of bias. The

             question also presupposes that claims raised in this action include sexual

             harassment in the workplace, which it does not.

          Do you think people are generally afraid to report sexual discrimination in the

workplace? Why do you think that is?

      OBJECTION TO NO. 69.
                                              39
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 40 of 200



              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

              need to have the judge explain the elements of sex discrimination so that a

              potential juror could speculate on whether “people” are afraid to report sexual

              discrimination in the workplace.

              Finally, whether “people” are “generally afraid to report sexual discrimination in

              the workplace” is not an issue in this case and any answer to this question would

              not assist a Party in determining what prejudices and beliefs a potential juror is

              bringing to the proceedings in order that counsel may intelligently exercise

              peremptory challenges or challenges for cause.

          How often do you think someone who reports sexual discrimination in the

workplace is retaliated against? Rarely, sometimes, often?

       OBJECTION TO NO. 70.

              The USCP objects to this question because it is prejudicial being used to pre-

              indoctrinate the jurors on the law. In order to provide an answer to this question,

              a juror would need to have the judge explain the elements of sex discrimination

              and retaliation so that a potential juror could speculate on “how often” “someone

              who reports sexual discrimination in the workplace are retaliated against.”

              The question also presupposes that retaliation for reporting discrimination in the

              workplace occurs at some level of frequency.

              Further the language “sexual discrimination” is vague and ambiguous.

              Finally, “how often” “someone who reports sexual discrimination in the

              workplace are retaliated against” is not an issue in this case and this question is

              irrelevant as it sheds no real light on whether a potential juror has formed a fixed
                                                 40
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 41 of 200



              opinion as to what the verdict in this untried case would be, or whether they

              would approach it with even a hint of bias.

          What do you think an employee who is being discriminated against or harassed

should do?

       OBJECTION TO NO. 71.

              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

              need to have the judge explain the elements of discrimination and harassment so

              that a potential juror could speculate on “what” an “employee who is being

              discriminated against or harassed should do.”

              Also, “what” an “employee who is being discriminated against or harassed should

              do” is not an issue in this case and this question is irrelevant as it sheds no real

              light on whether a potential juror has formed a fixed opinion as to what the

              verdict in this untried case would be, or whether they would approach it with even

              a hint of bias. The question also presupposes that claims raised in this action

              include sexual harassment in the workplace, which it does not.

          Do you think the laws which seek to prevent sexual discrimination have gone too

far in the direction of women?

       OBJECTION TO NO. 72.

              The USCP objects to this question because it is being used to pre-indoctrinate the

              jurors on the law. In order to provide an answer to this question, a juror would

              need to have the judge explain what “laws” “seek to prevent sexual discrimination

              have gone too far in the direction of women” so that a potential juror could

              speculate on whether they agree or disagree with the “laws.”

                                                41
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 42 of 200



              Further the language “sexual discrimination” is vague and ambiguous and

              potentially confusing to jurors.

           Do you hold any philosophical or religious beliefs that would prevent you from

sitting in judgment of another person or company?

       OBJECTION TO NO. 73.

              No objection.

           There was some talk in the last election that too much regulation of U.S. business

by federal, state and district governments. Does anyone think that it is too hard to run a

business because of because there are too many regulations or legal requirements?

       OBJECTION TO NO. 74.

              The USCP objects to this question because it is irrelevant as it sheds no real light

              on whether a potential juror has formed a fixed opinion as to what the verdict in

              this untried case would be, or whether they would approach it with even a hint of

              bias.

              Also, whether “it is too hard to run a business because there are too many

              regulations or legal requirements” is not an issue in this case and this question is

              irrelevant as it sheds no real light on whether a potential juror has formed a fixed

              opinion as to what the verdict in this untried case would be, or whether they

              would approach it with even a hint of bias.

           Is there anything about this case, the identity or status of parties, or anything else

you've seen or heard today that would impair your ability to be a fair and impartial juror?

       OBJECTION TO NO. 75.

              No objection.

           Do you have any beliefs, feelings, prejudices, or experiences that you feel would

                                                 42
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 43 of 200



affect your ability to be fair and impartial?

       OBJECTION TO NO. 76.

               No objection.

            Are any of your close friends or relatives’ attorneys? What is their area of

practice?

       OBJECTION TO NO. 77.

               No objection.

            If you are a juror in this case, you will have some rights. It is extremely important

that you understand these rights, and that you will exercise them as often as the need arises.

First you will have the right to hear all the testimony. So if a witness says something you

don’t hear, will you be comfortable raising your hand and telling the judge, "Your Honor, I

did not hear what the witness said." Will you do that?

       OBJECTION TO NO. 78.

               The USCP objects to this question because it is improperly placed as a voir dire

               question. Any reference to a potential juror’s rights will be addressed in the Court

               approved jury instructions.

            If you are a juror in this case you will have a second right, the right to understand

the law. Nothing can be more important. But every so often during deliberations, jurors

disagree over what the law is. Sometimes a juror is just not sure. Sometimes a discussion

will start about what the law really is. So if any of that happens, instead of trying to decide it

among yourselves, will you be comfortable telling your foreperson to knock on the jury

room door and ask the bailiff to tell the judge that there is something about the law you need

to hear about again?

       OBJECTION TO NO. 79.

                                                43
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 44 of 200



      The USCP objects to this question because it is improperly placed as a voir dire

      question. Any reference to a potential juror’s rights will be addressed in the Court

      approved jury instructions.




                                       44
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 45 of 200



IV.    PLAINTIFF’S PROPOSED JURY INSTRUCTIONS

                   [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 1:
                               OPENING INSTRUCTION1

       We are about to begin the trial of the case you heard about during the jury selection.

Before the trial begins, I am going to give you instructions that will help you to understand what

will be presented to you and how you should conduct yourself during the trial.

       During the trial you will hear me use a few terms that you may not have heard before. Let

me briefly explain some of the most common to you. The party who sues is called the plaintiff.

In this action, the plaintiff is Ms. Chrisavgi Sourgoutsis. The party being sued is called the

defendant. In this action, the defendant is U.S. Capitol Police (we will refer to them as “USCP”

going forward).

       During the trial you should keep an open mind and should not form or express any

opinion about the case until you have heard all of the testimony and evidence, the lawyers’

closing arguments, and my instructions to you on the law which I will provide to you at the close

of the case.

       While the trial is in progress, you must not discuss the case in any manner among

yourselves or with anyone else. In addition, you should not permit anyone to discuss the case in

your presence. The lawyers are not allowed to speak with you during this case. When you see the

lawyers at a recess or pass them in the halls and they do not speak to you, they are not being rude

or unfriendly; they are simply following the law.




       1
        Adapted from 3 Fed. Jury Prac. & Instr. § 101:01 (6th ed.), 3 Fed. Jury Prac. & Instr. §
       101:01 (6th ed.)

                                                 45
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 46 of 200



       The trial will now begin. Lawyers for each side will make an opening statement. Opening

statements are intended to assist you in understanding the significance of the evidence that will

be presented.

       After the opening statements, the plaintiff will present her case through witness testimony

and documentary or other evidence. Next, the defendant will have an opportunity to present its

case. The plaintiff may then present rebuttal evidence. After all the evidence is introduced, I will

instruct you on the law that applies to this case. The lawyers will then make closing arguments.

Finally, you will go into the jury room to deliberate to reach a verdict.

       Keep an open mind during the entire trial. Do not decide the case until you have heard all

of the evidence, the closing arguments, and my instructions.

                It is now time for the opening statements.

                Objection: This instruction does not follow the format of the Standard District of

                Columbia District Court jury instruction. This instruction does not provide as

                much information to the jury and does not give them all the details necessary for

                the conduct of the case. Notably, it does not include instruction on what to do

                when objections are sustained. This instruction is also not explicit that jurors

                cannot perform outside research or consider outside evidence beyond that

                provided at trial.




                                                 46
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 47 of 200



                     [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 2:
                            DIRECT AND INDIRECT EVIDENCE2

         Generally speaking, there are two types of evidence that are generally presented during a

trial—direct evidence and indirect evidence. “Direct evidence” is the testimony of a person who

asserts or claims to have actual knowledge of a fact, such as an eyewitness. “Indirect or indirect”

evidence is proof of a chain of facts and circumstances indicating the existence or nonexistence

of a fact.

         As a general rule, the law makes no distinction between the weight or value to be given to

either direct or indirect evidence. Nor is a greater degree of certainty required of indirect

evidence. You are simply required to find the facts in accordance with the preponderance of all

the evidence in the case, both direct and indirect.

                 Objection: This instruction is confusing for the jury because it does not provide a

                 detailed explanation of direct and indirect evidence. The instruction is also

                 incomplete because it does not indicate that indirect evidence is also known as

                 “circumstantial” evidence. The Department proposes using the D.C. standard jury

                 instruction that includes an explanation and gives examples of direct and

                 circumstantial evidence.




2
    Adapted from 3 Fed. Jury Prac. & Instr. § 101:42 (6th ed.)

                                                  47
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 48 of 200



                     [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 3:3
                              PREPONDERANCE OF EVIDENCE

         This is a civil case. Ms. Sourgoutsis has the burden of proving her case by what is called

the preponderance of the evidence. That means Ms. Sourgoutsis has to prove to you, in light of

all the evidence, that what she claims is more likely so than not so.

                 To say it differently: if you were to put the evidence favorable to Ms. Sourgoutsis

and the evidence favorable to USCP on opposite sides of the scales, Ms. Sourgoutsis would have

to make the scales tip somewhat on her side. If Ms. Sourgoutsis fails to meet his burden, the

verdict must be for USCP. If you find after considering all the evidence that a claim or fact is

more likely so than not so, then the claim or fact has been proved by a preponderance of the

evidence.

                 In determining whether any fact has been proved by a preponderance of evidence

in the case, you may, unless otherwise instructed, consider the testimony of all witnesses,

regardless of who may have called them, and all exhibits received in evidence, regardless of who

may have produced them.

                 You may have heard of the term “proof beyond a reasonable doubt.” That is a

stricter standard of proof and it applies only to criminal cases. It does not apply in civil cases

such as this. So you should put it out of your mind.

                 Objection: The Department objects to the confusing language of “more likely so

                 than not so.” The instruction also does not instruct the jury to avoid speculation

                 or guess work in arriving at a conclusion. The instruction also does not state that




3
    Adapted from 3 Fed. Jury Prac. & Instr. § 104:01 (6th ed.)

                                                  48
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 49 of 200



      while jurors can use common sense, they are not permitted to bring in outside

      knowledge to bear in the case, only the evidence presented at trial.




                                       49
          Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 50 of 200



                       [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 4:
                                INTRODUCTION TO TITLE VII4

          It is unlawful for an employer to intentionally discharge any person or otherwise

discriminate against any person with respect to compensation, tenure, conditions, or privileges of

employment because of such person’s gender.

          Ms. Chrisavagi Sourgoutsis claims USCP intentionally discriminated against her because

of her gender. USCP denies this charge.

          It is your responsibility to decide whether Ms. Sourgoutsis has proven her claim of

intentional discrimination by USCP by a preponderance of the evidence.

                   Objection: This jury instruction misstates the nature of the case and the law,

                   which is being brought pursuant to the Congressional Accountability Act

                   (“CAA”), not Title VII. The CAA does not incorporate the entirety of Title VII.

                   The instruction also misstates the Department’s defense. The USCP not only

                   denies the charge, but also provides a legitimate justification for terminating the

                   plaintiff which is not mentioned.




4
    Adapted from 3C Fed. Jury Prac. & Instr. § 171:1 (6th ed.), 3C Fed. Jury Prac. & Instr. § 171:1 (6th ed.)



                                                       50
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 51 of 200



               [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 5:
        ELEMENTS OF A CAA CLAIM DISPARATE TREATMENT MIXED-MOTIVE



        In this case Plaintiff Chrisavgi Sourgoutsis is alleging that USCP treated males more

favorably than her. For Ms. Sourgoutsis to recover on this discrimination claim against USCP,

she must prove that USCP intentionally discriminated against her. This means that Ms.

Sourgoutsis must prove that her gender was a motivating factor in USCP’s decision to terminate

her.

        To prevail on this claim, Plaintiff Chrisavgi Sourgoutsis must prove both of the following

by a preponderance of the evidence:

        First: USCP fired Ms. Sourgoutsis, and/or took other actions against her; and

        Second: Ms. Sourgoutsis’s gender was a motivating factor in USCP’s decision.

Although Ms. Sourgoutsis must prove that USCP acted with the intent to discriminate, Ms.

Sourgoutsis is not required to prove that USCP acted with the particular intent to violate her

federal civil rights.

        In showing that Ms. Sourgoutsis’s gender was a motivating factor for action, Ms

Sourgoutsis is not required to prove that her protected status was the sole motivation or even the

primary motivation for USCP’s decision. Plaintiff Chrisavgi Sourgoutsis need only prove that

Ms. Sourgoutsis’s gender played a motivating part in USCP’s decision even though other factors

may also have motivated USCP.

        As used in this instruction, Ms. Sourgoutsis’s gender was a “motivating factor” if her

gender played a part in USCP’s decision to terminate her or take other actions against her.



                                                51
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 52 of 200



[For use where defendant sets forth a same decision affirmative defense:


If you find that USCP’s treatment of Ms. Sourgoutsis was motivated by both discriminatory and
lawful reasons, you must decide whether Ms. Sourgoutsis’s gender is entitled to damages. Ms.
Sourgoutsis’s is not entitled to damages if USCP proves by a preponderance of the evidence that
USCP would have treated Ms.Sourgoutsis the same even if Ms. Sourgoutsis race and/or sex had
played no role in the employment decision.]
       Comment:

       Adapted from 3C Fed. Jury Prac. & Instr. § 171:20 (6th ed.); Ponce v. Billington, 679 F.3d 840,
       (D.C. Cir. 2012).


The District of Columbia Circuit has expressly held that a Plaintiff may request both a
“motivating factor” and a “but for” causation instruction, stating as follows: Even though we
have described but-for and mixed-motive cases as "alternative ways of establishing liability," id.
at 453, a plaintiff may proceed under both theories simultaneously. In Price Waterhouse v.
Hopkins, 490 U.S. 228, 109 S. Ct. 1775, 104 L. Ed. 2d 268 (1989)—the Supreme Court decision
Title VII's mixed-motive provision was intended to codify—the Court held:
       [n]othing in this opinion should be taken to suggest that a case must be
       correctly labeled as either a "pretext" case or a "mixed-motives" case from
       the beginning in the District Court; indeed, we expect that plaintiffs often
       will allege, in the alternative, that their cases are both. Discovery will often
       be necessary before the plaintiff can know whether both legitimate and
       illegitimate considerations played a part in the decision against her.
Id. at 247 n.12 (plurality opinion). Thus, the Supreme Court has clarified that HN6 a plaintiff
need not expressly allege in the complaint that the action is either a "pretext" or a "mixed-
motives" case since the plaintiff may need discovery to correctly categorize his claim. Moreover,
a plaintiff may ultimately decide to proceed under both theories of liability. Ponce v. Billington,
679 F.3d 840, 845 (D.C. Cir. 2012)


Third Circuit Model Jury Instructions:
The Supreme Court has ruled that direct evidence is not required for a plaintiff to prove that
discrimination was a motivating factor in a "mixed-motive" case, i.e., a case in which an
employer had both legitimate and illegitimate reasons for making a job decision. Desert Palace
Inc. v. Costa, 539 U.S. 90 (2003). The Desert Palace Court concluded that in order to be entitled
to a mixed-motive instruction, (a plaintiff need only present sufficient evidence for a reasonable
jury to conclude, by a preponderance of the evidence, that race, color, religion, sex, or national

                                                 52
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 53 of 200



origin was a motivating factor for any employment practice. Id. at 95-96 (internal quotation
omitted). The mixed-motive instruction above ( including the instruction on the affirmative
defense tracks the instructions approved in Desert Palace. While direct evidence is not required
to make out a mixed motive case, it is nonetheless true that the distinction between mixed-motive
cases and pretext cases is often determined by whether the plaintiff produces direct rather than
circumstantial evidence of discrimination. If the plaintiff produces direct evidence of
discrimination, this may be sufficient to show that the defendant’s activity was motivated at least
in part by animus toward a protected class, and therefore a mixed-motive instruction is
warranted. If the evidence of discrimination is only circumstantial, then the defendant can argue
that there was no animus at all, and that its employment decision can be explained completely by
a non-discriminatory motive; it is then for the plaintiff to show that the alleged non-
discriminatory motive is a pretext, and accordingly Instruction 5.1.2 should be given. See
generally Stackhouse v. Pennsylvania State Police, 2006 WL 680871 at *4 (M.D.Pa. 2006) A
pretext theory of discrimination is typically presented by way of circumstantial evidence, from
which the finder of fact may infer the falsity of the employer's explanation to show bias. A
mixed-motive theory of discrimination, however, is usually put forth by presenting evidence of
conduct or statements by persons involved in the decisionmaking process that may be viewed as
directly reflecting the alleged discriminatory attitude. (internal citations and quotations omitted).
On the proper use of a mixed-motive instruction ( and the continuing viability of the mixed-
motive/pretext distinction ( see Matthew Scott and Russell Chapman, Much Ado About Nothing:
Why Desert Palace Neither Murdered McDonnell Douglas Nor Transformed All Employment
Discrimination Cases To Mixed-Motive, 36 St. Mary(s L.J. 395 (2005): Thus, a case properly
analyzed under [42 U.S.C.] ( 2000e-2(a) (what some commentators refer to as pretext cases)
involves the plaintiff alleging an improper motive for the defendant’s conduct, while the
defendant disavows that motive and professes only a non-discriminatory motive. On the other
hand, a true mixed motive case under [42 U.S.C.] ( 2000e-2(m) involves either a defendant who .
. . admits to a partially discriminatory reason for its actions, while also claiming it would have
taken the same action were it not for the illegitimate rationale or . . . [there is] otherwise credible
evidence to support such a finding.
The rationale for the distinction . . . is simple. When the defendant renounces any illegal motive,
it puts the plaintiff to a higher standard of proof that the challenged employment action was
taken because of the plaintiff(s race/color/religion/sex/national origin. But, the plaintiff, if
successful, is entitled to the full panoply of damages under § 2000e-5. . . . At the same time,
where the defendant is contrite and admits an improper motive (something no jury will take
lightly), or there is evidence to support such a finding, the defendant(s liability risk is reduced to
declaratory relief, attorneys’ fees and costs if the defendant proves it would have taken the same
action even without considering the protected trait. The quid pro quo for this reduced financial
risk is the lesser standard of liability (the challenged employment action need only be a
motivating factor).
Thus, the distinction between mixed-motive and pretext cases is retained after Desert Palace. The
Third Circuit has indicated that it retains that distinction. See, e.g., Makky v. Chertoff, 541 F.3d


                                                  53
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 54 of 200



205, 215 (3d Cir. 2008) (A Title VII plaintiff may state a claim for discrimination under either
the pretext theory set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), or the
mixed-motive theory set forth in Price Waterhouse v. Hopkins, 490 U.S. 228 (1989), under
which a plaintiff may show that an employment decision was made based on both legitimate and
illegitimate reasons.. See also Hanes v. Columbia Gas of Pennsylvania Nisource Co., 2008 WL
3853342 at *4, n.12 (M.D. Pa. 2008) ( Third Circuit adheres to a distinction between pretext
cases, in which the employee asserts that the employer's justification for an adverse action is
false, and mixed-motives cases, in which the employee asserts that both legitimate and
illegitimate motivations played a role in the action; (determinative factor analysis applies to the
former and (motivating factor( analysis applies to the latter).
Whether to give a mixed-motive or a pretext instruction (or both) is a question of law for the
court. Starceski v. Westinghouse Elec. Corp., 54 F.3d 1089, 1097-98 (3d Cir.1995). See also
Urban v. Beyer Corp. Pharmaceutical Div., 2006 WL 3289946 (D.N.J. 2006) (analyzing
discrimination claim first under mixed-motive theory and then under pretext theory).
Same Decision Affirmative Defense in Mixed-Motive Cases Where the plaintiff has shown
intentional discrimination in a mixed motive case, the defendant can still avoid liability for
money damages by demonstrating by a preponderance of the evidence that the same decision
would have been made even in the absence of the impermissible motivating factor. If the
defendant establishes this defense, the plaintiff is then entitled only to declaratory and injunctive
relief, attorney’s fees and costs. Orders of reinstatement, as well as the substitutes of back and
front pay, are prohibited if a same decision defense is proven. 42 U.S.C. (2000e-5(g)(2)(B).
               Objection: This instruction misstates the facts and misstates the law. Plaintiff is

               not generally alleging that the Department treated males more favorably than her,

               rather she is claiming that she was terminated because of her gender. Further, to

               the extent Plaintiff is intending to only set forth a motivating factor theory of the

               case, this instruction is incomplete. It does not include the affirmative defense.

               Additionally, this instruction is incorrect in stating that a “motivating factor”

               occurs when gender “played a part” in the decision to terminate her. The

               instruction would therefore confuse the jury as to the burden of proof required for

               Plaintiff.




                                                 54
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 55 of 200



               [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 6:
        ELEMENTS OF A CAA CLAIM DISPARATE TREATMENT MIXED-MOTIVE

       In this case Ms. Sourgoutsis is alleging that USCP fired Ms. Sourgoutsis and took

other actions against her. For Ms. Sourgoutsis to recover on this discrimination claim

against USCP, Ms. Sourgoutsis must prove that USCP intentionally discriminated against her.

This means that Ms. Sourgoutsis must prove that her gender was a determinative factor in

USCP’s actions against Ms. Sourgoutsis.

       To prevail on this claim, Ms. Sourgoutsis must prove both of the following by a

preponderance of the evidence:

       First: USCP fired Ms. Sourgoutsis, and/or took other actions against Ms.

her; and

       Second: her gender was a determinative factor in USCP’s decision.

       Although Ms. Sourgoutsis must prove that USCP acted with the intent to discriminate,

she is not required to prove that USCP acted with the particular intent to violate her federal civil

rights. Moreover, Ms. Sourgoutsis is not required to produce direct evidence of intent, such as

statements admitting discrimination. Intentional discrimination may be inferred from the

existence of other facts.

       USCP has given a nondiscriminatory reason for its firing of Ms. Sourgoutsis and other

actions against her. If you disbelieve USCP’s explanations for its conduct, then you may, but

need not, find that Ms. Sourgoutsis has proved intentional discrimination. In determining

whether USCP’s stated reason for its actions was a pretext, or excuse, for discrimination, you


                                                 55
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 56 of 200



may not question USCP’s business judgment. You cannot find intentional discrimination simply

because you disagree with the business judgment of USCP or believe it is harsh or unreasonable.

You are not to consider USCP’s wisdom. However, you may consider whether USCP’s reason is

merely a cover-up for discrimination.

        Ultimately, you must decide whether Ms. Sourgoutsis has proven that her gender was a

determinative factor in its firing of Ms. Sourgoutsis and other actions against her. Determinative

factor means that if not for Ms. Sourgoutsis’s gender, the firing and other actions would not have

occurred.

Comment

Adapted 3C Fed. Jury Prac. & Instr. § 171:20 (6th ed.),
On the distinction between mixed-motive and pretext cases (and the continuing viability of that
distinction), see the Commentary to Instruction 5.1.1. The McDonnell Douglas Burden-Shifting
Test
        Objection: This instruction misstates the facts and misstates the law. This jury instruction

only applies to claims of disability discrimination under the Americans with Disabilities Act

(“ADA”). Plaintiff does not have a disability claim in this case. Further, the comment section

9.1.1 Elements of an ADA Claim reference to a mixed motive theory of discrimination is

premised on a claim of disability and refers to whether a plaintiff is a qualified individual able to

perform the essential functions of a job. Additionally, Plaintiff’s instruction refers to allegations

that the USCP fired her and took other actions against her. The USCP only took one

employment action against Plaintiff that is at issue before this court: termination for

unsatisfactory performance. It is a misstatement of fact that the USCP took any other action

against Plaintiff that is at issue in this case. Finally, Plaintiff’s instruction must be struck because

she states that “she is not required to prove that USCP acted with the particular intent to violate


                                                  56
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 57 of 200



her federal civil rights.” This is a misstatement of law. Plaintiff is required to prove that the

USCP discriminated against her intentionally when it terminated her for unsatisfactory

performance. Further, Plaintiff’s instruction is not complete as the term “particular intent” is not

defined and the criteria only applies to claims under the ADA.

       In total, Plaintiff’s proposed instruction must be struck because has no applicability in

this case and would therefore confuse the jury as to what elements Plaintiff needs to prove in

order to prevail in her discrimination and/or retaliation claims




                                                 57
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 58 of 200



                    [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 7:
                                   CAA RETALIATION5


        Ms. Sourgoutsis claims that USCP retaliated against her because of Plaintiff Chrisavgi

Sourgoutsis’s participation in a sexual harassment investigation.

        To prevail on this claim, Plaintiff Chrisavgi Sourgoutsis must prove all of the following

by a preponderance of the evidence:

        First: Plaintiff Chrisavgi Sourgoutsis participated in the sexual harassment investigation.

        Second: Plaintiff Chrisavgi Sourgoutsis was subjected to a materially adverse action at the

        time, or after, the protected conduct took place.

        Third: There was a causal connection between Ms. Sourgoutsis’s participation in the

        sexual harassment investigation and USCP’s decision to fire her.

        Concerning the third element, that of causal connection, that connection may be shown in

many ways. For example, you may or may not find that there is a sufficient connection through

timing, that is termination followed shortly after USCP became aware of Ms. Sourgoutsis’s

participation in the sexual harassment investigation. Causation is, however, not necessarily ruled

out by a more extended passage of time. Causation may or may not be proven by antagonism

shown toward Ms. Sourgoutsis or a change in demeanor toward Ms. Sourgoutsis.

        Ultimately, you must decide whether Ms. Sourgoutsis’s participation in the sexual

harassment investigation had a determinative effect on her termination.

        “Determinative effect” means that if not for Ms. Sourgoutsis’s participation in the sexual

harassment investigation, the termination would not have occurred.


5
 Adapted from 3C Fed. Jury Prac. & Instr. § 171:25; Third Circuit 5.1.7 Elements of a Title VII Claim —
Retaliation



                                                    58
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 59 of 200




      Objection: This instruction would be confusing to the jury as it does not clearly

      state the elements and the standard required to prove retaliation for a protected

      activity. The opening sentence is confusing and suggestive. It does not describe

      in particularity the protected activity in which the plaintiff purportedly engaged.

      Further this instruction does not address the requirement of knowledge. Further

      the language used does not include the Department’s defense to the alleged claim.

      The examples are also overly suggestive and would confuse or unduly influence

      the jury to only focus on those types of examples. The addition of the “causation”

      explanation does not elucidate the Plaintiff’s burden and would also confuse the

      jury as to the burden of proof. The language also suggests that proximity alone

      (no matter how much time has passed) may prove retaliation, which is not

      supported by case law.




                                       59
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 60 of 200



                     [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 8:
                                      CREDIBILITY6

         You are the sole judges of the credibility of the witnesses and the weight their testimony

deserves. You may be guided by the appearance and conduct of a witness, or by the manner in

which a witness testifies, or by the character of the testimony given, or by evidence contrary to

the testimony.

         You should carefully examine all the testimony given, the circumstances under which

each witness has testified, and every matter in evidence tending to show whether a witness is

worthy of belief. Consider each witness' intelligence, motive and state of mind, and demeanor or

manner while testifying.

         Consider the witness' ability to observe the matters as to which the witness has testified,

and whether the witness impresses you as having an accurate recollection of these matters.

         Inconsistencies or discrepancies in the testimony of a witness, or between the testimony

of different witnesses may or may not cause you to discredit such testimony.

         After making your own judgment, you will give the testimony of each witness such

weight, if any, that you may think it deserves. In short, you may accept or reject the testimony of

any witness, in whole or in part.

         In addition, the weight of the evidence is not necessarily determined by the number of

witnesses testifying to the existence or nonexistence of any fact. You may find that the testimony

of a small number of witnesses as to any fact is more credible than the testimony of a larger

number of witnesses to the contrary.




6
    Adapted from 3 Fed. Jury Prac. & Instr. § 105:01 (6th ed.)

                                                  60
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 61 of 200



      Objection: This instruction unnecessarily adds confusion by adding information

      that the jury is not required to follow and is overly suggestive of how the jury

      should weigh the evidence. The instruction is overly repetitive, especially the

      second to last paragraph. The instruction is also incomplete because it does not

      speak to plausibility or implausibility of witness testimony and does not give any

      weight to accuracy of the witness testimony. It also does not discuss factors that

      should not be considered in weighing witness credibility (such as protected

      characteristics).




                                       61
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 62 of 200



                     [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 9:
                               COMPENSATORY DAMAGES7

         If you find USCP discriminated or retaliated against Ms. Sourgoutsis based on her

discrimination or protected activity, and then you must determine an amount that is fair

compensation for plaintiff’s damages. You may award compensatory damages only for injuries

plaintiff Ms. Sourgoutsis proves were caused by USCP’s allegedly wrongful conduct.

         The damages that you award must be fair compensation—no more and no less.

         You may award damages for any reputational damage or loss of enjoyment of work or

life that Ms. Sourgoutsis experienced as a consequence of USCP’s disparate treatment in

plaintiff’s removal from his executive position and subjection of plaintiff to a hostile work

environment. No evidence of the monetary value of such intangible things as reputational

damage or loss of enjoyment of work or life has been, or need be, introduced into evidence.

There is no exact standard for fixing the compensation to be awarded for these elements of

damage. Any award you make should be fair in light of the evidence presented at the trial.

         In determining the amount of any damages you decide to award, you should be guided by

common sense. You must use sound judgment in fixing an award of damages, drawing

reasonable inferences from the facts in evidence. You may not award damages based on

sympathy, speculation, or guesswork. On the other hand, the law does not require that Ms.

Sourgoutsis prove the amount of his losses with mathematical precision, but only with as much

definiteness and accuracy as circumstances permit.

                 Objection: This jury instruction misstates the law. The instruction does not take

                 into account that the CAA has a limit on compensatory damages of $300,000.


7
    Adapted from 3C Fed. Jury Prac. & Instr. § 171:90 (6th ed.).

                                                 62
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 63 of 200



      The first sentence is confusing for the jury in the way it is structured. This

      instruction also includes language involving a hostile work environment and

      removal from an executive position, which are not causes of action alleged in the

      case and would likely confuse the jury. The instruction does not specifically state

      that the plaintiff has the burden of proof as to damages for any alleged harm she

      sustained as a result of alleged wrongful conduct. Also the instruction does not

      distinguish compensatory damages from other pecuniary damages such as back

      pay/attorney’s fees, which may not be awarded by a jury.




                                       63
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 64 of 200



                    [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 10: 8
                                      LOST WAGES


         If you determine USCP retaliated against Ms. Sourgoutsis in terminating her, then you

must determine the amount of damages that USCP’s actions have caused her.

         You may award as actual damages an amount that reasonably compensates Ms. Sourgoutsis

for any lost wages and benefits, taking into consideration any increases in salary and benefits,

including any bonuses or awards, that plaintiff would have received had plaintiff not been

discriminated against.

                 Objection: This instruction misstates the law. The jury cannot award lost wages

                 or benefits. It is the province of the Court to determine lost wages and benefits.




8
    Adapted from 3C Fed. Jury Prac. & Instr. § 172:71 (6th ed.).

                                                  64
          Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 65 of 200



                     [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 11: 9
                                     NOMINAL DAMAGES



          If you find in favor of Ms. Sourgoutsis under Instruction [number]10, but you find

plaintiff's damages have no monetary value, then you must return a verdict for plaintiff in the

nominal amount of one dollar.




9
    Adapted from 3C Fed. Jury Prac. & Instr. § 171:93 (6th ed.)
10
     Left intentionally blank for the final instructions.

                                                     65
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 66 of 200




                    [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 12: 11
                                   STIPULATION OF FACT

          A “stipulation” is an agreement. When there is no dispute about certain facts, the

attorneys may agree or “stipulate” to those facts. You must accept a stipulated fact as evidence

and treat that fact as having been proven here in court.

             1) Chris Sourgoutsis is a female. (Def. Answer at ¶ 7)

             2) Title VII of the Civil Rights Act of 1964, 42 U .S.C. §§ 2000e-2000e-17 (2006) is

                 incorporated with respect to agencies of Congress by the Congressional

                 Accountability Act (CAA), 2 U.S.C. §§ 1301-1438 (2006).

             3) Sourgoutsis is an "employee" as defined by 42 U.S.C. § 2000e (Title VII) and a

                 "covered employee" pursuant to the Congressional Accountability Act of 1995, 2

                 U.S.C. § 1301(3)(c).

             4) USCP is a federal law enforcement agency.

             5) USCP is an "employer" as defined by 42 U.S.C. § 2000e (Title VII) and an

                 "employing office" pursuant to the Congressional Accountability Act of 1995, 2

                 U.S.C. § 1301 (9)(D).

             6) From 2011 through 2017, USCP had an average of 1747 employees. Of that

                 amount, on average, 314 of those employees were female. This amounts to an

                 average of approximately 18% of women in USCP’s workforce from 2011

                 through 2017. (USCP’s 8/8/17 IROG resp. at No. 17)

             7) In the past five years, USCP administered the following policies on

                 discrimination, harassment, misconduct, and retaliation:


11
     Adapted from 3 Fed. Jury Prac. & Instr. § 102:11 (6th ed.)

                                                  66
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 67 of 200



          o USCP’s Anti-Discrimination and Anti-Retaliation Policy (USCP643-653).

              This policy is made available to all employees on Defendant's intranet and

              is given to employees upon entering their recruit class.

          o USCP’s Sexual Harassment Biased Based Policing

              (USCPSOURGOUTSIS1435 -1483). This policy is provided as a training

              to all recruits.

          o USCP’s New Leadership Training (USCPSOURGOUTSIS 1484 -1513).

              This was provided as part of a training to newly promoted Sergeants and

              Lieutenants in 2016 and 2017.

      (USCP’s 4/17/17 IROG resp. at No. 4.)

   8) The documents listed in stipulated fact No. 3 above were the only policies USCP

      implemented to ensure the full and proper integration and equal treatment of

      female officers at USCP from 1974 through the present. These were also the only

      policies provided to officers in supervisor or management roles. (USCP’s 8/8/17

      IROG Resp. at No. 17)

   9) The documents listed in stipulated fact No. 3, as well as Directive 2053.00, Equal

      Employment Opportunity and Diversity Policy (USCPSOURGOUTSIS 1800-

      1801) and the Annual Affirmation of Equal Employment Opportunity and

      Diversity statement (USCPSOURGOUTSIS 1517-1519) are all the documents

      USCP maintains concerning equal employment opportunities, diversity, inclusion,

      discrimination, or harassment in effect or released during Chief Dine's or Chief

      Verderosa's administrations. (USCP’s 8/8/17 IROG resp. at Nos. 18,19)




                                       67
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 68 of 200



   10) In November 2014, Ms. Sourgoutsis successfully completed training and

      graduated from the training academy. (Def. Answer at ¶ 27)

   11) Following successful completion of training, Sourgoutsis became a probationary

      USCP Officer whose probationary period was scheduled to end on November 15,

      2015. (Def. Answer at ¶ 28)

   12) USCP received a picture of Ms. Sourgoutsis sitting on the wall sent by another

      officer. (Def. Answer at ¶ 46)

   13) On August 15, 2015, Ms. Sourgoutsis was summoned to the Investigations

      Division and interviewed as a witness regarding allegations of sexual harassment

      made by other female officers against her supervisor, Sgt. Vias. (Def. Answer at ¶

      68)

   14) The Office of Professional Responsibility investigated a complaint against Sgt.

      Tyrone Vias in June 2015 alleging conduct in violation of Defendant’s Rules of

      Conduct. (2/9/17, Resp to RFA No. 3)

   15) Ms. Sourgoutsis reported to Sergeant Mark Shutters that Sergeant Vias referred to

      her and to other women officers as “Chica” or “Senorita.” (Def. Answer at ¶ 71)

   16) Ms. Sourgoutsis reported to Sergeant Mark Shutters that Sergeant Vias has stood

      with his hands near his belt and rolls his hips and pelvis out toward others. (Def.

      Answer at ¶ 72)

   17) Sourgoutsis alleged that Sgt. Vias made what she summarized as “inappropriate

      comments” toward her.” (2/9/17, Resp to RFA No. 6)




                                       68
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 69 of 200



   18) Sourgoutsis reported to Sergeant Mark Shutter that Sergeant Vias made a

      comment that she thought weird and inappropriate about her. (Def. Answer at ¶

      73)

   19) Sourgoutsis reported to Sergeant Mark Shutters that Sergeant Vias complimented

      Plaintiff’s Facebook profile picture. (Def. Answer at ¶ 74)

   20) Directive 2052.004, USCP’s policy relating to probationary periods, contains

      specific requirements for the supervision and evaluation of new officers such as

      Sourgoutsis. (Def. Answer at ¶ 93)

   21) Pursuant to Directive 2052.004, USCP must “[e]stablish the employee's PECS

      performance plan and communicate EPP evaluations and how they relate to the

      employee’s duties and responsibilities, both in writing and orally, within 30 days

      of appointment.” (Def. Answer at ¶ 94)

   22) USCP did not provide Sourgoutsis a thirty-day evaluation period following

      USCP’s decision to terminate her. (2/9/17, Resp to RFA No. 13)

   23) Per USCP’s policy concerning probationary periods, supervisors are to create a

      career development plan for each employee. (2/9/17, Resp to RFA No. 14)

   24) USCP conducts annual performance evaluations for officers. (2/9/17, Resp to

      RFA No. 18)

   25) Chief Dine refused to meet with Sourgoutsis as requested in her appeal. (Def.

      Answer at ¶ 97)

   26) Chief Dine denied the appeal and recommended termination of Sourgoutsis to the

      Capitol Police Board. (Def. Answer at ¶ 98)




                                       69
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 70 of 200



   27) Sourgoutsis was the only sworn or civilian employee that USCP recommended to

       Capitol Police Board for termination during their probationary period. (6/5/17

       Resp. to P’s 2nd RFAS, Request. No. 25)

   28) USCP has not terminated any USCP sworn or civilian employee during their

       probationary year during the period of Chief Dine's or Chief Verderosa's

       administration, which includes December 2012 to present. (USCP’s 6/5/17 IROG

       resp. at No. 14)

   29) USCP permitted a civilian director of the Mission Assurance Bureau to resign

       before it recommended his termination to the Capitol Police Board in 2015 after

       USCP learned the director made improper remarks and engaged in conduct

       unbecoming as it relates to comments the director made about the medical

       condition of an inspector in the director's chain-of-command. The director and the

       inspector are male. (USCP’s 6/5/17 IROG resp. at no. 14)

   30) USCP is not aware of any command discipline or department discipline issued to

       any members of Sourgoutsis’s recruit class 177. (USCP’s 6/5/17 IROG resp. at

       no. 16)

       Objection: This instruction is a mischaracterization of fact. Plaintiff states that

Defendant has agreed to all of the matters referenced in this instruction. However,

Defendant has not agreed to all of the matters referenced in this instruction. Defendant

has included its objections to these proposed stipulations within the pre-trial statement.

Furthermore, it is most appropriate to include any agreed upon stipulations as an exhibit

vice inclusion in a jury instruction.




                                         70
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 71 of 200



                   [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 13: 12
                                   BURDEN OF PROOF

          The party who makes a claim has the burden of proving it. This burden of proof means

that the plaintiff must prove every element of her claim by a preponderance of the evidence.

          To establish an element by a preponderance of the evidence, the party must show

evidence that produces in your mind the belief that the thing in question is more likely true than

not true. The party need not prove any element beyond a reasonable doubt, the standard of proof

in criminal cases, or to an absolute or mathematical certainty.

          If you believe that the evidence is evenly balanced on an issue the plaintiff had to prove,

then your finding on that issue must be for the defendant.

          In arriving at your verdict, you should consider only the evidence in this case. That said,

in determining whether a party has carried its burden of proof, you are permitted to draw, from

the facts that you find have been proven, such reasonable inferences as you feel are justified in

the light of your experience and common sense. You should not rely on speculation or

guesswork.

          You should consider all the evidence bearing on each claim, regardless of who produced

it. A party is entitled to benefit from all evidence that favors that party, whether that party or the

adversary produced it. You should not give more or less weight to evidence just because it

happened to be produced by one side or the other.

Predecessor: Civil Jury Instruction Nos. 2-3, 2-8, and 2-9

Statutes: (None.)


12
     Adapted from D.C. Std. Civ. Jury Instr. No. 2-3

                                                   71
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 72 of 200



Cases: Wallace v. Eckert, 57 A.3d 943, 951 (D.C. 2012); Gebremdhin v. Avis Rent-A-Car Sys.,
689 A.2d 1202, 1204 (D.C. 1997); Giordano v. Sherwood, 968 A.2d 494, 498 (D.C. 2009);
Majeska v. District of Columbia, 812 A.2d 948, 950 (D.C. 2002); Doe v. Medlantic Health Care
Grp., Inc., 814 A.2d 939, 951 (D.C. 2001); In re E.D.R., 772 A.2d 1156, 1160 (D.C. 2001);
United States v. Hsia, 131 F. Supp. 2d 195, 209 (D.D.C. 2001); Bahura v. S.E.W. Investors, 754
A.2d 928, 939 (D.C. 2000); Hopkins v. Price Waterhouse, 737 F. Supp. 1202, 1204 n.3 (D.D.C.
1990), aff’d, 920 F.2d 967, 287 U.S. App. D.C. 173 (1990); Zindler v. Buchanon, 61 A.2d 616,
617-618 (D.C. 1948)

          Objection: This instruction is incomplete. Plaintiff’s proposed jury instruction must also

include language stating that if Plaintiff fails to prove any essential part of her discrimination or

retaliation claim, by a preponderance of the evidence, you should find for Defendant as to that

claim.13




13
     Modern Federal Jury Instructions-Civil 3.7.1

                                                    72
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 73 of 200



                [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 14: 14
        CHARTS AND SUMMARIES AS DEMONSTRATIVE OR INSTRUCTIONAL AIDS



          The lawyers have shown to you charts and summaries to help explain the facts. The

charts or summaries themselves, however, are not evidence or proof of any facts. If any chart or

summary does not correctly reflect facts or figures shown by the evidence in the case, then you

should disregard that chart or summary.

          In other words, the charts or summaries are used only as a convenience; you should

disregard any chart or summary that does not state the truth based on the evidence.

          You may consider both types of evidence equally. The law makes no distinction between

the weight to be given to either direct or circumstantial evidence. The law does not require a

greater degree of certainty for circumstantial evidence than of direct evidence. You should weigh

all the evidence in the case, both direct and circumstantial, and find the facts in accordance with

that evidence.

Predecessor: Civil Jury Instructions No. 3-10
Statutes: (None.)
Cases: United States v. Lemire, 720 F.2d 1327, 1348 n.32 232 U.S. App. D.C. 100 (1983)
(approving similar instruction in criminal case).
Comment
This instruction is to be given where charts and summaries are used as demonstrative or
instructional aids but that are not actually admitted into evidence. This Instruction is intended to
address the concern that a jury will treat such charts or summaries as additional evidence or as
corroborative of the truth of the underlying evidence or testimony [United States v. Lemire720
F.2d 1327, 1348 n.32 232 U.S. App. D.C. 100 (1983)].
This instruction is not to be used in instances in which summaries are sought to be admitted into
evidence. In such cases, the Federal Rules of Evidence authorize the admission into evidence of

14
     Adapted from D.C. Std. Civ. Jury Instr. No. 2-15

                                                 73
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 74 of 200



summaries of documents too voluminous to be conveniently examined in court [Fed. R. Evid.
1006; see also Law of Evidence in the District of Columbia § 2006.01 (5th ed 2014)]
A district court does not commit error if it admits a summary exhibit without giving a limiting
instruction to the jury [United States v. Weaver, 281 F.3d 228, 232-233, 350 U.S. App. D.C. 121
(2002) (discussing the legal status of summary exhibits when used as aids and when admitted as
evidence)]
Other References: (None.)




                                              74
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 75 of 200



                    [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 15: 15
                       ADOPTING PRIOR INCONSISTENT STATEMENTS

          If a witness testifies that a prior inconsistent statement is the truth, then you may consider

the prior inconsistent statement both to evaluate the witness's credibility and as evidence of the

truth of any fact contained in that statement.


Predecessor: Civil Jury Instruction No. 3-9:·


Statutes: D.C. Code§ 14-102(b).


Cases: Byers v. United States, 649 A.2d 279,284 (D.C. 1994); Turner v. United


States, 443 A.2d 542, 550 n.9 (D.C. 1982); Watts v. United States, 362 A.2d 706, 711-712 n.11

(D.C. 1976) (en banc).

Comment
When a witness affirms the truth of a prior inconsistent statement, the prior inconsistent
statement is to be considered not only as bearing on the credibility of the witness but also as
substantive evidence [Turner v. United States, 443 A.2d 542, 550 n.9(D.C.1982),citing Watts v.
United States, 362A.2d 706, 711-712n.11 (D.C. 1976) . (en banc)]. When a witness affirms the
truth of a prior inconsistent statement, the finder of fact is presented with two conflicting
statements with equal force as evidence [Watts v. United States, 362 A.2d 706, 711-712 n.11
(D.C. 1976) (en banc), quoting United States v. Borelli, 336 F.2d 376, 391 (2d Cir. 1964)
(collecting cases)].
Prior inconsistent statements that are· not made under oath but are adopted by the witness at trial
are admissible as substantive evidence after being presented to the witness while under oath at
trial [Tyer v. United States, 912 A.2d 1150, 1161 (D.C. 2006)]. Ordinarily, prior inconsistent
statements will be presented to the witness pursuant to the procedures governing impeachment;
however, a witness's adoption of a prior inconsistent statement cures any deficiency [Byers v.
United States, 649 A.2d 279, 284 (D.C. 1994) ("[N]either the absence of a proper foundation for
the impeachment nor the omission of a cautionary instruction is reversible error where, as here,
the witness adopts the impeaching evidence," citing Jones v. United States, 579
A.2d 250, 253 (D.C. 1990))].



15
     Adapted from D.C. Std. Civ. Jury Instr. No. 2-14

                                                    75
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 76 of 200



Other References: See Civil Jury Instruction No. 2-13 (impeachment by prior inconsistent
statements).
        Objection: This instruction is incomplete. Plaintiff’s instruction is defective because it

does not consider: (1) the differences between a party’s prior inconsistent statement and other

witnesses’ prior inconsistent statements; and (2) in considering a prior inconsistent statement(s),

a jury should consider whether it was simply an innocent error or an intentional falsehood and

whether it concerns an important fact or an unimportant detail.16




             16
                 Modern Federal Jury Instructions-Civil 1.14 (You may consider statements given by Plaintiff,
or Defendant’s managers before trial as evidence of the truth of what he/she said in the earlier statements, as
well as in deciding what weight to give his/her testimony. With respect to other witnesses, the law is different.
If the jury decides, before the trial, one of these witnesses made a statement not under oath that is inconsistent
with his testimony in court, the jury may consider the earlier statement only in deciding whether his testimony
in court is true and what weight to give to his testimony in court.)



                                                        76
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 77 of 200



                   [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 16: 17
                   FAILURE TO PRODUCE WITNESS OR OTHER EVIDENCE

          If a party failed to produce relevant evidence or failed to a call a witness that could have

given relevant testimony, and that evidence, or witness, was particularly available to that party,

and that party did not sufficiently explain why the evidence, or witness, was not produced, then

you are permitted to infer that the evidence, or witness, would have been unfavorable to the party

who failed to produce the evidence or witness.

Predecessor: Civil Jury Instruction Nos. 3-4 and 3-6.
Statutes: (None.)
Cases: Haywood v. Unites States, 965 A.2d 26, 34-35 (D.C. 2009); Citizens Comm. for D. C.
Video Lottery Terminal Initiative v. D. C. Bd. of Elections & Ethics, 860 A.2d 813, 817 (D.C.
2004); McPherson-Corder v. Chinkhota, 835 A.2d 1081, 1091 (D.C. 2003); Murphy v. McCloud,
650 A.2d 202, 216 (D.C. 1994); Harris v. United States, 602 A.2d 154, 160 (D.C. 1992) (en
bane); Cooper v. United States, 415 A2d 528,534 (D.C. 1980); Dent v. United States, 404 A.2d
165, 169-170 (D.C. 1979).
Comment
This Instruction should only be given in limited circumstances when certain conditions are met,
and after obtaining an advance ruling from the judge on its permissibility. The District of
Columbia Court of Appeals has "warned of the dangers of such 'missing witness' instructions and
discouraged trial courts from giving them too freely" [McPherson-Corder v. Chinkhota, 835
A.2d 1081, 1083 (D.C. 2003)]. The concern is that the jury will give undue weight to the
presumed content of testimony not presented, and insufficient weight to that which was
presented [Thomas v. United States, 447 A.2d 52, 58 (D.C. 1982)].
Thus, this Instruction should be used only when certain conditions are met [McPherson-Corder
v. Chinkhota, 835 A.2d · 1081, 1083 (D.C. 2003)]. First, the witness or evidence must be
particularly within the power of the party to produce that evidence or witness [Dent v. United
States, 404 A.2d 165, 169-170 (D.C. 1979)]. Given the openness of civil discovery, some courts
have suggested that except where the identity of the witness is concealed or other serious
obstacles are interposed, it may be rare that a civil litigant can establish the requisite disparity in
witness availability for the missing witness instruction to be given. [McPherson~Corder v.
Chinkhota, 835



17
     Adapted from D.C. Std. Civ. Jury Instr. No. 2-17

                                                   77
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 78 of 200



A.2d 1081, 1086 (D.C. 2003)]. Nevertheless, there may be circumstances where a missing
witness or document instruction is appropriate in the civil context. [McPhersonCorder v.
Chinkhota, 835 A.2d 1081, 1091 (D.C. 2003) (where party did not cooperate with opposing
side's inquiries related to identity of witness and party had no other means to identify the witness,
the "peculiarly available" prong was met); see also Citizens Comm. for D. C. Video Lottery
Terminal Initiative v. D. C. Bd. of Elections & Ethics, 860 A.2d 813,817 (D.C. 2004) (noting that
trier of fact was permitted to draw unfavorable inference about missing testimony, where
witnesses were peculiarly within the party's control by virtue of their employment and they could
be expected to shed significant light on the issues)].
Second, the evidence or testimony must be material and be likely to elucidate a matter of
relevance to the case [Dent v. United States, 404 A.2d 165, 169-170 (D.C.1979)]. In order to
meet the elucidation requirement, the missing evidence or witness must not be cumulative [see
Cooper v. United States, 415 A.2d 528,534 (D.C. 1980)].
This Instruction consolidates and simplifies prior Civil Jury Instructions 3-4 and 3-6. In addition,
because this Instruction is not appropriate where the missing evidence or testimony is equally
available to both sides, is immaterial, or is cumulative, the language from prior Civil Instruction
Jury 3-4, which previously instructed jurors that they "should not draw such an inference from
the absence of [evidence] [a material witness] if [it] [she] [he] was equally available to both
parties[, or the evidence or testimony would have been merely cumulative or immaterial]" has
been deleted.
Other References: Standardized Criminal Jury Instructions for the District of Columbia Instr.
2.300 (Barbara E. Bergman ed., 5th ed. 2


       Objection: This instruction is incomplete. The instruction is defective because it merely

states that a jury is to infer that a witness would have been unfavorable to the party that failed to

produce the witness if it does not sufficiently explain to the jury why it did not call the witness.

There are several elements that are required before a jury should be instructed to infer that a

witness would have haven unfavorable to a party if the witness was not called to testify. First, a

party has to be in the best position to produce the witness. In this case, both Parties are in the

best position to call a witness through use of this Court’s subpoena authority. Second, the

witness must have provided important new testimony. Third, the jury must determine that the




                                                 78
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 79 of 200



witness would not have provided cumulative testimony. Finally, the jury must consider whether

the Party had a reason for not calling the witness.18




18
     Modern Federal Jury Instructions-Civil 75-3

                                                   79
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 80 of 200



               [PLAINTIFF’S] PROPOSED JURY INSTRUCTION NO. 17: 19
        CONSIDERATION OF THE EVIDENCE--CORPORATE PARTY'S AGENTS AND
                                  EMPLOYEES

          One party in this case is a corporation. A corporation can act only through individuals as

its agents or employees. In general, if any agent or employee of a corporation acts or makes

statements while acting within the scope of his or her authority as an agent, or within the scope

of his or her duties as an employee, then under the law those acts and statements are of the

corporation.

Predecessor: (None.)
Statutes: (None)
Cases: General Motors Acceptance Corp. v. Froelich, 273 F.2d 92, 95, 106 U.S. App. D.C. 357
(1959) (torts); Washington Gas Light Co. v. Dann, 70 F.2d 746, 749, 63 App. D.C. 142 (1934)
(contracts).
Comment
This Instruction states the general rule by which the actions and statements of agents and
employees of a corporation are imputed to the corporation. The cited cases generally support this
Instruction. This Instruction also accords with those of other jurisdictions [see, e.g., 1 Kevin F.
O'Malley, et al. Federal Jury Practice and Instructions§§ 103.31, 108.01 (6th ed. 2006); Judicial
Council of California Civil Jury Instructions Instr. 3700 (2007)].
CAVEAT: In cases involving principal-agent or employer-employee relationships, this
Instruction used alone might be insufficient. Instructions defining the relationships, and the
duties and liabilities attending them, would be needed [see, e.g., § 6.01 et seq. (Jury Instruction
6-1 et ~eq)].




19
     Adapted from D.C. Std. Civ. Jury Instr. No. 4-5

                                                  80
          Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 81 of 200



V.        DEFENDANT’S PROPOSED JURY INSTRUCTIONS

          A. Jury Instructions At the Start Of Trial (“Pre-trial”)

                          DEFENDANT'S PRE-TRIAL INSTRUCTION NO. 1
                          OPENING INSTRUCTIONS; NATURE OF CASE20

Members of the jury:

          You are about to begin the trial of the case about which you heard some details during the

process of jury selection. Before the trial begins, however, there are certain instructions you

should have in order to better understand what will be presented before you and how you should

conduct yourself during the trial.

          A party who brings a lawsuit is called the plaintiff. The plaintiff in this case is Chrisavgi

Sourgoutsis. The party against whom the suit is brought is called the defendant. In this case, the

defendant is the United States Capitol Police (also referred to as the Capitol Police).

          Ms. Sourgoutsis claims that the Capitol Police unlawfully terminated her employment on

the basis of sex and retaliated against her by terminating her employment based upon her

participation in an investigation of a sergeant on the Capitol Police. The Capitol Police has

denied both of these allegations. The Capitol Police claims that Ms. Sourgoutsis was removed

solely because of her pattern of violating Capitol Police rules.



          Objection: Referring to the “an investigation of a sergeant on the Capitol Police” instead

of a sexual harassment investigation in the third paragraph.

          Objection: include “and treated her adversely” after “terminated her employment” in the

third paragraph.


20
     Adapted from 3 O’Malley, Grenig & Lee, Federal Jury Practice and Instructions § 101.01 (5 th ed. 2000)



                                                      81
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 82 of 200



                          DEFENDANT'S PRETRIAL INSTRUCTION NO. 2
                         PRELIMINARY INSTRUCTION BEFORE TRIAL21

          Before we begin the trial, I want briefly to describe how this trial will work and some

important legal rules. I will give more detailed instructions at the end of the trial after you have

heard all the evidence and before you start your deliberations.

          Your responsibility as jurors is to determine the facts in the case and to apply those facts

consistent with the legal principles that I will explain to you. You—and only you—are the judges

of the facts. You alone determine the weight of the evidence, including the believability of each

witness.

          My responsibility is to conduct this trial in a fair and efficient manner. It is your sworn

duty as jurors to accept and apply the law as I explain it to you. You should not take anything I

do or say as any indication of my opinion about how you should decide the facts or what your

verdict should be.

          To help you remember, you can take notes for your personal use. Your notes are only an

aid to your memory, and they are not evidence. Those jurors who do not take notes should rely

on their own memory of the evidence.

          Whether you take notes or not is entirely up to you. Some people find that taking notes

helps them remember testimony and evidence; others find it distracts them from listening to and

watching the witnesses. You should make your own choice because each of us knows best how

we take in and remember information.

          In case you want to take notes, we have provided a notebook and pen for each of you.

Please take any notes in this notebook. If you take notes, you can take your notebook back with



21
     Adapted from D.C. Std. Civ. Jury Instr. No. 1-2.

                                                   82
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 83 of 200



you into the jury room at the end of the trial to review while you deliberate. In breaks and

overnight during the trial, please leave your notebooks on your chair during breaks and

overnight. We will keep them safe and secure.

       At the end of the trial, after you deliver your verdict, your notebooks will be collected,

and the pages with notes will be torn out and destroyed. No one will ever look at any notes you

have taken, so you may feel free to write whatever you wish.

       You must pay careful attention to the testimony of all of the witnesses because you will

not have any transcripts or summaries of the testimony available to you during your

deliberations. You will have to rely entirely on your memory and your notes if you choose to

take any.



       Objection: No Objection.




                                                83
           Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 84 of 200



                          DEFENDANT’S PRETRIAL INSTRUCTION NO. 3
                                   BURDEN OF PROOF22

           I will now explain some legal terminology, including the burden of proof.

           The plaintiff is the person who starts a lawsuit, and the defendant is the person the

plaintiff has sued. The fact that the plaintiff has filed a lawsuit against the defendant does not

mean that the plaintiff is entitled to your verdict or that her evidence is entitled to greater weight

than the defendant’s evidence.

           The plaintiff must prove that the factual basis of her claim is more likely true than not

true. This burden of proof is sometimes called “the preponderance of the evidence” standard. I

will explain to you in more detail at the end of the case what the plaintiff has to prove.



           Objection: No Objection.




22
     Id.

                                                    84
           Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 85 of 200



                          DEFENDANT’S PRE-TRIAL INSTRUCTION NO. 4
                                       OBJECTIONS23

           The lawyers may object from time to time to questions, exhibits, and statements. You

must not hold such objections against the lawyer who makes them or the party the lawyer

represents. A lawyer has a responsibility to object to evidence or argument he or she considers

inappropriate.

           If I overrule an objection to a question, it means only that the law permits the witness to

answer the question. It is still up to you to decide how much weight, if any, the answer is entitled

to.

           If I sustain an objection, you should not hold it against the lawyer who asked the

question. It means only that the law does not permit the witness to answer the question. You

should ignore the question and you must not guess what the answer to the question would have

been. If a question is asked and answered, and I then rule that the answer should be stricken, you

may not consider either the question or the answer in your deliberations.

           Sometimes a lawyer’s question suggests the existence of a fact, but the lawyer’s question

alone is not evidence. It is the witness’s testimony that is evidence.



           Objection: No Objection.




23
     Id.

                                                    85
           Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 86 of 200



                         DEFENDANT’S PRE-TRIAL INSTRUCTION NO. 5
                                CONDUCT OF THE JURY24

           As I mentioned, you must decide this case based solely on the evidence presented here

within the four walls of this courtroom. This means that during the trial you must not conduct

any independent investigation or research about this case. For example, you cannot use the

Internet to research the facts or the law or the people involved in the case. Research includes

something even as simple or seemingly as harmless as getting a definition of a legal term over

the Internet or from a dictionary.

           I want to explain why you should not conduct your own investigation or research. All

parties have a right to have the case decided only on evidence and legal rules that they know

about and to which they have a chance to respond. Relying on information you get outside this

courtroom would be unfair because the parties would not have a chance to refute, correct, or

explain it. Unfortunately, information that we get over the Internet or from other sources may be

incomplete or misleading or just plain wrong. It is up to you to decide whether to credit any

evidence presented in court, and only the evidence presented in court may be considered. If

evidence or legal information has not been presented in court, you cannot rely on it.

           You are not permitted to discuss this case with anyone until you begin your deliberations

after I give you final instructions. This means that, until the case is submitted to you, you may

not talk about it with family members, friends, or even your fellow jurors. You should not

communicate about the case by any means—in person, over the phone, or using the Internet,

including emailing, texting, blogging, or using social media such as Facebook or Twitter. The

only communication you should have is with the jury as a whole once your deliberations begin.



24
     Id.

                                                  86
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 87 of 200



This is because we want you to keep an open mind and not make any decisions until you’ve

heard all the evidence and talked with your fellow jurors as a group.

       When we take our first recess or when you leave the courthouse at the end of the day, you

can call home or work and tell them you have been selected for a jury and how long it will last.

They will undoubtedly ask what kind of case you’re sitting on. You may tell them it is a civil

case, but nothing else.

       When the case is over, you may discuss any part of it with anyone, if you wish to do so.

       As part of the prohibition against communicating with others, you may not speak with the

parties, their lawyers, or the witnesses. And please do not be offended if a lawyer or party does

not respond if you say hello if you happen to see them during the trial. They are under

instructions not to communicate with you in any way under any circumstances.

       It is unlikely, but if someone tries to talk to you about the case, you should refuse to do so

and immediately let me know by writing a note and giving it to the clerk. Do not tell the other

jurors; just let me know, and I’ll bring you in to discuss it outside the hearing of the other jurors.

       Similarly, if during the trial you unexpectedly realize that you know anyone involved in

the case or something about the facts, you should raise your hand immediately and ask to speak

with me.

       There may be reports in the newspaper or on television or in other media concerning this

case during the trial. If there is any such media coverage, you may be tempted to read, listen to,

or watch it. You must not do so. That is because you must decide this case solely on the evidence

presented in this courtroom. If any publicity about this trial inadvertently comes to your attention

during trial, do not discuss it with other jurors or anyone else. Just let me or the courtroom clerk

know as soon after it happens as you can, and I will then discuss it with you.



                                                  87
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 88 of 200



        Objection: No Objection.



        B. Jury Instructions After Close Of Evidence (“Post Trial”)

                                         INTRODUCTION

        Members of the jury, it is now time for me to give you your instructions as to the law that

applies to this case and the evidence that has been presented. After I have given you these

instructions, you will hear closing arguments from the parties. Then I will give a few final

directions before you begin your deliberations. It is your sworn duty to base your verdict upon

the law given in these instructions and upon the evidence that has been admitted in this trial.

        My instructions begin with the general rules that govern your considerations of this civil

case. I will then instruct you as to the specific law that you are to apply to the claims in this case.

After closing arguments, I will explain the procedures you will follow while deliberating.

        Please know that I will be providing a copy of these instructions to you. During your

deliberations, you may refer to these instructions if you want to. You are permitted to refer to

any portion of the instructions, but as you deliberate, you must consider the instructions as a

whole, and you may not follow some and ignore others. If you have any questions about the

instructions, you should send me a note – I will explain to you the process for doing this after

closing arguments. The copy of these instructions that is given to you for use during your

deliberations must be returned to me when you render your verdict.

        As I explained to you at the outset, my role has been to conduct this trial in an orderly,

fair, and efficient manner; to rule on questions of law; and to instruct you on the law that applies

in this case.




                                                  88
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 89 of 200



        You also have several duties. First of all, it is your duty to accept the law as I instruct

you. As I just stated, you must consider all of the instructions as a whole, and you may not

ignore or refuse to follow any of them.

        It is also your function, as the jury, to determine what the facts are in this case. You are

the sole judges of the facts. While it is my responsibility to decide what is admitted as evidence

during the trial, you alone decide what weight, if any, to give to that evidence. You alone decide

the credibility or believability of the witness.

        You should determine the facts without prejudice, fear, sympathy, or favoritism. You

should not be improperly influenced by anyone’s race, ethnic origin, or sex. Decide the case

solely from a fair consideration of the evidence.

        You may not take anything I may have said or done as indicating how I think you should

decide this case. If you believe that I have expressed or indicated any such opinion, you should

ignore it. The verdict in this case is your sole and exclusive responsibility.

        If any reference by me or the attorney’s to the evidence is different from your own

memory of the evidence, it is your memory that should control during your deliberations.




        Objection: No Objection.




                                                   89
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 90 of 200



                                            EVIDENCE

                DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 1
                 EQUALITY OF LITIGANTS — GOVERNMENT AGENCIES25

        Our system of justice requires that you decide the facts of this case in an impartial

manner. You must not be influenced by bias, sympathy, prejudice or public opinion. It is a

violation of your sworn duty to base your verdict upon anything other than the evidence in the

case.

        In reaching a just verdict, you must consider and decide this case as an action between

persons of equal standing in the community and of equal worth. A government agency, whether

large or small, has the same right to a fair trial as a private individual. All persons, including

individuals and government agencies, stand equal before the law and are to be treated as equals

in this court. In other words, the fact that a plaintiff or defendant is an individual or a government

agency must not affect your decision.



        Objection: No Objection.




25
  Adopted from Standardized Civil Jury Instructions for the District of Columbia, Matthew
Bender & Company, Inc. (2014)). Modifies “corporations” to “government agencies.”

                                                  90
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 91 of 200



                  DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 2
                                 BURDEN OF PROOF26

          The party who makes a claim has the burden of proving it. This burden of proof means

that the plaintiff – Ms. Sourgoutsis – must prove every element of her claim by a preponderance

of the evidence.

          To establish an element by a preponderance of the evidence, the party must show

evidence that produces in your mind the belief that the thing in question is more likely true than

not true. The party need not prove any element beyond a reasonable doubt, the standard of proof

in criminal cases, or to an absolute or mathematical certainty.

          If you believe that the evidence is evenly balanced on an issue the plaintiff had to prove,

then your finding on that issue must be for the defendant.

          In arriving at your verdict, you should consider only the evidence in this case. That said,

in determining whether a party has carried its burden of proof, you are permitted to draw, from

the facts that you find have been proven, such reasonable conclusions as you feel are justified in

the light of your experience and common sense. You should not rely on speculation or

guesswork.

          You should consider all the evidence bearing on each claim, regardless of who produced

it. A party is entitled to benefit from all evidence that favors that party, whether that party or the

adversary produced it. You should not give more or less weight to evidence just because it

happened to be produced by one side or the other.



          Objection: No Objection.




26
     D.C. Std. Civ. Jury Instr. No. 2-3.

                                                   91
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 92 of 200




                  DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 3
                               EVIDENCE IN THE CASE27

          During your deliberations, you may consider only the evidence properly admitted in this

trial. The evidence consists of the sworn testimony of witnesses, exhibits admitted into

evidence, and facts stipulated to by the parties. You may consider any facts to which the parties

have stipulated or agreed to be undisputed.

          Statements and arguments of the lawyers are not evidence. They are intended only to help

you to understand the evidence. Similarly, the questions of the lawyers are not evidence.

          If anyone describes the evidence you have heard differently from the way you remember

it, it is your memory that should control during your deliberations.

          You must rely on your own recollection of the testimony and on any notes you may have

taken during the trial. Although the court reporter has been transcribing the trial, a transcript will

not be available for you to review during your deliberations.



          Objection: No Objection.




27
     D.C. Std. Civ. Jury Instr. No. 2-1.

                                                  92
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 93 of 200




                DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 4
                     DIRECT AND CIRCUMSTANTIAL EVIDENCE28

         There are two types of evidence from which you may determine what the facts are in this

case—direct evidence and circumstantial evidence. When a witness, such as an eyewitness,

asserts actual knowledge of a fact, that witness’s testimony is direct evidence. On the other hand,

evidence of facts from which reasonable conclusions may be drawn is circumstantial evidence.

         Let me give you an example. Assume a person looked out a window and saw that snow

was falling. If he later testified in court about what he had seen, his testimony would be direct

evidence that snow was falling at the time he saw it happen. Assume, however, that he looked

out a window and saw no snow on the ground, and then went to sleep and saw snow on the

ground after he woke up. His testimony about what he had seen would be circumstantial

evidence that it had snowed while he was asleep.

         The law says that both direct and circumstantial evidence are acceptable as a means of

proving a fact. The law does not favor one form of evidence over another. It is for you to decide

how much weight to give to any particular evidence, whether it is direct or circumstantial. You

are permitted to give equal weight to both. In reaching a verdict in this case, you should consider

all of the evidence presented, both direct and circumstantial.



         Objection: No Objection.




28
     D.C. STD. CIV. JURY INSTR. NO. 2-2.

                                                 93
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 94 of 200




                 DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 5
                                JUDICIAL NOTICE29

         In this case, I have taken judicial notice of [insert facts], which I regard as matters of

common knowledge or matters that can be determined easily through undisputed sources. You

should consider [this fact] [these facts] as included in the evidence and proven.



         Objection: No Objection.




29
     D.C. Std. Civ. Jury Instr. No. 2-4.

                                                   94
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 95 of 200



                  DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 6
                       INADMISSIBLE AND STRICKEN EVIDENCE30

          The lawyers in this case sometimes objected when the other side asked a question, made

an argument, or offered evidence that the objecting lawyer believed was not proper. Objections

are not evidence. You must not hold such objections against the lawyer who made them or the

party he or she represents. It is the lawyers’ responsibility to object to evidence that he or she

believes is not admissible.

          If, during the course of the trial, I sustained an objection to a lawyer’s question, then you

should ignore the question and you must not guess about what the answer would have been. If,

after a witness answered a question, I ruled that the answer should be stricken, then you should

ignore both the question and the answer, and they should play no part in your deliberations.

          Similarly, if I sustained an objection to an exhibit, then you should ignore the exhibit and

it should play no part in your deliberations.



          Objection: No Objection.




30
     D.C. Std. Civ. Jury Instr. No. 2-5.

                                                   95
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 96 of 200



                  DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 7
                                   STIPULATIONS31

          Stipulation of Fact: The parties may stipulate—that is, agree—to certain facts. You

should consider any stipulation of fact to be undisputed evidence.



          Objection: No Objection.




31
     D.C. Std. Civ. Jury Instr. No. 2-6.

                                                 96
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 97 of 200



                 DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 8
                    EVIDENCE ADMITTED FOR A LIMITED PURPOSE32

Some evidence was admitted for a limited purpose only. Evidence concerning the Capitol

Police’s treatment of Ms. Sourgoutsis while she was in the USCP Training Academy Program

and while she was Private with Training at the Uniformed Services Bureau, Capitol Division,

including any discipline, counseling, or evaluations she did or did not receive may be considered

only for the limited purpose of providing context and background to the claims and defenses

asserted by the parties and for no other purpose. The Capitol Police’s treatment of Ms.

Sourgoutsis as to discipline, counseling, or evaluations is not the basis of any claim brought by

Ms. Sourgoutsis. Ms. Sourgoutsis challenges only the Capitol Police’s decision to terminate her

as discriminatory based on her sex or retaliatory based on her protected activity. Ms.

Sourgoutsis cannot use evidence of the Capitol Police’s treatment of her as to discipline,

counseling, or evaluations to establish her claims that the Capitol Police discriminated or

retaliated against her by a preponderance of the evidence when it terminated her.33


          Objection: Evidence of treatment that occurred before the statute of limitations may be

presented to argue motive, intent and absence of mistake. See Nat'l R.R. Passenger Corp. v.

Morgan, 536 U.S. 101 (2002).




32
     D.C. STD. CIV. JURY INSTR. NO. 2-7.
33
     See United Airlines Inc. v. Evans, 431 U.S. 553 (1977).

                                                  97
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 98 of 200




                  DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 9
                             CREDIBILITY OF WITNESSES34

          In deciding what the facts are, you must weigh the testimony of all the witnesses who

have appeared before you. You are the sole judges of the credibility of the witnesses. In other

words, you alone determine whether to believe any witness and to what extent any witness

should be believed. Judging a witness’s credibility means evaluating whether the witness has

testified truthfully and also whether the witness accurately observed, recalled, and described the

matters about which the witness testified.

          You may consider anything that in your judgment affects the credibility of any witness.

For example, you may consider the witness’s age, demeanor, capacity to observe and recollect

facts, and any other facts and circumstances bearing on credibility. You may consider whether

the witness has any motive for not telling the truth, any interest in the outcome of this case, or

any friendship or animosity toward other persons involved in this case. You may consider the

plausibility or implausibility of the testimony of a witness. You may also consider whether the

witness’s testimony has been contradicted or supported by other evidence.



          Objection: No Objection.




34
     D.C. Std. Civ. Jury Instr. No. 2-9.

                                                 98
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 99 of 200



                 DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 10
                        NUMBER OF WITNESSES AND EXHIBITS35

          The relative weight of the evidence on a particular issue is not determined by the number

of witnesses testifying for either side or the number of exhibits on either side—it depends on the

quality, and not the quantity, of the evidence. It is up to you to decide whether to credit the

testimony of a smaller number of witnesses or a small number of exhibits on one side or the

testimony of a greater number of witnesses or a greater number of exhibits on the other side.



          Objection: No Objection.




35
     D.C. Std. Civ. Jury Instr. No. 2-10.

                                                 99
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 100 of 200



                  DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 11
                                  EXPERT OPINION36

          Some witnesses testified as experts. A person can be an expert based on his training, skill,

experience, or education.

          You should evaluate expert testimony like any other evidence. You may give expert

testimony as much or little weight as you think it deserves, taking into account the witness’

training and experience, his or her credibility, the reasons given for the opinion, and all the other

evidence in the case. You should consider all of these factors in resolving any conflict in the

testimony of different expert witnesses.


          Objection: There will be no expert testimony at trial.




36
     D.C. Std. Civ. Jury Instr. No. 2-11.

                                                  100
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 101 of 200



                DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 12
                            DEPOSITIONS AS EVIDENCE37

         A deposition is the testimony of a person taken before trial. The witness is placed under

oath and swears to tell the truth, and lawyers for each party may ask questions. A court reporter

is present and records the questions and answers. During the trial, you heard deposition

testimony that was [read from the deposition transcript/presented by videotape]. You should give

deposition testimony the same fair and impartial consideration you give any other testimony.

You should not give more weight or less weight to deposition testimony just because the witness

did not testify in court.



         Objection: No Objection.




37
     D.C. STD. CIV. JURY INSTR. NO. 2-12.

                                                101
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 102 of 200




                 DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 13
                  IMPEACHMENT BY PRIOR INCONSISTENT STATEMENT38

          You have heard evidence that a witness previously made statements and that these

statements may be inconsistent with the witness’ testimony here at trial. It is for you to decide

whether any of these prior statements was made and, if one or more was made, whether it is

inconsistent with the witness’ testimony during this trial. If you find that any prior statement is

inconsistent with the witness’ testimony here in court, you may consider this inconsistency in

judging the credibility of the witness.

          In one respect, the law treats prior statements that are inconsistent with court testimony

differently depending on whether or not the prior statement was made under oath. If the prior

inconsistent statement was made under oath, you may consider the statement as evidence that

what the witness originally said was true. If the prior inconsistent statement was not under oath,

you may not consider it as evidence that what the witness said in the earlier unsworn statement

was true. Whether or not the prior inconsistent statement was under oath, you may consider the

inconsistency in judging the witness’ credibility.



          Objection: No Objection.




38
     D.C. Std. Civ. Jury Instr. No. 2-13.

                                                  102
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 103 of 200




               DEFENDANT’S POST TRIAL EVIDENCE INSTRUCTION NO. 14
                   ADOPTING PRIOR INCONSISTENT STATEMENTS39

If a witness testifies that a prior inconsistent statement is the truth, then you may consider the

prior inconsistent statement both to evaluate the witness’s credibility and as evidence of the truth

of any fact contained in that statement.


         Objection: No Objection.




39
     D.C. STD. CIV. JURY INSTR. NO. 2-14.

                                                 103
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 104 of 200



                                     SUBSTANTIVE CLAIMS
                                        INTRODUCTION

        I will now move on to instruct you regarding the specifics of the claims alleged in this

case. At the beginning of the trial, I explained to you the two claims in the complaint filed in this

case. I also gave you a brief summary of the elements of those claims – that is, the specific facts

that the plaintiff had to prove by a preponderance of the evidence in order for you to find the

defendant liable. I will now explain the claims in the complaint, and I will instruct you once

again on the elements of each of the claims.

        In this case, Ms. Sourgoutsis claims that when his former employer, the Capitol Police,

terminated her in December of 2015, it discriminated against her based on her sex and/or

retaliated against her because of her protected activity of participating in an internal investigation

into a sergeant’s alleged misconduct in violation of a federal law known as the Congressional

Accountability Act (also referenced as the “CAA”). The Capitol Police denies that it

discriminated or retaliated against Ms. Sourgoutsis when it terminated her from her position as a

police officer, and asserts that she was terminated for job-performance reasons unrelated to her

sex or her participation in the internal investigation.

        Under the CAA, it is unlawful for an employing office to fire an employee because of

that employee’s sex. It is also unlawful for an employing office to intimidate, take reprisal

against, or otherwise discriminate against an employee because the employee has opposed

unlawful discrimination.

        As you listen to these instructions, please keep in mind that many of the terms I will use,

and you will need to apply, have a special meaning under the CAA. So please remember to

consider the specific definitions I give you, rather than using your own opinion of what the terms

mean.


                                                 104
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 105 of 200



                    DEFENDANT’S POST TRIAL INSTRUCTION NO. 15
       CLAIM # 1: CAA DISPARATE TREATMENT – ESSENTIAL FACTUAL ELEMENTS
                         (SINGLE MOTIVE/PRETEXT THEORY)

          Ms. Sourgoutsis alleges that the Capitol Police terminated her employment because she is

a woman in violation of the CAA. In order for Ms. Sourgoutsis to establish her discrimination

claim against the Capitol Police under the CAA, Ms. Sourgoutsis must prove all of the following

by a preponderance of the evidence:

          1.     That the Capitol Police terminated Ms. Sourgoutsis, and

          2.     That Ms. Sourgoutsis’s sex was the determining factor in the Capitol Police’s
                 decision to terminate Ms. Sourgoutsis.

          The parties have stipulated, or agreed, to the fact that the Capitol Police terminated Ms.

Sourgoutsis’s employment effective December 29, 2015. That means the only dispute concerns

the second element, which is whether Ms. Sourgoutsis has proved by a preponderance of the

evidence that the Capitol Police terminated Ms. Sourgoutsis based on her sex.

          The question you must answer is whether Ms. Sourgoutsis’s sex was a determinative

factor with respect to the Capitol Police’s decision to terminate her. “Determinative factor”

means that but for Ms. Sourgoutsis’s sex, she would not have been terminated.40

          Although Ms. Sourgoutsis must prove that the Capitol Police acted with intent to

discriminate on the basis of sex, Ms. Sourgoutsis is not required to prove that the Capitol Police

acted with the particular intent to violate Ms. Sourgoutsis’s rights under the CAA. Moreover,

Ms. Sourgoutsis is not required to produce direct evidence of the defendant’s intent to

discriminate, such as statements admitting discrimination.




40
     Ponce v. Billington, 679 F.3d 840, 844-46 (D.C. Cir. 2012).

                                                  105
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 106 of 200



         Ms. Sourgoutsis’s own opinion or subjective belief or speculation that she was

discriminated against, no matter how genuinely felt, is insufficient to support a claim of

intentional discrimination. Ms. Sourgoutsis must prove that the Capitol Police made the decision

to terminate her because of her sex.

        The Capitol Police asserts that it acted lawfully with respect to Ms. Sourgoutsis and

ultimately terminated her because of her actions of repeatedly violating Department rules and her

unwillingness to take total responsibility for that misconduct. Your duty is not to second-guess

the wisdom of the Capitol Police’s business decision. You cannot find intentional discrimination

simply because you disagree with the decision to terminate Ms. Sourgoutsis or believe the

decision to have been poor, unreasonable, or unfair. An employer has the right to terminate its

employees so long as the employer is not making the decision because of an employee’s sex.

You must consider only whether the Capitol Police decided to terminate Ms. Sourgoutsis

because of discrimination.

        However, you may consider whether the Capitol Police’s reason for its decision is merely

a cover-up for intentional discrimination. In determining whether the Capitol Police’s stated

reason for its decision is genuine or a cover-up for intentional discrimination, you must examine

the facts as they appeared to the individuals involved in the decision at the time the decision was

made.

        If you find that Ms. Sourgoutsis has proven each of the two elements of a CAA

discrimination claim by a preponderance of the evidence, you should enter a verdict in favor of

Ms. Sourgoutsis. If, on the other hand, you find that Ms. Sourgoutsis has failed to prove any of

the elements by a preponderance of the evidence or if you believe the Capitol Police’s

explanation for its action in terminating Ms. Sourgoutsis, you must find for the Capitol Police.



                                                106
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 107 of 200



Objection: Determinative factor rather than determining in bullet point two.

Objection: No statement that direct evidence was not required.

Objection: No pretext instruction.

Objection: Argumentative instead of balanced statement of law.




                                       107
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 108 of 200



                    DEFENDANT’S POST TRIAL INSTRUCTION NO. 16
       CLAIM # 1: CAA DISPARATE TREATMENT – ESSENTIAL FACTUAL ELEMENTS
                             (MIXED MOTIVE THEORY)41

          Ms. Sourgoutsis alleges that the Capitol Police terminated her employment because she is

a woman in violation of the CAA. In order for Ms. Sourgoutsis to establish her discrimination

claim against the Capitol Police under the CAA, Ms. Sourgoutsis must prove all of the following

by a preponderance of the evidence:

          1. That the Capitol Police terminated Ms. Sourgoutsis, and

          2. That Ms. Sourgoutsis’s sex was a motivating factor in the Capitol Police’s decision to
             terminate Ms. Sourgoutsis.

          You must find for the Capitol Police if either of these elements has not been proved by a

preponderance of the evidence.

          The parties have stipulated, or agreed, to the fact that the Capitol Police terminated Ms.

Sourgoutsis’s employment effective December 29, 2015. That means the only dispute concerns

the second element, which is whether Ms. Sourgoutsis has proved by a preponderance of the

evidence that the Capitol Police intentionally discriminated against Ms. Sourgoutsis based on her

sex.

          The question you must answer is whether Ms. Sourgoutsis’s sex was a motivating factor

with respect to the Capitol Police’s decision to terminate her.42 “Motivating factor” means that it

was a factor that led to the decision. The discriminatory “motivating factor” need not have been

the only motivating factor. Ms. Sourgoutsis need only prove that her sex played a significant

part in the Capitol Police’s decision to terminate her.




41
     Adapted from Modern Federal Jury Instructions, ¶ 88.03[1].
42
     Ponce, 679 F.3d at 845.

                                                  108
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 109 of 200



         If you find that the Ms. Sourgoutsis has proven that sex was a motivating factor in the

Capitol Police’s decision to terminate her, you must decide whether Ms. Sourgoutsis is entitled

to damages. Ms. Sourgoutsis is entitled to damages she proves unless the Capitol Police has

shown by a preponderance of the evidence that it would have made the same decision anyway.

You must determine whether the Capitol Police demonstrated that it would have terminated Ms.

Sourgoutsis if the discriminatory reason had played no role in the employment decision.43 If you

find that Ms. Sourgoutsis has proven that sex was a motivating factor in the Capitol Police’s

decision to terminate her and that the Capitol Police has proven that it would have terminated her

in the absence of the discriminatory reason, Ms. Sourgoutsis is not entitled to damages. If you

find that Ms. Sourgoutsis has proven that sex was a motivating factor in the Capitol Police’s

decision to terminate her and that the Capitol Police did not show that it would have terminated

her in the absence of the discriminatory reason, Ms. Sourgoutsis is entitled to damages she has

demonstrated she suffered as a result of the discriminatory decision.



         Objection: “Significant part” is not an accurate statement of the law. Rather it is enough

if discriminatory motive played a part in the decision. See Ponce v. Billington, 679 F.3d 840

(D.C. Cir. 2012).




43
     Adapted from Modern Federal Jury Instructions, ¶ 88.03[1].

                                                 109
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 110 of 200



                   DEFENDANT’S POST TRIAL INSTRUCTION NO. 17
                 CLAIM #2: CAA RETALIATION – ESSENTIAL ELEMENTS

       Ms. Sourgoutsis claims that the Capitol Police intentionally retaliated against her when it

terminated her employment because she opposed a practice made unlawful by the Congressional

Accountability Act. In order to prevail on a claim for intentional retaliation, Ms. Sourgoutsis

must prove all of the following:

       1. That Ms. Sourgoutsis engaged in conduct protected by the CAA;

       2. That the Capitol Police terminated Ms. Sourgoutsis’s employment at the time of, or
          after, the protected conduct occurred;

       3. That the Capitol Police official responsible for the decision to terminate Ms.
          Sourgoutsis knew at the time of the decision that Ms. Sourgoutsis had engaged in
          protected activity; and,

       4.    That the Capitol Police official responsible for the decision to terminate Ms.
            Sourgoutsis intended to retaliate against Ms. Sourgoutsis for engaging in conduct
            protected by the CAA.

       The parties have stipulated, or agreed, to the fact that Ms. Sourgoutsis engaged in

conduct protected by the CAA when she was interviewed as a witness in an internal investigation

into a Capitol Police official alleged to have violated the Capitol Police’s anti-discrimination and

anti-harassment policy. The parties also have stipulated, or agreed, to the fact that Ms.

Sourgoutsis’s employment was terminated after she engaged in the protected activity. The

remaining dispute concerns the third and fourth elements, which are whether Ms. Sourgoutsis

has proved by a preponderance of the evidence that the Capitol Police official responsible for the

decision to terminate her was aware of her protected activity at the time of the decision and

whether the official intended to retaliate against Ms. Sourgoutsis for her protected activity and

did so by terminating her employment.

       The question you must answer is whether Ms. Sourgoutsis’s participation in the internal

investigation was a determinative factor with respect to the Capitol Police’s decision to terminate

                                                110
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 111 of 200



her. As a reminder, “determinative factor” means that but for Ms. Sourgoutsis’s participation in

the internal investigation, she would not have been terminated.

       As I instructed you with respect to Ms. Sourgoutsis’s discrimination claim, although Ms.

Sourgoutsis must prove that the Capitol Police acted with intent to retaliate against her based on

her protected activity, Ms. Sourgoutsis is not required to produce direct evidence of the

defendant’s intent to retaliate against her, such as statements admitting retaliation.

        Ms. Sourgoutsis’s own opinion or subjective belief or speculation that she was retaliated

against for her protected activity, no matter how genuinely felt, is insufficient to support a claim

of intentional retaliation. Ms. Sourgoutsis must prove by a preponderance of the evidence that

the decision to terminate her was intended to retaliate against Ms. Sourgoutsis for engaging in

conduct protected by the CAA.

       Again, as I instructed you with respect to Ms. Sourgoutsis’s discrimination claim, the

Capitol Police asserts that it acted lawfully with respect to Ms. Sourgoutsis and ultimately

terminated her because of her actions of repeatedly violating Department rules and her

unwillingness to take total responsibility for that misconduct. Your duty is not to second-guess

the wisdom of the Capitol Police’s business decision. You cannot find intentional retaliation

simply because you disagree with the decision to terminate Ms. Sourgoutsis or believe the

decision to have been poor, unreasonable, or unfair. You must consider only whether the Capitol

Police decided to terminate Ms. Sourgoutsis in retaliation for her protected activity.

       However, you may consider whether the Capitol Police’s reason for the termination is

merely a cover-up for intentional retaliation. In determining whether the Capitol Police’s stated

reason for its decision is genuine or a cover-up for intentional retaliation, you must examine the

facts as they appeared to the individuals involved in the decision at the time the decision was



                                                 111
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 112 of 200



made. For Ms. Sourgoutsis to prevail, it is not enough that you do not believe the Capitol Police;

you must believe Ms. Sourgoutsis’s explanation of intentional retaliation.44

          If you find that Ms. Sourgoutsis has proven each of the four elements of a CAA

retaliation claim by a preponderance of the evidence, you should enter a verdict in favor of Ms.

Sourgoutsis. If, on the other hand, you find that Ms. Sourgoutsis has failed to prove any of the

elements by a preponderance of the evidence or if you believe the Capitol Police’s explanation

for its action in terminating Ms. Sourgoutsis, you must find for the Capitol Police.



          Objection: Fails to take into account the willful knowledge doctrine, that USCP was put

on notice of a continuing course of discriminatory and retaliatory conduct. See Kaup v. First

Bank Sys., Inc., 926 F. Supp. 155, 158–59 (D. Colo. 1996); Paroline v. Unisys Corp., 879 F.2d

100, 106 (4th Cir. 1989), opinion vacated in part on reh'g, 900 F.2d 27 (4th Cir. 1990)

          Objection: Causation can be shown through close timing.

          Objection: Argumentative.




44
     See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 519 (1993).

                                                112
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 113 of 200



                     DEFENDANTS POST TRIAL INSTRUCTION NO. 18
                                   DAMAGES

       If you find for the plaintiff, then you must decide what amount of money will fairly and

reasonably compensate her for the harm she experienced which you find was caused by the

defendant.

       I am now going to instruct you about how to calculate damages. You should not consider

the fact that I am giving you this instruction as suggesting any view of mine as to which party is

entitled to your verdict in this case, or that I think you should award damages. Those decisions

are entirely for you to make. I am giving you these instructions solely for your guidance, in the

event that you find in favor of Ms. Sourgoutsis on one or both of her claims against the Capitol

Police and decide to award her damages.

       Ms. Sourgoutsis is entitled to compensatory damages to compensate her for any harm that

she proves the Capitol Police’s conduct causes. Conduct causes harm if it plays a substantial

part in bringing about the harm. In addition, the harm must be either a direct result or a

reasonable probable consequence of the conduct.

       The Capitol Police is liable to pay damages only for the harm that its conduct caused. If

you find that the Capitol Police’s conduct caused only part of the plaintiff’s harm, then you

should award compensation only for that part.

       You may award money damages for emotional pain and suffering, inconvenience, mental

anguish, and physical stress, and other non-monetary losses, but only if you find, by a

preponderance of the evidence, that those losses were caused because Ms. Sourgoutsis was

terminated from the Capitol Police. Ms. Sourgoutsis has the burden proving, by a preponderance

of the evidence, that she has suffered such damages, as a result of her termination from the

Capitol Police, and the amount of such damages.


                                                113
        Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 114 of 200



         In determining the amount of any damages that you decide to award, you should be

guided by dispassionate common sense. You must use sound discretion in fixing the amount of

damages, drawing reasonable inferences from the facts in evidence. You may not award

damages based on sympathy, prejudice, speculation, or guess-work. On the other hand, the law

does not require that a plaintiff prove the amount of her losses with mathematical precision, but

only with as much definiteness and accuracy as circumstances permit. The damages that you

award must be fair compensation, no more and no less.

         You should not consider the amount of lost wages or other benefits, if any, claimed by

Ms. Sourgoutsis in this case. Likewise, you may not consider the cost to Ms. Sourgoutsis of

hiring an attorney for this litigation. Your award of compensatory damages must not include any

amounts for loss of pay or benefits or attorney fees. The award of any amounts for pay, benefits

and attorney fees, if appropriate, is for the Court to decide and award, if necessary.

         Compensatory damages may not exceed $300,000.45

         You may not award any punitive damages in this case. Thus, you may not base any

monetary award on a desire to punish the Capitol Police, to prevent conduct from being repeated

in the future, or to warn other employers not to engage in conduct.

         Further, you may not award damages to Ms. Sourgoutsis for any emotional pain and

suffering, inconvenience, mental anguish, and physical stress induced by this lawsuit. A

defendant has the right to defend itself, and therefore a plaintiff may not recover for any

emotional pain and suffering, inconvenience, mental anguish, and physical stress caused by

bringing, asserting, arguing, or otherwise litigating her claim.46


45
     2 U.S.C. § 1311(b)(1)(B).
46
  Adapted from 3 O'Malley, Grenig & Lee, Federal Jury Practice and Instructions § 171.90 (5th
ed. 2001).; 42 U.S.C. § 1981a(b)(1) (no punitive damage); Stoleson v. United States, 708 F.2d
                                                 114
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 115 of 200




       Objection: Material deviation from O'Malley, Grenig & Lee, Federal Jury Practice and

Instructions § 171.90 (5th ed. 2001)

       Objection: Mention of damages cap. 42 U.S.C. §1981a(c)(2) provides that the court shall

not inform the jury of the statutory limitations on recovery of compensatory damages.

       Objection: Litigation stress language is not a part of 171.90 DC Standard Jury

Instructions.




1217, 1223 (7th Cir. 1983) (noting that to recover damages for litigation-induced stress would
frustrate the right that a defendant has the right to defend himself in court); Knussman
v.Maryland, 272 F.3d 625, 642 (4th Cir. 2001) ("Generally speaking, litigation-induced
emotional distress is never a compensable element of damages."); Zimmerman v. Direct Fed.
Credit Union, 262 F.3d 70, 79 (1st Cir. 2001) (noting that stress induced by litigation is not
ordinarily recoverable as an element of damages); Blakey v. Continental Airlines, Inc., 992
F.Supp. 731, 736 n. 3 (D.N.J. 1998) (noting that plaintiff cannot recover for emotional distress
caused by litigation).

                                               115
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 116 of 200



                            DELIBERATIONS & LOGISTICS

       You heard closing arguments, and I have already instructed you as to both the general

and specific legal rules that control your decision regarding the facts of the case. Before you

begin deliberating, I want to give you just a few instructions regarding the process of your

deliberations.




                                               116
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 117 of 200



                     DEFENDANT’S POST TRIAL INSTRUCTION NO. 19
                    INSTRUCTIONS TO BE CONSIDERED AS A WHOLE47

         During your deliberations, you must consider the instructions as a whole. All of the

instructions are important. You must not ignore or treat any single instruction or part of an

instruction differently than the other instructions.



         Objection: No objection.




47
     D.C. STD. CIV. JURY INSTR. NO. 3-1.

                                                 117
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 118 of 200



                        DEFENDANT’S POST TRIAL INSTRUCTION NO. 20
                              SELECTION OF FOREPERSON48

          When you return to the jury room, you should first select a foreperson to preside over

your deliberations and to be your spokesperson here in court. Consider selecting a foreperson

who will encourage civility and mutual respect, who will invite each juror to speak up regarding

his or her views about the evidence, and who will promote full and fair consideration of the

evidence.



          Objection: No objection.




48
     D.C. Std. Civ. Jury Instr. No. 3-2

                                                 118
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 119 of 200



                       DEFENDANT’S POST TRIAL INSTRUCTION NO. 21
                         UNANIMITY AND DUTY TO DELIBERATE49

          The verdict must represent the considered judgment of each juror. In order to return a

verdict, your verdict must be unanimous—that is, each juror must agree to the verdict.

          Each of you has a duty to consult with other jurors in an attempt to reach a unanimous

verdict. You must decide the case for yourself, and you should not surrender your honest beliefs

about the effect or weight of evidence merely to return a verdict or solely because of other

jurors’ opinions. However, you should seriously consider the views of your fellow jurors, just as

you expect them seriously to consider your views, and you should not hesitate to change an

opinion if you are convinced by other jurors.

          Remember that you are not advocates but neutral judges of the facts. You will make an

important contribution to the cause of justice if you arrive at a just verdict in this case. Therefore,

during your deliberations room, your purpose should not be to support your own opinion but to

determine the facts.



          Objection: No objection.




49
     D.C. Std. Civ. Jury No. 3-3.

                                                 119
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 120 of 200



                        DEFENDANT’S POST TRIAL INSTRUCTION NO. 22
                             BEGINNING OF DELIBERATIONS50

          It may not be useful for a juror, at the start of deliberations, to announce a determination

to stand for a particular verdict. When a juror announces a firm position at the outset, the juror

may hesitate to back away after discussion with other jurors.

          Furthermore, many juries find it useful to avoid a vote at the very beginning of

deliberations. Calmly reviewing and discussing the case is often a more useful way to begin.

Remember that you are not partisans or advocates, but judges of the facts.



          Objection: No objection.




50
     D.C. Std. Civ. Jury Instr. No. 3-4.

                                                  120
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 121 of 200



                        DEFENDANT’S POST TRIAL INSTRUCTION NO. 23
                       COMMUNICATIONS BETWEEN COURT AND JURY51

           If it becomes necessary during your deliberations to communicate with me, you may send

a note, signed by your foreperson or by one or more members of the jury. If you have a note, the

foreperson should knock on the courtroom door, and the clerk will get the note and give it to me.

If you are divided on any matter, you should not reveal in any note or otherwise how the jury is

divided.



           Objection: No objection.




51
     D.C. Std. Civ. Jury Instr. No. 3-5.

                                                121
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 122 of 200



                        DEFENDANT’S POST TRIAL INSTRUCTION NO. 24
                             WHEN JURORS CANNOT AGREE52

          Members of the jury, I understand that you have been deliberating but you have not been

able to reach a verdict.

          It is desirable that the case be decided. You are selected in the same manner, and from the

same pool of D.C. residents from which any future jury will be selected. There is no reason to

believe that this case ever will be submitted to jurors who are more intelligent, more impartial, or

more competent to decide it. There is no reason to believe that in a future trial the parties will

provide any more or clearer evidence.

          With this in mind, it is your duty to decide the case, if you can conscientiously do so.

You should listen to each other’s arguments and be open to being convinced, but you should not

surrender your beliefs only to reach a unanimous verdict. If some jurors disagree with others,

each of you should ask yourselves this question: Is my position truly just and reasonable, if other

jurors who heard the same evidence do not agree? Remember that all of you have an equal desire

to decide the case fairly, and all of you have taken the same oath to return a fair verdict.

          Finally, I remind you that the standard of proof is a preponderance of the evidence—

whether the evidence makes it more likely than not that the defendant is liable to the plaintiff.

The plaintiff is not required to prove anything to an absolute certainty, but if the evidence is

evenly balanced on an issue, you must find on that issue for the defendant.

          I ask you to resume your deliberations with these thoughts in mind.



          Objection: Argumentative.




52
     D.C. Std. Civ. Jury Instr. No. 3-6.

                                                  122
         Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 123 of 200



                        DEFENDANT’S POST TRIAL INSTRUCTION NO. 25
                               DELIVERING THE VERDICT53

          When you have reached your verdict, send me a note—signed by the foreperson—telling

me you have reached your verdict. Do not tell me in the note what your verdict is. I will put a

verdict form in the front of the binder with the instructions. The foreperson should fill out and

sign the verdict form. I will then call you into the courtroom and ask the foreperson for the

verdict form and for your verdict.



          Objection: No objection.




53
     D.C. Std. Civ. Jury Instr. No. 3-7.

                                                123
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 124 of 200



VI.    WITNESSES

       A. Plaintiff’s Witnesses

                                  PLAINTIFF’S WITNESSES

      NAME        TITLE       TIM            TESTIMONY                  OBJECTION          RULIN
                               E                                                             G

 Chrisavgi     Former         3 hr.   Will testify to the allegations   Objection as
 Sourgoutsis   USCP                   in the complaint including        to testimony
               Officer                her allegations of gender         concerning
                                      discrimination and                details of
                                      retaliation for participating     sexual
                                      in a sexual harassment            harassment
                                      investigation and being           investigation
                                      treated unfairly due to her       based on FRE
                                      gender                            Rules 401,
                                                                        402 and 403.
                                                                        Further
                                                                        objection to
                                                                        the extent her
                                                                        allegations of
                                                                        “gender
                                                                        discriminatio
                                                                        n” or “being
                                                                        treated
                                                                        unfairly due
                                                                        to gender”
                                                                        include
                                                                        activity that is
                                                                        time barred
                                                                        and that is not
                                                                        solely offered
                                                                        as
                                                                        “background
                                                                        evidence.”
                                                                        Further
                                                                        objection to
                                                                        the extent
                                                                        FRE Rule
                                                                        802 is
                                                                        applicable to
                                                                        offered
                                                                        testimony.
 Vasiliki      Sister of      30      Will testify to the mental        No objection
 Sourgoutsis   Plaintiff      min.    anguish and reputational

                                             124
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 125 of 200



                             PLAINTIFF’S WITNESSES

  NAME          TITLE      TIM            TESTIMONY                  OBJECTION      RULIN
                            E                                                         G

                                   harm that Chrisavgi
                                   experienced as a result of
                                   USCP’s actions.
Dimitrios     Brother of   30      Will testify to the mental        No objection
Sourgoutsis   Plaintiff    min.    anguish and reputational
                                   harm that Chrisavgi
                                   experienced as a result of
                                   USCP’s actions.
James         Former       1 hr.   Will testify to Sourgoutsis’s     No objection
Konczos       USPC FOP             grievance appeal, the
              Union                enforcement of formal and
              Chairman             informal USCP policies and
                                   procedures, and his personal
                                   knowledge of discipline
                                   imposed on other
                                   probationary officers.
Gus          USCP FOP      30      Will testify to Sourgoutsis’s     Objection
Papathanasio Union         min.    grievance appeal, the             based on FRE
u            Chairman              enforcement of formal and         Rules 403
                                   informal USCP policies and        and 802.
                                   procedures, and his personal
                                   knowledge of discipline
                                   imposed on other
                                   probationary officers.
Tyrone Vias   USC          30      Will testify to his               Objection
              Sergeant     min.    observations of                   based on FRE
                                   Sourgoutsis’s work                Rules 401,
                                   performance, his knowledge        402 and 403.
                                   and role in the sexual
                                   harassment investigation,
                                   and the outcome or any
                                   discipline resulting from the
                                   sexual harassment
                                   investigation.
Mark          USC          30      Will testify to his role in the   Objection
Shutters      Sergeant     min.    sexual harassment                 based on FRE
                                   investigation, his knowledge      Rules 401,
                                   of discipline resulting from      402 and 403.
                                   that investigation, and
                                   Sourgoutsis’s participation



                                          125
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 126 of 200



                           PLAINTIFF’S WITNESSES

  NAME         TITLE     TIM            TESTIMONY                  OBJECTION        RULIN
                          E                                                           G

                                 in the sexual harassment
                                 investigation.
Thomas      USCP         45      Will testify to USCP’s            No objection
DiBiase     General      min.    policies and procedures, the
(Rule       Counsel              discipline of other
30(b)(6)                         probationary officers, and
                                 USCP’s decision to
                                 terminate Sourgoutsis.
Matthew     Former       1 hr.   Will testify to USCP’s            Objection to
Verderosa   USCP Chief           policies and procedures,          the extent the
            of Police            USCP’s training, the              adjudication
                                 adjudication of                   of
                                 Sourgoutsis’s grievance, and      Sourgoutsis’s
                                 the decision to terminate         grievance is
                                 Sourgoutsis.                      offered as
                                                                   anything
                                                                   other than
                                                                   “background
                                                                   evidence.” It
                                                                   should not be
                                                                   offered as
                                                                   evidence of
                                                                   discriminatio
                                                                   n as such a
                                                                   claim is time-
                                                                   barred.
Glenn       USCP         1 hr.   Will testify to his role in the   No objection
Brogan      Lieutenant           USCP’s training academy,
                                 his observations of
                                 Sourgoutsis’s performance,
                                 his communications with
                                 Eric Waldow, and his role in
                                 the decision to terminate
                                 Sourgoutsis.
Eric        USCP         1 hr.   Will testify to his role in the   Objection as
Waldow      Deputy               training academy, his             to testimony
            Chief                observations of                   concerning
                                 Sourgoutsis’s performance,        details of
                                 the decision to terminate         sexual
                                 Sourgoutsis, and his role in      harassment
                                                                   investigation

                                        126
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 127 of 200



                            PLAINTIFF’S WITNESSES

  NAME           TITLE    TIM             TESTIMONY                 OBJECTION         RULIN
                           E                                                            G

                                  the sexual harassment             or discipline
                                  investigation.                    issued based
                                                                    on FRE Rule
                                                                    401, 402 and
                                                                    403.
Andrew         USCP       20      Will testify to his role in the   Objection to
Bolinger       Captain    min.    decision to discipline and        the extent that
                                  terminate Sourgoutsis.            “decision to
                                                                    discipline”
                                                                    Sourgoutsis is
                                                                    offered for
                                                                    any reason
                                                                    other than
                                                                    “background
                                                                    evidence.” It
                                                                    should not be
                                                                    offered as
                                                                    evidence of
                                                                    discriminatio
                                                                    n as such a
                                                                    claim is time-
                                                                    barred.
Jacqueline     Former     30      Will testify to USCP’s            No objection
Whitaker       USCP HR    min.    policies and procedures and
                                  her role in the decision to
                                  terminate Sourgoutsis.
Maria Willis   USCP       30      Will testify to working with      Objection as
               Sergeant   min.    Sourgoutsis and her               to testimony
                                  participation in the sexual       concerning
                                  harassment investigation.         details of
                                                                    sexual
                                                                    harassment
                                                                    investigation
                                                                    based on FRE
                                                                    Rule 401, 402
                                                                    and 403.
Sara Smither USCP         1 hr.   Will testify to working with      Objection
             Officer              Sourgoutsis and her               based on FRE
                                  participating in the sexual       Rule 401, 402
                                  harassment investigation.         and 403.



                                         127
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 128 of 200



                              PLAINTIFF’S WITNESSES

   NAME          TITLE      TIM           TESTIMONY                 OBJECTION      RULIN
                             E                                                       G

*Dr. Phillip Vocational    1 hr.   Will testify to Sourgoutsis’s    Objection
Bussey       Rehabilitatio         mitigation efforts and ability   based on FRE
             n Expert              to find new work.                Rule 703.
*Dr. Richard Forensic      1 hr.   Will testify to Sourgoutsis’s    Objection
Edelman      Economist             economic damages.                based on FRE
                                                                    Rule 703.
Jodi           USCP        1 hr.   Breiterman will testify to       Objections
Breiterman     Officer             about her observations of        based on FRE
                                   Sourgoutsis’s performance        402.
                                   and her knowledge of
                                   discipline imposed on other
                                   probationary officers.
Nancy          USCP        1 hr.   Thompson will testify to her     No objection
Thompson       Officer             observations of
                                   Sourgoutsis’s performance
                                   and her personal knowledge
                                   of discipline imposed on
                                   other probationary officers.
PVT 1          USCP        1 hr.   PVT 1 will testify to his        Objections
               Officer             personal knowledge about         based on FRE
                                   USCP’s discipline for            402, 403.
                                   probationary officers.
PVT 3          USCP        1 hr.   PVT 3 will testify to his        Objections
               Officer             personal knowledge about         based on FRE
                                   USCP’s discipline for            402, 403.
                                   probationary officers.
PVT 6          USCP        1 hr.   PVT 6 will testify to his        Objections
               Officer             personal knowledge about         based on FRE
                                   USCP’s discipline for            402, 403.
                                   probationary officers.
PVT 7          USCP        1 hr.   PVT 7 will testify to his        Objections
               Officer             personal knowledge about         based on FRE
                                   USCP’s discipline for            402, 403.
                                   probationary officers.
PVT 8          USCP        1 hr.   PVT 8 will testify to his        Objections
               Officer             personal knowledge about         based on FRE
                                   USCP’s discipline for            402, 403.
                                   probationary officers.
30(b)(6)                   1 hr.   30(b)(6) Records Custodian
Records                            will confirm authenticity and
Custodian                          business record character of

                                          128
    Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 129 of 200



                            PLAINTIFF’S WITNESSES

  NAME         TITLE       TIM            TESTIMONY                OBJECTION    RULIN
                            E                                                     G

                                   the following USCP records:
                                   USCPSOURGOUTSIS0010
                                   32-33,
                                   USCPSOURGOUTSIS0013
                                   09-10,
                                   USCPSOURGOUTSIS0013
                                   26-27,
                                   USCPSOURGOUTSIS0015
                                   14-15,
                                   USCPSOURGOUTSIS0015
                                   30-31,
                                   USCPSOURGOUTSIS0015
                                   34-35,
                                   USCPSOURGOUTSIS0015
                                   36-42,
                                   USCPSOURGOUTSIS0015
                                   53-54,
                                   USCPSOURGOUTSIS0016
                                   71-72,
                                   Sourgoutsis0000001,
                                   USCPSOURGOUTSIS0010
                                   75-76,
                                   USCPSOURGOUTSIS0010
                                   27-29


     B. Defendant’s Witnesses

                           DEFENDANT’S WITNESSES

   NAME       OCCUPATION TIME            TESTIMONY             OBJECTION       RULING

Brogan,       Lieutenant        1 hr.   Will testify as to   No objection
Glenn         USCP              30      observations and
                                min.    evaluations of
                                        Sourgoutsis’s
                                        performance
                                        during her time
                                        at FLETC and
                                        relevant USCP
                                        policies.


                                         129
    Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 130 of 200



                              DEFENDANT’S WITNESSES

   NAME        OCCUPATION TIME           TESTIMONY          OBJECTION     RULING

Gupton,        Retired          30      Will testify as to No objection
James          Sergeant USCP    min.    observations and
                                        evaluations of
                                        Sourgoutsis’s
                                        performance
                                        during her time
                                        at the USCP
                                        Academy in
                                        Cheltenham,
                                        MD, and
                                        relevant USCP
                                        policies.
Waldow, Eric   Deputy Chief     1 hr.   Will testify as to No objection
               USCP             30      observations and
                                min.    evaluations of
                                        Sourgoutsis’s
                                        performance
                                        while at the
                                        Capitol Division,
                                        relevant USCP
                                        policies, and as
                                        to decision to
                                        terminate
                                        Sourgoutsis.
                                        Also will testify
                                        as to knowledge
                                        of Sourgoutsis’s
                                        purported
                                        protected
                                        activity.
Thomas, Chad Deputy Chief       1 hr.   Will testify as to No objection
             USCP                       observations and
                                        evaluations of
                                        Sourgoutsis’s
                                        performance
                                        while at the
                                        Capitol Division,
                                        relevant USCP
                                        policies, and as
                                        to decision to
                                        terminate
                                        Sourgoutsis.
                                        Also will testify
                                         130
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 131 of 200



                             DEFENDANT’S WITNESSES

   NAME         OCCUPATION TIME         TESTIMONY             OBJECTION    RULING

                                       as to knowledge
                                       of Sourgoutsis’s
                                       purported
                                       protected
                                       activity.
McElroy,        Sergeant USCP   30     Will testify as to   No objection
Danny                           min.   observations and
                                       evaluations of
                                       Sourgoutsis’s
                                       performance
                                       while at the
                                       Capitol Division
                                       and relevant
                                       USCP policies.
Moroziewicki, Sergeant USCP     30     Will testify as to   No objection
Joseph                          min.   observations and
                                       evaluations of
                                       Sourgoutsis’s
                                       performance
                                       while at the
                                       Capitol Division
                                       and relevant
                                       USCP policies.
Willis, Maria   Sergeant USCP   30     Will testify as to   No objection
                                min.   observations and
                                       evaluations of
                                       Sourgoutsis’s
                                       performance
                                       while at the
                                       Capitol Division
                                       and relevant
                                       USCP policies.
                                       Also will testify
                                       as to knowledge
                                       of Sourgoutsis’s
                                       purported
                                       protected
                                       activity.
Dine, Kim       Former Chief   1 hr.   Will testify as to   No objection
                of Police USCP         observations and
                                       evaluations of
                                       Sourgoutsis’s

                                        131
    Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 132 of 200



                             DEFENDANT’S WITNESSES

   NAME      OCCUPATION TIME           TESTIMONY          OBJECTION     RULING

                                      performance
                                      while she was a
                                      probationary
                                      employee,
                                      relevant USCP
                                      policies, and as
                                      to decision to
                                      terminate
                                      Sourgoutsis.
                                      Also will testify
                                      as to knowledge
                                      of Sourgoutsis’s
                                      purported
                                      protected
                                      activity.
Verderosa,   Former Chief   1 hr.     Will testify as to No objection
Matthew      of Police USCP           observations and
                                      evaluations of
                                      Sourgoutsis’s
                                      performance
                                      while at the
                                      Capitol Division,
                                      adjudication of
                                      Sourgoutsis’s
                                      discipline,
                                      relevant USCP
                                      policies, and as
                                      to decision to
                                      terminate
                                      Sourgoutsis.
                                      Also will testify
                                      as to knowledge
                                      of Sourgoutsis’s
                                      purported
                                      protected
                                      activity.
Madera,      Special Agent     20     Will testify as to No objection
Zachary      USCP              min.   observations and
                                      evaluations of
                                      Sourgoutsis’s
                                      performance
                                      during training


                                       132
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 133 of 200



                             DEFENDANT’S WITNESSES

   NAME       OCCUPATION TIME          TESTIMONY             OBJECTION    RULING

                                      and relevant
                                      USCP policies.
Smith,        PFC USCP         10     Will testify as to   No objection
Solomon                        min.   observations and
                                      evaluations of
                                      Sourgoutsis’s
                                      performance
                                      during training
                                      and relevant
                                      USCP policies.
Laster,       PFC USCP         10     Rebuttal witness     No objection
Clarence                       min.   as to paragraphs
                                      16, 78 of the
                                      Complaint.
DiBiase,      Deputy General 1 hr.    Will testify as to   No objection
Thomas        Counsel USCP 30         discipline of
                             min.     other
                                      probationary
                                      officers or
                                      decisions to
                                      keep, extend, or
                                      terminate after
                                      probationary
                                      period, relevant
                                      USCP policies,
                                      and basic
                                      information
                                      about the
                                      Department.
Bolinger,     Captain USCP     20     Will testify as to   No objection
Andrew                         min.   observations and
                                      evaluations of
                                      Sourgoutsis’s
                                      performance
                                      while at the
                                      Capitol Division,
                                      relevant USCP
                                      policies, and as
                                      to decision to
                                      terminate
                                      Sourgoutsis.
                                      Also will testify

                                       133
    Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 134 of 200



                                 DEFENDANT’S WITNESSES

   NAME        OCCUPATION TIME             TESTIMONY             OBJECTION    RULING

                                          as to knowledge
                                          of Sourgoutsis’s
                                          purported
                                          protected
                                          activity.
Hersch, John   Lieutenant          30     Will testify as to   No objection
               USCP                min.   observations and
                                          evaluations of
                                          Sourgoutsis’s
                                          performance
                                          during her time
                                          at the USCP
                                          Academy in
                                          Cheltenham,
                                          MD, and
                                          relevant USCP
                                          policies.
Turner,        Lieutenant          15     Rebuttal witness     No objection
Daniel         USCP                min.   as to paragraphs
                                          100 -102 of the
                                          Complaint.
Eldridge, Julie Lieutenant         15     Rebuttal witness     No objection
                USCP               min.   as to paragraphs
                                          100 - 102 of the
                                          Complaint.
McGroarty,     Management          10     Rebuttal witness     No objection
Helen          Analyst, USCP       min.   as to π’s exhibits
                                          122 and 123.
*Malowane,     Vice President,     30     Rebuttal witness     No objection
Laura Dr.      Economists          min.   as to Plaintiff’s
               Inc.                       economic
                                          damages and
                                          ability to find
                                          work.




                                           134
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 135 of 200



VII.   EXHIBITS

       A. Plaintiff’s Exhibits

                                    PLAINTIFF’S EXHIBITS

 NO.     BATES            TITLE           DATE      PROFFER        OBJECT       RULING

   1 no bates        Comparator          undated   Offered to     Objection
                     Chart                         show           FRE Rules
                                                   disparate      401, 402,
                                                   treatment.     403, 1006
   2 Sourgoutsis     Directive           undated   Offered to     Objection
     0000002-19      2052.004                      show           to the
                     Probationary                  inconsistenc   extent
                     Periods                       ies with       offered to
                                                   USCP's         show that
                                                   policies and   evaluations
                                                   procedures     completed
                                                   and            or not were
                                                   evidence of    discriminat
                                                   pretext        ory as such
                                                                  a claim is
                                                                  time
                                                                  barred.
   3 Sourgoutsis     Union to Dine       11/3/2015 Offered to
     0000027-35      re: appeal of                 show the
                     Sourgoutsis's                 decision to
                     termination                   terminate
                                                   Sourgoutsis
   4 Sourgoutsis     EEO complaint       2/16/2016 Offered to     Objection
     0000050-58                                    show Title     FRE Rule
                                                   VII            401, 402,
                                                   protected      403, 802
                                                   activity
   5 USCP00001       Thomas to           10/26/201 Offered to
     8-19            Verderosa re:               5 show the
                     recommendation                decision to
                     for termination               terminate
                     of probationary               Sourgoutsis
                     employee
   6 USCP00002       Waldow to            9/4/2015 Offered to
     0-22            Thomas re:                    show the
                     termination of                decision to
                     probationary                  terminate
                     employee                      Sourgoutsis

                                            135
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 136 of 200



                                PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE           DATE      PROFFER       OBJECT   RULING

  7 USCP00003     Personnel          1/28/2015 Offered to
    7             Performance                  show
                  Note re: good                Sourgoutsis'
                  performance                  s
                  during                       satisfactory
                  Congressional                performance
                  hearings
  8 USCP00007     Personnel          5/22/2014 Offered to
    3-74          Performance                  show
                  Note re: good                Sourgoutsis'
                  performance                  s
                  during memorial              satisfactory
                  services                     performance
  9 USCP00008     Campbell to        1/20/2015 Offered to
    2             Sourgoutsis re:              show
                  good                         Sourgoutsis'
                  performance re:              s
                  State of the                 satisfactory
                  Union address                performance
 10 USCP00010     SF-50 re:          12/29/201 Offered to
    9-10          termination                5 show the
                                               decision to
                                               terminate
                                               Sourgoutsis
 11 USCP00011     Dine to Capitol    12/14/201 Offered to
    1-13          Police Board               5 show the
                  requesting                   decision to
                  recommendation               terminate
                  to terminate                 Sourgoutsis
 12 USCP00011     E-mails            12/31/201 Offered to
    4             regarding CPB's            5 show the
                  approval of                  decision to
                  Sourgoutsis's                terminate
                  termination                  Sourgoutsis
 13 USCP00013     SF-50              11/15/201 Offered to
    4             Notification of            5 show
                  Personnel Action             Sourgoutsis'
                  re: reassignment             s
                  to private in                satisfactory
                  training                     performance

                                        136
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 137 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE            DATE      PROFFER       OBJECT   RULING

 14 USCP00014     SF-50                5/16/2015 Offered to
    0             Notification of                show
                  Personnel Action               Sourgoutsis'
                  re: Longevity                  s
                  increase                       satisfactory
                                                 performance
 15 USCP00014     SF-50                1/11/2015 Offered to
    1-42          Notification of                show
                  Personnel Action               Sourgoutsis'
                  re: annual basic               s
                  pay adjustment                 satisfactory
                                                 performance
 16 USCP00014     SF-50 Request        1/11/2015 Offered to
    3-46          for Personnel                  show
                  Action re:                     Sourgoutsis'
                  reassignment                   s
                                                 satisfactory
                                                 performance
 17 USCP00014     SF-50                11/16/201 Offered to
    7-48          Notification of              4 show
                  Personnel Action               Sourgoutsis'
                  re: promotion                  s
                                                 satisfactory
                                                 performance
 18 USCP00014     SF-50                11/16/201 Offered to
    9             Notification of              4 show
                  Personnel Action               Sourgoutsis'
                  re: promotion                  s
                                                 satisfactory
                                                 performance
 19 USCP00015     Memo Braddock        11/14/201 Offered to
    1-54          to Whitaker re:              4 show
                  list of successful             Sourgoutsis'
                  graduates from                 s
                  recruit officer                satisfactory
                  class 177                      performance




                                          137
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 138 of 200



                                PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE           DATE      PROFFER        OBJECT       RULING

 20 USCP00016     SF-50               5/11/2014 Offered to
    0             Notification of               show
                  Personnel Action              Sourgoutsis'
                  re: executive                 s
                  appointment to                satisfactory
                  private                       performance
 21 USCP00020     List of trainings   undated   Offered to
    8             completed by                  show
                  Sourgoutsis                   Sourgoutsis'
                                                s
                                                satisfactory
                                                performance
 22 USCP00021     Student                       Offered to
    2             Evaluation                    show
                  Official                      USCP's
                  Transcript                    discriminato
                                                ry treatment
                                                of
                                                Sourgoutsis
                                                during the
                                                training
                                                academy.
 23 USCP00025     Official            7/15/2014 Offered to     Objection
    2             Correspondence                show           FRE Rule
                  Endorsement                   USCP's         401, 402
                  Sheet                         discriminato
                                                ry treatment
                                                of
                                                Sourgoutsis
                                                during the
                                                training
                                                academy.
 24 USCP00025     Information         6/30/2014 Offered to     Objection.
    3-54          Paper                         show           Purported
                                                USCP's         discriminat
                                                discriminato   ory
                                                ry treatment   treatment
                                                of             of
                                                Sourgoutsis    Sourgoutsis
                                                during the     in training
                                                training       is not a
                                                academy.       basis for

                                         138
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 139 of 200



                                PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE          DATE       PROFFER        OBJECT        RULING

                                                               liability in
                                                               this action
                                                               as that
                                                               claim is
                                                               time-
                                                               barred.
 25 USCP00025     Information        6/30/2014 Offered to      Objection.
    5-56          Paper completed              show            Purported
                  by Brogan                    USCP's          discriminat
                                               discriminato    ory
                                               ry treatment    treatment
                                               of              of
                                               Sourgoutsis     Sourgoutsis
                                               during the      in training
                                               training        is not a
                                               academy.        basis for
                                                               liability in
                                                               this action
                                                               as that
                                                               claim is
                                                               time-
                                                               barred.
 26 USCP00027     Personnel            8/1/2014 Offered to
    9             Performance                   show
                  Note re: night                Sourgoutsis'
                  drive                         s
                                                satisfactory
                                                performance
 27 USCP00029     Completion of       12/15/201 Offered to
    2-93          FTO Program                 4 show
                                                Sourgoutsis'
                                                s
                                                satisfactory
                                                performance
 28 USCP00029     Daily              undated    Offered to
    4-302         Observation                   show
                  Reports -                     inconsistenc
                  Standard                      ies with
                  Evaluation                    USCP's
                  Guidelines                    policies and
                                                procedures
                                                and

                                         139
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 140 of 200



                                PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE           DATE      PROFFER       OBJECT   RULING

                                               evidence of
                                               pretext




 29 USCP00030     Daily              12/15/201 Offered to
    3-04          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 30 USCP00030     Daily              12/12/201 Offered to
    5-06          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 31 USCP00030     Daily              12/11/201 Offered to
    7-08          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 32 USCP00030     Daily              12/15/201 Offered to
    9-10          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 33 USCP00031     Daily              12/9/2014 Offered to
    1-12          Observation                  show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 34 USCP00031     Daily              12/8/2014 Offered to
    3-14          Observation                  show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance


                                        140
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 141 of 200



                                PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE           DATE      PROFFER       OBJECT   RULING

 35 USCP00031     Daily              12/5/2014 Offered to
    5-18          Observation                  show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 36 USCP00031     Daily              12/4/2014 Offered to
    9-20          Observation                  show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 37 USCP00032     Daily              12/2/2014 Offered to
    1-22          Observation                  show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 38 USCP00032     Daily              12/1/2014 Offered to
    3-24          Observation                  show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 39 USCP00032     Daily              11/18/201 Offered to
    5-26          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 40 USCP00032     Daily              11/24/201 Offered to
    7-28          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 41 USCP00032     Daily              11/25/201 Offered to
    9-30          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance

                                        141
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 142 of 200



                                PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE           DATE      PROFFER       OBJECT   RULING

 42 USCP00033     Daily              11/24/201 Offered to
    1-32          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 43 USCP00033     Daily              11/21/201 Offered to
    3-34          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 44 USCP00033     Daily              11/20/201 Offered to
    5-36          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 45 USCP00033     Daily              11/19/201 Offered to
    7-38          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 46 USCP00033     Daily              11/18/201 Offered to
    9-40          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance
 47 USCP00034     Daily              11/17/201 Offered to
    1-42          Observation                4 show
                  Report                       Sourgoutsis'
                                               s
                                               satisfactory
                                               performance




                                        142
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 143 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE         DATE      PROFFER       OBJECT   RULING

 48 USCP00034     Field Training   12/22/201 Offered to
    3             and Evaluation           4 show
                  Program, Shift             Sourgoutsis'
                  Supervisor's               s
                  Weekly Report.             satisfactory
                  (12/8/14 -                 performance
                  11/15/14)
 49 USCP00034     Field Training   12/8/2014 Offered to
    4             and Evaluation             show
                  Program, Shift             Sourgoutsis'
                  Supervisor's               s
                  Weekly Report.             satisfactory
                  (12/1/14 -                 performance
                  12/5/14)
 50 USCP00034     Field Training   12/8/2014 Offered to
    5             and Evaluation             show
                  Program, Shift             Sourgoutsis'
                  Supervisor's               s
                  Weekly Report.             satisfactory
                  (11/24/14 -                performance
                  11/28/14)
 51 USCP00034     Field Training   12/8/2014 Offered to
    6             and Evaluation             show
                  Program, Shift             Sourgoutsis'
                  Supervisor's               s
                  Weekly Report.             satisfactory
                  (11/18/14 -                performance
                  11/21/14)
 52 USCP00036     ROC 177 Class    11/24/201 Offered to
    2             Rankings                 4 show
                                             USCP's
                                             discriminato
                                             ry treatment
                                             of
                                             Sourgoutsis
                                             during the
                                             training
                                             academy.



                                      143
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 144 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE            DATE       PROFFER        OBJECT        RULING

 53 USCP00036     Student                        Offered to
    3-64          Evaluation                     show
                  Official                       Sourgoutsis'
                  Transcript                     s
                                                 satisfactory
                                                 performance
 54 USCP00055     Official              9/4/2015 Offered to
    1             correspondence                 show the
                  endorsement                    decision to
                  sheet re: decision             terminate
                  paper on                       Sourgoutsis
                  termination
 55 USCP00057     Verderosa memo       8/14/2015 Offered to      Objection.
    1-74          to Sourgoutsis                 show            Purported
                  and union re:                  USCP's          discriminat
                  appeal of CP 534               discipline of   ory
                  re: sitting on                 Sourgoutsis     treatment
                  wall.                          was             of
                                                 discriminato    Sourgoutsis
                                                 ry              in the
                                                                 adjudicatio
                                                                 n of
                                                                 discipline
                                                                 is not a
                                                                 basis for
                                                                 liability in
                                                                 this action
                                                                 as that
                                                                 claim is
                                                                 time-
                                                                 barred.
 56 USCP00064     Directive            5/31/2013 Offered to
    3-45          2053.11 Anti-                  show
                  Discrimination                 inconsistenc
                  and Anti-                      ies with
                  Harassment                     USCP's
                  Policy                         policies and
                                                 procedures
                                                 and
                                                 evidence of
                                                 pretext


                                          144
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 145 of 200



                                 PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE           DATE      PROFFER        OBJECT     RULING

 57 USCP00064     Directive           11/19/201 Offered to
    6-53          2053.013 Rules              3 show
                  of Conduct                    inconsistenc
                                                ies with
                                                USCP's
                                                policies and
                                                procedures
                                                and
                                                evidence of
                                                pretext
 58 USCP00066     Collective           6/8/2010 Offered to     Objection
    5-756         Bargaining                    show           FRE Rule
                  Agreement                     inconsistenc   401, 402
                  Between the                   ies with
                  FOP and the US                USCP's
                  Capitol Police                policies and
                  Effective                     procedures
                                                and
                                                evidence of
                                                pretext
 59 USCP00075     Article 41                    Offered to     Objection
    7-58          Selection of                  show           FRE Rule
                  Training                      inconsistenc   401, 402
                                                ies with
                                                USCP's
                                                policies and
                                                procedures
                                                and
                                                evidence of
                                                pretext
 60 USCP00082     Directive                     Offered to
    0             2053.001                      show
                  Discipline                    inconsistenc
                                                ies with
                                                USCP's
                                                policies and
                                                procedures
                                                and
                                                evidence of
                                                pretext




                                         145
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 146 of 200



                                  PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE            DATE     PROFFER         OBJECT     RULING

 61 USCP00082     USCP General                   Offered to     Objection
    1-26          Order 2221 re                  show           FRE Rule
                  internal                       inconsistenc   401, 402
                  discipline system              ies with
                                                 USCP's
                                                 policies and
                                                 procedures
                                                 and
                                                 evidence of
                                                 pretext
 62 USCP00082     USCP General                   Offered to     Objection
    7-36          Order 2222 re:                 show           FRE Rule
                  Disciplinary                   inconsistenc   401, 402
                  Review Board                   ies with
                                                 USCP's
                                                 policies and
                                                 procedures
                                                 and
                                                 evidence of
                                                 pretext
 63 USCP00083     USCP General                   Offered to
    7-39          Order 2230 re:                 show
                  Penalty                        inconsistenc
                  Classifications                ies with
                                                 USCP's
                                                 policies and
                                                 procedures
                                                 and
                                                 evidence of
                                                 pretext
 64 USCP00084     Operational                    Offered to
    0-47          Directive re:                  show
                  Command                        inconsistenc
                  Discipline                     ies with
                                                 USCP's
                                                 policies and
                                                 procedures
                                                 and
                                                 evidence of
                                                 pretext




                                          146
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 147 of 200



                                PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE            DATE       PROFFER        OBJECT         RULING

 65 USCP00087     Records              2/18/2005 Offered to      Objection
    6-988         Management                     show            FRE Rule
                  Policy and                     inconsistenc    401, 402
                  Procedures and                 ies with
                  Records                        USCP's
                  Disposition                    policies and
                  Schedule                       procedures
                                                 and
                                                 evidence of
                                                 pretext
 66 USCPSOU       ROI for Vias         12/8/2015 Offered to      Objection
    RGOUTSIS      investigation                  show Title      FRE Rule
    000989-                                      VII             401, 402,
    1009                                         protected       403
                                                 activity
 67 USCPSOU       Thomas to            8/28/2015 Offered to
    RGOUTSIS      Waldow re:                     show the
    001022-23     requesting                     decision to
                  response on                    terminate
                  Sourgoutsis                    Sourgoutsis
 68 USCPSOU       Verderosa to         8/14/2015 Offered to
    RGOUTSIS      Thomas re:                     show the
    001024        Sourgoutsis's                  decision to
                  probationary                   terminate
                  status                         Sourgoutsis
 69 USCPSOU       Union to              7/2/2015 Offered to      Objection.
    RGOUTSIS      Verderosa re:                  show            Purported
    001027-29     grievance of CP                USCP's          discriminat
                  534 re: sitting on             discipline of   ory
                  wall                           Sourgoutsis     treatment
                                                 was             of
                                                 discriminato    Sourgoutsis
                                                 ry              as to
                                                                 discipline
                                                                 issued is
                                                                 not a basis
                                                                 for liability
                                                                 in this
                                                                 action as
                                                                 that claim
                                                                 is time-
                                                                 barred.
                                          147
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 148 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE         DATE       PROFFER        OBJECT        RULING

 70 USCPSOU       Email from        10/27/201 Offered to
    RGOUTSIS      Thomas to                 5 show the
    001030-31     Whitaker re                 decision to
                  Recommendatio               terminate
                  n for                       Sourgoutsis
                  Probationary
                  Employee
                  Termination
 71 USCPSOU       Waldow to         8/18/2015                 Objection
    RGOUTSIS      Leonard re                                  FRE Rule
    001060-61     Request for CP-                             401, 402
                  532, Personnel
                  Records Change
 72 USCPSOU       CP 534 re: wall    6/2/2015 Offered to      Objection.
    RGOUTSIS                                  show            Purported
    001075-76                                 USCP's          discriminat
                                              discipline of   ory
                                              Sourgoutsis     treatment
                                              was             of
                                              discriminato    Sourgoutsis
                                              ry              as to
                                                              discipline
                                                              is not a
                                                              basis for
                                                              liability in
                                                              this action
                                                              as that
                                                              claim is
                                                              time-
                                                              barred.
 73 USCPSOU       Email from        8/12/2015 Offered to
    RGOUTSIS      Shutters to                 show
    001077-78     Willis OPR                  Sourgoutsis'
                  interviews for              s Title VII
                  Vias                        protected
                  investigation               activity.




                                       148
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 149 of 200



                                 PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE            DATE       PROFFER        OBJECT        RULING

 74 USCPSOU       Email from          5/28/2015 Offered to      Objection.
    RGOUTSIS      Bolinger to                   show            Purported
    001107        Waldow re:                    USCP's          discriminat
                  comparators for               discipline of   ory
                  neglect of duty               Sourgoutsis     treatment
                  and personal                  was             of
                  appearance                    discriminato    Sourgoutsis
                                                ry              as to
                                                                discipline
                                                                is not a
                                                                basis for
                                                                liability in
                                                                this action
                                                                as that
                                                                claim is
                                                                time-
                                                                barred.
 75 USCPSOU       Email from          5/18/2015 Offered to      Objection.
    RGOUTSIS      Bolinger to                   show            Purported
    001108-09     Waldow re:                    USCP's          discriminat
                  probationary                  discipline of   ory
                  reports for ROC               Sourgoutsis     treatment
                  Class 177 due                 was             of
                                                discriminato    Sourgoutsis
                                                ry              as to
                                                                discipline
                                                                is not a
                                                                basis for
                                                                liability in
                                                                this action
                                                                as that
                                                                claim is
                                                                time-barred
 76 USCPSOU       Email from          5/11/2015 Offered to
    RGOUTSIS      Waldow to                     show the
    001110-13     Gallagher re                  decision to
                  uniform                       terminate
                  violation                     Sourgoutsis




                                         149
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 150 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE           DATE      PROFFER        OBJECT        RULING

 77 USCPSOU       Email from         11/19/201 Offered to     Objection.
    RGOUTSIS      Beaver to Cimini           4 show           Purported
    001117        Recruit Officer              USCP's         discriminat
                  Sourgoutsis                  discriminato   ory
                  Information                  ry treatment   treatment
                  Paper                        of             of
                                               Sourgoutsis    Sourgoutsis
                                               during the     in training
                                               training       is not a
                                               academy.       basis for
                                                              liability in
                                                              this action
                                                              as that
                                                              claim is
                                                              time-
                                                              barred.
 78 USCPSOU       Ltr to Inspector   6/30/2014 Offered to     Objection.
    RGOUTSIS      Waldow from Lt.              show           Purported
    001118-19     Brogan Recruit               USCP's         discriminat
                  Officer                      discriminato   ory
                  Sourgoutsis                  ry treatment   treatment
                                               of             of
                                               Sourgoutsis    Sourgoutsis
                                               during the     in training
                                               training       is not a
                                               academy.       basis for
                                                              liability in
                                                              this action
                                                              as that
                                                              claim is
                                                              time-
                                                              barred.
 79 USCPSOU       Email from          7/2/2014 Offered to     Objection.
    RGOUTSIS      Brogan to                    show           Purported
    001169-71     Hughes FW                    USCP's         discriminat
                  Information                  discriminato   ory
                  Paper Officer                ry treatment   treatment
                  Sourgoutsis                  of             of
                                               Sourgoutsis    Sourgoutsis
                                               during the     in training
                                               training       is not a
                                               academy.       basis for
                                                              liability in
                                        150
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 151 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE          DATE      PROFFER        OBJECT        RULING

                                                             this action
                                                             as that
                                                             claim is
                                                             time-barred

 80 USCPSOU       Email from        6/24/2014 Offered to     Objection.
    RGOUTSIS      Waldow to                   show           Purported
    001196-206    Storelli re ROC             USCP's         discriminat
                  177 update                  discriminato   ory
                                              ry treatment   treatment
                                              of             of
                                              Sourgoutsis    Sourgoutsis
                                              during the     in training
                                              training       is not a
                                              academy.       basis for
                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
 81 USCPSOU       Email from        6/23/2014 Offered to     Objection.
    RGOUTSIS      Brogan to                   show           Purported
    001207-11     Gupton re Quick             USCP's         discriminat
                  Question                    discriminato   ory
                                              ry treatment   treatment
                                              of             of
                                              Sourgoutsis    Sourgoutsis
                                              during the     in training
                                              training       is not a
                                              academy.       basis for
                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
 82 USCPSOU       Email from        6/20/2014 Offered to     Objection.
    RGOUTSIS      Brogan to Cooke             show           Purported
    001212-14     re Quick                    USCP's         discriminat
                  Question                    discriminato   ory
                                              ry treatment   treatment

                                       151
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 152 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE         DATE      PROFFER        OBJECT        RULING

                                              of             of
                                              Sourgoutsis    Sourgoutsis
                                              during the     in training
                                              training       is not a
                                              academy.       basis for
                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
 83 USCPSOU       Email from        6/13/2014 Offered to     Objection.
    RGOUTSIS      Brogan to                   show           Purported
    001215        Hughes roc 177              USCP's         discriminat
                  items                       discriminato   ory
                                              ry treatment   treatment
                                              of             of
                                              Sourgoutsis    Sourgoutsis
                                              during the     in training
                                              training       is not a
                                              academy.       basis for
                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
 84 USCPSOU       Email from        10/26/201 Offered to
    RGOUTSIS      Gallagher to              5 show the
    001220-22     Waldow re                   decision to
                  Formal Meeting              terminate
                                              Sourgoutsis
 85 USCPSOU       Waldow to          7/2/2014 Offered to     Objection.
    RGOUTSIS      Brogan, Logan               show           Purported
    001231-32     re: prepared to             USCP's         discriminat
                  terminate                   discriminato   ory
                                              ry treatment   treatment
                                              of             of
                                              Sourgoutsis    Sourgoutsis
                                              during the     in training
                                              training       is not a
                                              academy.       basis for


                                       152
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 153 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE         DATE      PROFFER        OBJECT        RULING

                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
 86 USCPSOU       Brogan to          7/2/2014 Offered to     Objection.
    RGOUTSIS      Huges,                      show the       Purported
    001233-34     Carpenter re:               decision to    discriminat
                  support for                 terminate      ory
                  Sourgoutsis's               Sourgoutsis    treatment
                  termination                                of
                                                             Sourgoutsis
                                                             in training
                                                             is not a
                                                             basis for
                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
 87 USCPSOU       Email from        10/9/2014 Offered to     Objection.
    RGOUTSIS      Church to                   show           Purported
    001243        Beaver, Brogan              USCP's         discriminat
                  re: Sourgoutsis             discriminato   ory
                  file                        ry treatment   treatment
                                              of             of
                                              Sourgoutsis    Sourgoutsis
                                              during the     in training
                                              training       is not a
                                              academy.       basis for
                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
 88 USCPSOU       Official          7/15/2014 Offered to     Objection
    RGOUTSIS      Correspondence              show the       FRE Rule
    001244        Endorsement                 decision to    401, 402
                  Sheet


                                       153
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 154 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE           DATE      PROFFER       OBJECT        RULING

                                               terminate
                                               Sourgoutsis


 89 USCPSOU       Waldow to          10/9/2014 Offered to    Objection.
    RGOUTSIS      Logan and                    show the      Purported
    001278-80     Brogan trying to             decision to   discriminat
                  find Sourgoutsis             terminate     ory
                  info paper                   Sourgoutsis   treatment
                                                             of
                                                             Sourgoutsis
                                                             in training
                                                             is not a
                                                             basis for
                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
 90 USCPSOU       Waldow to          8/25/2015 Offered to
    RGOUTSIS      Miles, Leonard               show the
    001289-90     re: determine if             decision to
                  PIP, formal                  terminate
                  meetings, or                 Sourgoutsis
                  document
                  performance
 91 USCPSOU       Waldow to Miles    8/31/2015 Offered to
    RGOUTSIS      re: termination              show the
    001293        recommendation               decision to
                                               terminate
                                               Sourgoutsis
 92 USCPSOU       Brogan to Miles    1/11/2016 Offered to    Objection.
    RGOUTSIS      re: Sourgoutsis              show the      Purported
    001299        termination                  decision to   discriminat
                                               terminate     ory
                                               Sourgoutsis   treatment
                                                             of
                                                             Sourgoutsis
                                                             in training
                                                             is not a
                                                             basis for

                                        154
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 155 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE            DATE      PROFFER        OBJECT        RULING

                                                                liability in
                                                                this action
                                                                as that
                                                                claim is
                                                                time-
                                                                barred.
 93 USCPSOU       Notes from           8/18/2015 Offered to     Objection
    RGOUTSIS      Sourgoutsis's                  show           FRE Rules
    001319-20     OPR interview                  Sourgoutsis'   401, 402,
                  re: Vias sexual                s Title VII    403
                  harassment                     protected
                  complaint                      activity.
 94 USCPSOU       Sourgoutsis's        8/18/2015 Offered to     Objection
    RGOUTSIS      official statement             show           FRE Rules
    001321-22     from Vias sexual               Sourgoutsis'   401, 402,
                  harassment                     s Title VII    403
                  investigation                  protected
                                                 activity.
 95 USCPSOU       E-mail from           1/5/2016 Offered to
    RGOUTSIS      union to Dine re:              show the
    001323-25     contesting                     decision to
                  Sourgoutsis                    terminate
                  termination                    Sourgoutsis
 96 USCPSOU       Whitaker to          10/29/201 Offered to
    RGOUTSIS      Sourgoutsis re:              5 show the
    001361-62     recommending                   decision to
                  her termination                terminate
                                                 Sourgoutsis
 97 USCPSOU       Memo from            10/29/201 Offered to
    RGOUTSIS      Thomas to Dine,              5 show the
    001363        Duty Status of                 decision to
                  Private with                   terminate
                  Training                       Sourgoutsis
                  Sourgoutsis
 98 USCPSOU       Whitaker (HR)        10/29/201 Offered to
    RGOUTSIS      to others re:                5 show the
    001365        termination                    decision to
                  status                         terminate
                                                 Sourgoutsis



                                          155
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 156 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE           DATE      PROFFER        OBJECT     RULING

 99 USCPSOU       Dine to union re:   11/13/201 Offered to
    RGOUTSIS      response to                 5 show the
    001367-68     appeal of                     decision to
                  proposed                      terminate
                  termination                   Sourgoutsis
100 USCPSOU       Sexual               6/8/2012 Offered to     Objection
    RGOUTSIS      Harassment                    show           FRE Rules
    001435-50     Biased Based                  USCP's         401, 402,
                  Policing                      policies and   403
                                                procedures
                                                and how
                                                they were
                                                unfairly
                                                applied to
                                                Sourgoutsis.
101 USCPSOU       Sexual                        Offered to     Objection
    RGOUTSIS      Harassment                    show           FRE Rule
    001451-83     Biased Based                  USCP's         401, 402
                  Policing Slides               policies and
                                                procedures
                                                and how
                                                they were
                                                unfairly
                                                applied to
                                                Sourgoutsis.
102 USCPSOU       New Leadership                Offered to     Objection
    RGOUTSIS      Training                      show           FRE Rule
    001484-513                                  USCP's         401, 402
                                                policies and
                                                procedures
                                                and how
                                                they were
                                                unfairly
                                                applied to
                                                Sourgoutsis.
103 USCPSOU       Message from                  Offered to
    RGOUTSIS      Chief re: EEO                 show
    001517        and Diversity                 USCP's
                                                policies and
                                                procedures
                                                and how
                                                they were

                                         156
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 157 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE         DATE       PROFFER        OBJECT      RULING

                                               unfairly
                                               applied to
                                               Sourgoutsis.
104 USCPSOU       Message from     2/23/2015   Offered to
    RGOUTSIS      Chief re EEO                 show
    001518        and Diversity                USCP's
                                               policies and
                                               procedures
                                               and how
                                               they were
                                               unfairly
                                               applied to
                                               Sourgoutsis.
105 USCPSOU       Message from     7/10/2014   Offered to
    RGOUTSIS      Chief re EEO                 show
    001519        and Diversity                USCP's
                                               policies and
                                               procedures
                                               and how
                                               they were
                                               unfairly
                                               applied to
                                               Sourgoutsis.
106 USCPSOU       CP-550 to Vias   08/00/201   Offered to     Objection
    RGOUTSIS      about calling    5           show           FRE Rules
    001520        women chicas;                Sourgoutsis'   401, 402,
                  written by                   s Title VII    403
                  Waldow                       protected
                                               activity.
107 USCPSOU       Herrle to        2/17/2016   Offered to     Objection
    RGOUTSIS      Waldow re Vias               show           FRE Rules
    001521        improper                     Sourgoutsis'   401, 402,
                  remarks                      s Title VII    403
                                               protected
                                               activity.
108 USCPSOU       CP-550 to Vias   2/16/2016   Offered to     Objection
    RGOUTSIS      about calling                show           FRE Rules
    001523        women chicas;                Sourgoutsis'   401, 402,
                  written by                   s Title VII    403
                  Waldow                       protected
                                               activity.


                                      157
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 158 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE         DATE       PROFFER        OBJECT        RULING

109 USCPSOU       CP-550 to Vias     3/1/2016 Offered to      Objection
    RGOUTSIS      about calling               show            FRE Rules
    001524        women chicas;               Sourgoutsis'    401, 402,
                  written by                  s Title VII     403
                  Waldow                      protected
                                              activity.
110 USCPSOU       Rudd to Herrle    1/13/2016 Offered to      Objection
    RGOUTSIS      re no CP-535                show            FRE Rules
    001525        recommended                 Sourgoutsis'    401,402,
                  for Vias.                   s Title VII     403
                                              protected
                                              activity.
111 USCPSOU       Breme to          5/29/2015 Offered to      Objection.
    RGOUTSIS      Bolinger re:                show the        Purported
    001548-49     comparators for             decision to     discriminat
                  penalty                     terminate       ory
                                              Sourgoutsis     treatment
                                                              of
                                                              Sourgoutsis
                                                              as to
                                                              discipline
                                                              is not a
                                                              basis for
                                                              liability in
                                                              this action
                                                              as that
                                                              claim is
                                                              time-
                                                              barred.
112 USCPSOU       Bolinger           6/4/2015 Offered to      Objection.
    RGOUTSIS      (through                    show            Purported
    001564-66     Waldow) to                  USCP's          discriminat
                  Thomas re:                  discipline of   ory
                  command                     Sourgoutsis     treatment
                  discipline for              was             of
                  uniform                     discriminato    Sourgoutsis
                  violations                  ry              as to
                                                              discipline
                                                              is not a
                                                              basis for
                                                              liability in
                                                              this action


                                       158
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 159 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE           DATE       PROFFER         OBJECT        RULING

                                                                 as that
                                                                 claim is
                                                                 time-
                                                                 barred.




113 USCPSOU       Bolinger             6/4/2015 Offered to       Objection.
    RGOUTSIS      (through                      show             Purported
    001574-76     Waldow) to                    USCP's           discriminat
                  Thomas re:                    discipline of    ory
                  command                       Sourgoutsis      treatment
                  discipline for                was              of
                  sitting on wall               discriminato     Sourgoutsis
                                                ry               as to
                                                                 discipline
                                                                 is not a
                                                                 basis for
                                                                 liability in
                                                                 this action
                                                                 as that
                                                                 claim is
                                                                 time-
                                                                 barred.
114 USCPSOU       Sourgoutsis's                  Offered to      Objection.
    RGOUTSIS      written responses              show            Purported
    001577-81     to sitting on wall             USCP's          discriminat
                  and uniform                    discipline of   ory
                  violation                      Sourgoutsis     treatment
                                                 was             of
                                                 discriminato    Sourgoutsis
                                                 ry              as to
                                                                 discipline
                                                                 is not a
                                                                 basis for
                                                                 liability in
                                                                 this action
                                                                 as that
                                                                 claim is
                                                                 time-
                                                                 barred.


                                         159
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 160 of 200



                                PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE           DATE       PROFFER        OBJECT        RULING

115 USCPSOU       Waldow to Miles      9/1/2015 Offered to
    RGOUTSIS      re: termination               show the
    001583        recommendation                decision to
                                                terminate
                                                Sourgoutsis
116 USCPSOU       Final                9/4/2015 Offered to
    RGOUTSIS      Probationary                  show the
    001587-88     Summary Report                decision to
                  for Sourgoutsis               terminate
                                                Sourgoutsis
117 USCPSOU       Bolinger to         8/17/2015 Offered to
    RGOUTSIS      Leonard re:                   show the
    001591-92     status on                     decision to
                  Sourgoutsis                   terminate
                                                Sourgoutsis
118 USCPSOU       Bolinger to         7/23/2015 Offered to
    RGOUTSIS      Leonard re:                   show the
    001597        request to ensure             decision to
                  proper                        terminate
                  documentation to              Sourgoutsis
                  make decision
                  on termination or
                  extension

119 USCPSOU       Waldow to           7/16/2015 Offered to
    RGOUTSIS      Bolinger re:                  show the
    001604-05     requesting if                 decision to
                  factors for                   terminate
                  termination are               Sourgoutsis
                  needed
120 USCPSOU       CP 534 re: shirt     6/2/2015 Offered to      Objection.
    RGOUTSIS                                    show            Purported
    001671-72                                   USCP's          discriminat
                                                discipline of   ory
                                                Sourgoutsis     treatment
                                                was             of
                                                discriminato    Sourgoutsis
                                                ry              as to
                                                                discipline
                                                                is not a
                                                                basis for
                                                                liability in

                                         160
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 161 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE           DATE       PROFFER        OBJECT        RULING

                                                               this action
                                                               as that
                                                               claim is
                                                               time-
                                                               barred.
121 USCPSOU       handwritten        7/28/2015 Offered to      Objection.
    RGOUTSIS      notes from July              show            Purported
    001766-69     28, 2015                     USCP's          discriminat
                  grievance                    discipline of   ory
                  meeting                      Sourgoutsis     treatment
                                               was             of
                                               discriminato    Sourgoutsis
                                               ry              as to
                                                               discipline
                                                               is not a
                                                               basis for
                                                               liability in
                                                               this action
                                                               as that
                                                               claim is
                                                               time-
                                                               barred.
122 USCPSOU       Helen's memo to    7/15/2015 Offered to      Objection.
    RGOUTSIS      file re:                     show            Purported
    001770-71     Sourgoutsis's                USCP's          discriminat
                  call to Vias re:             discipline of   ory
                  sitting on the               Sourgoutsis     treatment
                  wall incident                was             of
                                               discriminato    Sourgoutsis
                                               ry              as to
                                                               discipline
                                                               is not a
                                                               basis for
                                                               liability in
                                                               this action
                                                               as that
                                                               claim is
                                                               time-
                                                               barred.
123 USCPSOU       Directive          5/28/2012 Offered to
    RGOUTSIS      2053.009 EEOC                show
    001800-01     Policy                       inconsistenc


                                        161
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 162 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE         DATE      PROFFER        OBJECT        RULING

                                             ies with
                                             USCP's
                                             policies and
                                             procedures
                                             and
                                             evidence of
                                             pretext
124 USCPSOU       Brogan to        7/25/2014 Offered to     Objection.
    RGOUTSIS      Waldow and                 show           Purported
    002186-91     others with                USCP's         discriminat
                  update on ROC              discriminato   ory
                  177                        ry treatment   treatment
                                             of             of
                                             Sourgoutsis    Sourgoutsis
                                             during the     as to
                                             training       discipline
                                             academy.       is not a
                                                            basis for
                                                            liability in
                                                            this action
                                                            as that
                                                            claim is
                                                            time-
                                                            barred.
125 USCPSOU       Academic                   Offered to     Objection.
    RGOUTSIS      Averages Chart             show           Purported
    002192-93                                USCP's         discriminat
                                             discriminato   ory
                                             ry treatment   treatment
                                             of             of
                                             Sourgoutsis    Sourgoutsis
                                             during the     as to
                                             training       discipline
                                             academy.       is not a
                                                            basis for
                                                            liability in
                                                            this action
                                                            as that
                                                            claim is
                                                            time-
                                                            barred.



                                      162
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 163 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE         DATE      PROFFER        OBJECT        RULING

126 USCPSOU       PTD Chart                  Offered to     Objection.
    RGOUTSIS                                 show           Purported
    002194-95                                USCP's         discriminat
                                             discriminato   ory
                                             ry treatment   treatment
                                             of             of
                                             Sourgoutsis    Sourgoutsis
                                             during the     as to
                                             training       discipline
                                             academy.       is not a
                                                            basis for
                                                            liability in
                                                            this action
                                                            as that
                                                            claim is
                                                            time-
                                                            barred.
127 USCPSOU       ROC 177          6/30/2014 Offered to     Objection.
    RGOUTSIS      FLETC Written              show           Purported
    002197-98     Exam 2 Results             USCP's         discriminat
                                             discriminato   ory
                                             ry treatment   treatment
                                             of             of
                                             Sourgoutsis    Sourgoutsis
                                             during the     as to
                                             training       discipline
                                             academy.       is not a
                                                            basis for
                                                            liability in
                                                            this action
                                                            as that
                                                            claim is
                                                            time-
                                                            barred.
128 USCPSOU       ROC 177 Update   6/24/2014 Offered to     Objection.
    RGOUTSIS                                 show           Purported
    002199-200                               USCP's         discriminat
                                             discriminato   ory
                                             ry treatment   treatment
                                             of             of
                                             Sourgoutsis    Sourgoutsis
                                             during the     as to
                                                            discipline
                                      163
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 164 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE         DATE      PROFFER        OBJECT        RULING

                                             training       is not a
                                             academy.       basis for
                                                            liability in
                                                            this action
                                                            as that
                                                            claim is
                                                            time-
                                                            barred.
129 USCPSOU       ROC 177 Items    6/13/2014 Offered to     Objection.
    RGOUTSIS                                 show           Purported
    002201                                   USCP's         discriminat
                                             discriminato   ory
                                             ry treatment   treatment
                                             of             of
                                             Sourgoutsis    Sourgoutsis
                                             during the     as to
                                             training       discipline
                                             academy.       is not a
                                                            basis for
                                                            liability in
                                                            this action
                                                            as that
                                                            claim is
                                                            time-
                                                            barred.
130 USCPSOU       ROC 177 Master   6/12/2014 Offered to     Objection.
    RGOUTSIS      Grade Sheet                show           Purported
    002202-03                                USCP's         discriminat
                                             discriminato   ory
                                             ry treatment   treatment
                                             of             of
                                             Sourgoutsis    Sourgoutsis
                                             during the     as to
                                             training       discipline
                                             academy.       is not a
                                                            basis for
                                                            liability in
                                                            this action
                                                            as that
                                                            claim is
                                                            time-
                                                            barred.


                                      164
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 165 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE          DATE      PROFFER     OBJECT   RULING

131 USCPSOU       CP 534             11/27/201 Offered to
    RGOUTSIS      Command                    2 show
    001530-31     Discipline                   disparate
                  Report for male              treatment
                  officer
132 USCPSOU       Decision paper     1/16/2013 Offered to
    RGOUTSIS      recommending                 show
    001534-35     probationary                 disparate
                  period extension             treatment
                  for male officer
                  PVT 8
133 USCPSOU       Memorandum          2/1/2013 Offered to
    RGOUTSIS      dismissing CP                show
    001536        534                          disparate
                                               treatment
134 USCPSOU       CP 534             11/8/2012 Offered to
    RGOUTSIS      Command                      show
    001537-38     Discipline                   disparate
                  Report for male              treatment
                  officer
135 USCPSOU       Memorandum          2/1/2013 Offered to
    RGOUTSIS      reducing CP-534              show
    001539        to filed with                disparate
                  warning for male             treatment
                  officer
136 USCPSOU       CP 534             11/26/201 Offered to
    RGOUTSIS      Command                    2 show
    001540-41     Discipline                   disparate
                  Report for male              treatment
                  officer
137 USCPSOU       USCP Official      11/30/201 Offered to
    RGOUTSIS      Correspondence             2 show
    001542        Endorsement                  disparate
                  Sheet                        treatment
138 USCPSOU        Memorandum        1/16/2013 Offered to
    RGOUTSIS      recommending                 show
    001553-54     the extension of             disparate
                  probation for                treatment
                  male officer
                  PVT 7


                                        165
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 166 of 200



                               PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE            DATE      PROFFER       OBJECT       RULING

139 Sourgoutsis   Extension of         12/12/201 Offered to    Objection
    0000001       Probationary                 5 show          FRE Rules
                  Period for                     disparate     401, 402,
                  Private Aamir                  treatment     403, 802,
                  Cade                                         901
140 USCPSOU       Report of            12/17/201 Offered to    Objection
    RGOUTSIS      Investigation for            5 show          FRE Rules
    001010-21     OPR No. 15-128                 disparate     401, 402,
                                                 treatment     403
141 USCPSOU       CP 534               5/13/2015 Offered to
    RGOUTSIS      Command                        show
    001032-33     Discipline                     disparate
                  Report for male                treatment
                  officer PVT 1
142 USCPSOU       CP 534               4/25/2016 Offered to
    RGOUTSIS      Command                        show
    001309-10     Discipline                     disparate
                  Report for                     treatment
                  insubordination
                  and cell phone
143 USCPSOU       CP 534               5/13/2015 Offered to
    RGOUTSIS      Command                        show
    001326-27     Discipline                     disparate
                  Report for fifth               treatment
                  time late for roll
                  call - PVT2
144 USCPSOU       CP 534               12/5/2016 Offered to
    RGOUTSIS      Command                        show
    001514-15     Discipline                     disparate
                  Report for                     treatment
                  failure to see
                  assigned area of
                  responsibility -
                  PVT6
145 USCPSOU       Comparators for      1/1/13 &   Offered to   Objection.
    RGOUTSIS      same or similar      6/5/13     show         Purported
    001617        offensives /                    disparate    discriminat
                  Compliance with                 treatment    ory
                  Directives                                   treatment
                                                               of
                                                               Sourgoutsis
                                                               as to

                                           166
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 167 of 200



                              PLAINTIFF’S EXHIBITS

NO.     BATES         TITLE          DATE       PROFFER       OBJECT        RULING

                                                             discipline
                                                             is not a
                                                             basis for
                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
146 USCPSOU       Comparators for   8/12/13 &   Offered to   Objection.
    RGOUTSIS      same or similar   6/27/13     show         Purported
    001689        offensives /                  disparate    discriminat
                  Neglect of Duty               treatment    ory
                                                             treatment
                                                             of
                                                             Sourgoutsis
                                                             as to
                                                             discipline
                                                             is not a
                                                             basis for
                                                             liability in
                                                             this action
                                                             as that
                                                             claim is
                                                             time-
                                                             barred.
147 USCPSOU       Sourgoutsis       1/28/2015 Offered to
    RGOUTSIS      Personnel                   show
    001723        Performance                 Sourgoutsis'
                  Note for                    s
                  performing well             satisfactory
                  at hearings                 performance
148 USCPSOU       Sourgoutsis        7/8/2014 Offered to
    RGOUTSIS      Personnel                   show
    001739        Performance                 Sourgoutsis'
                  Note for                    s
                  performing well             satisfactory
                  during night                performance
                  drive exercise




                                       167
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 168 of 200



                                 PLAINTIFF’S EXHIBITS

NO.     BATES          TITLE             DATE         PROFFER       OBJECT     RULING

149 USCPSOU        Sourgoutsis          5/21/2014 Offered to
    RGOUTSIS       Personnel                      show
    001759         Performance                    Sourgoutsis'
                   Note for                       s
                   conducting                     satisfactory
                   memorial lap                   performance
150 USCP_KEY USCP                      N/A           Offered to
    000001   production key                          show
             for gender of                           disparate
             comparators                             treatment


      B. Defendant’s Exhibits

                                DEFENDANT’S EXHIBITS

N            BATES                 TITLE           DATE   PROFFER        OBJECTI   RULIN
O.                                                                         ON        G

1     USCPSOURGOUTSIS0          Note to DC     8/28/20    Offered to
      01022-1024                Waldow         15         show
                                from DC                   decision-
                                Thomas                    making
                                forwarding                process as
                                Chief                     to π’s
                                Verderosa’s               termination.
                                memorandu
                                m.
2     USCP 000017-24            Memo to        10/26/1    Offered to
                                Chief          5          show
                                Verderosa                 decision-
                                from DC                   making
                                Thomas                    process as
                                recommendi                to π’s
                                ng π’s                    termination.
                                termination
3     USCPSOURGOUTSIS           Email          8/14-      Offered to
      001060-1061               concerning     8/18/15    address
                                the                       knowledge
                                presentation              of protected
                                of a CP-532               activity.
                                to π


                                             168
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 169 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE            DATE   PROFFER       OBJECTI   RULIN
O.                                                                    ON        G

4    USCPSOURGOUTSIS       Memo to π       8/14/15    Offered to
     001066-1069           and Union                  show
                           from Chief                 decision-
                           Verderosa                  making
                           concerning                 process as
                           CP-534                     to π’s
                           appeal                     termination
                                                      and
                                                      discipline.
5    USCPSOURGOUTSIS       Final CP-534 6/2/15,       Offered to
     001070-1071           issued to π  8/14/15       show π’s
                                                      performanc
                                                      e.
6    USCPSOURGOUTSIS       Email and       8/14/15    Offered to
     001072-1073           attachment                 address
                           concerning                 knowledge
                           CP-532 to π                as to
                                                      protected
                                                      activity.
7    USCPSOURGOUTSIS       Email to        8/12/15    Offered to
     001079-1081           Lieutenant                 address
                           Shutters                   knowledge
                           from                       as to
                           Sergeant                   protected
                           Willis                     activity.
                           scheduling
                           interviews
                           for OPR
                           investigation
8    USCPSOURGOUTSIS       Email to        5/10-      Offered to
     001110-1111           Lieutenant      5/11/15    show π’s
                           Sebo et al.                performanc
                           from                       e.
                           Sergeant
                           McElroy
                           concerning
                           π’s not
                           wearing
                           uniform.
9    USCPSOURGOUTSIS       Memo to         6/30/14    Offered to
     001172 -1173          Deputy Chief               show π’s

                                         169
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 170 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE         DATE     PROFFER      OBJECTI   RULIN
O.                                                                  ON        G

                           Waldow                    performanc
                           from                      e.
                           Lieutenant
                           Brogan re π
10   USCPSOURGOUTSIS       Disciplinary    6/24/14   Offered to
     001195                Probation                 show π’s
                           Notice to π               performanc
                           from                      e.
                           Lieutenant
                           Brogan
11   USCPSOURGOUTSIS       Email from      6/24/14   Offered to
     001205-1206           Lieutenant                show π’s
                           Brogan to                 performanc
                           ROC 177                   e.
                           Coordinators
                           and
                           Lieutenant
                           Logan re
                           ROC 177
                           update
12   USCPSOURGOUTSIS       Email from      6/20/14   Offered to
     001207                Lieutenant      ,         show π’s
                           Brogan to       6/23/14   performanc
                           Sergeant                  e.
                           Gupton
                           concerning
                           π’s academy
                           rule
                           violations
13   USCPSOURGOUTSIS       Email to        6/13/14   Offered to
     001215                Officer Terry             show π’s
                           Hughes,                   performanc
                           Dale                      e.
                           Carpenter,
                           and Michael
                           Beaver re
                           ROC 177
                           items
14   USCPSOURGOUTSIS       Email to        6/30/14   Offered to
     001245-001270         Dominic                   show π’s
                           Storelli from

                                      170
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 171 of 200



                          DEFENDANT’S EXHIBITS

N           BATES            TITLE         DATE     PROFFER        OBJECTI   RULIN
O.                                                                   ON        G

                           Deputy Chief             performanc
                           Waldow re                e.
                           information
                           paper –
                           recruit
                           officer
                           Sourgoutsis
15   USCPSOURGOUTSIS       Email to       7/7/15    Offered to
     001283-1284           Deputy Chief             show
                           Waldow                   decision-
                           from Cynthia             making as
                           Miles re                 to π’s
                           termination              termination.
                           recommenda
                           tion of π
16   USCPSOURGOUTSIS       Email to       7/16/15   Offered to
     001285-1286           Captain                  show
                           Bolinger                 decision-
                           from Deputy              making at
                           Chief Waldo              to π’s
                           re                       termination.
                           termination
                           for π
17   USCPSOURGOUTSIS       Email to       8/25/15   Offered to
     001289-1290           Lieutenant               show
                           Leonard                  decision-
                           from Deputy              making as
                           Chief                    to π’s
                           Waldow                   termination.
                           termination
                           recommenda
                           tion
18   USCPSOURGOUTSIS       Email to       1/5/16    Offered to
     001323-1325           Chief Dine               show
                           from Chief               decision-
                           Verderosa re             making as
                           termination              to π’s
                           of π                     termination.
19   USCPSOURGOUTSIS       Email to       10/29/1   Offered to
     001360 – 001363       Chief          5         show
                           Verderosa                decision-

                                     171
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 172 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE          DATE    PROFFER        OBJECTI   RULIN
O.                                                                    ON        G

                           from DC                   making as
                           Thomas re                 to π’s
                           probationary              termination.
                           termination
                           of π with
                           attachments
20   USCPSOURGOUTSIS       Email to        11/25/1   Offered to
     001366-1368           OHR from        5         show
                           Kerry                     decision-
                           Edwards                   making as
                           attaching                 to π’s
                           response to               termination.
                           π’s
                           termination
                           appeal
21   USCPSOURGOUTSIS       Memorandu       1/16/13   Offered to
     001528-001529         m to DC                   address
                           Garner from               purported
                           Inspector                 comparator
                           Perkins                   testimony.
                           recommendi
                           ng
                           probationary
                           extension for
                           PVT 7
22   USCPSOURGOUTSIS       Memorandu       1/16/13   Offered to
     001534-1535           m to DC                   address
                           Garner from               purported
                           Inspector                 comparator
                           Perkins                   testimony.
                           recommendi
                           ng
                           probationary
                           extension for
                           PVT 8
23   USCPSOURGOUTSIS       Memo to         2/1/13    Offered to
     001536-1538           PVT 8 from                address
                           Assistant                 purported
                           Chief                     comparator
                           Reynolds                  testimony.



                                       172
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 173 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE            DATE   PROFFER        OBJECTI   RULIN
O.                                                                     ON        G

                           dismissing
                           CP-534
24   USCPSOURGOUTSIS       Email to DC 5/14/15        Offered to
     001546-1547           Waldow                     show π’s
                           from Captain               performanc
                           Bolinger re                e.
                           π’s neglect
                           of duty and
                           photo
25   USCPSOURGOUTSIS       Memo to DC 6/4/15          Offered to
     001563-1582           Waldow                     show π’s
                           from Captain               performanc
                           Bolinger re                e.
                           presentation
                           of CP-534s
                           to π
26   USCPSOURGOUTSIS       Email to CD- 9/1/15        Offered to
     001583-1588           3 Sergeants                show
                           re                         decision-
                           termination                making as
                           of π                       to π’s
                                                      termination.
27   USCPSOURGOUTSIS       USCP            11/19/1    Offered as
     001618-1625           Directive       2 to       context to
                           2053.013,       present    π’s
                           Rules of                   performanc
                           conduct                    e.
28   USCPSOURGOUTSIS       Uniforms,       12/20/0    Offered as
     001626-1640           Equipment,      4          context to
                           and Personal               π’s
                           Grooming                   performanc
                                                      e.
29   USCPSOURGOUTSIS       CP-550 re       5/4/15     Offered to
     001721-1722           π’s parking                show π’s
                           violations                 performanc
                                                      e.
30   USCPSOURGOUTSIS       Final CP-534 6/2/15,       Offered to
     001671-1672           issued to π  8/11/15       show π’s
                                                      performanc
                                                      e.


                                         173
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 174 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE          DATE     PROFFER      OBJECTI   RULIN
O.                                                                   ON        G

31   USCPSOURGOUTSIS       CP-550         1/28/15     Offered to
     001723                issued to π re             show π’s
                           vigilance and              performanc
                           attention to               e.
                           duty for
                           hearings on
                           1/28/15
32   USCPSOURGOUTSIS       CP-550         6/23/14     Offered to
     001725                issued to π re             show π’s
                           uniform of                 performanc
                           the day                    e.
33   USCPSOURGOUTSIS       CP-550         6/23/14     Offered to
     001726                issued to π re             show π’s
                           purple socks               performanc
                                                      e.
34   USCPSOURGOUTSIS       CP-550           6/24/14   Offered to
     001727-1737           issued to π                show π’s
                           and                        performanc
                           supporting                 e.
                           documents re
                           “asshole”
35   USCPSOURGOUTSIS       CP-550           8/22/14   Offered to
     001738                issued to π re             show π’s
                           chewing gum                performanc
                           in class                   e.
36   USCPSOURGOUTSIS       CP-550           8/1/14    Offered to
     001739                issued to π re             show π’s
                           night drive                performanc
                           exercise                   e.
37   USCPSOURGOUTSIS       CP-550           9/23/14   Offered to
     001740                issued to π re             show π’s
                           screening                  performanc
                           exercise in                e.
                           which she
                           said “she’s
                           crazy”
                           referring to a
                           role player
38   USCPSOURGOUTSIS       CP-550           7/3/14    Offered to
     001741-1743           issued to π re             show π’s
                           class photo

                                       174
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 175 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE          DATE     PROFFER      OBJECTI   RULIN
O.                                                                   ON        G

                           and                        performanc
                           supporting                 e.
                           documents
39   USCPSOURGOUTSIS       CP-550           10/28/1   Offered to
     001744                issued to π re   4         show π’s
                           failure of the             performanc
                           robbery hold               e.
                           up knife
                           scenario
40   USCPSOURGOUTSIS       CP-550           10/8/14   Offered to
     001745                issued to π re             show π’s
                           failure of lab             performanc
                           3                          e.
41   USCPSOURGOUTSIS       CP-550           6/23/14   Offered to
     001746-1747           issued to π re             show π’s
                           “turbo bitch”              performanc
                           comment                    e.
42   USCPSOURGOUTSIS       Line             6/20/14   Offered to
     001748                Inspection                 show π’s
                           Checklist                  performanc
                           completed by               e.
                           Lieutenant
                           Brogan
43   USCPSOURGOUTSIS       CP-550           6/24/14   Offered to
     001751-1754           issued to π re             show π’s
                           completing                 performanc
                           CBT training               e.
                           and
                           supporting
                           documents
44   USCPSOURGOUTSIS       CP-550           6/23-     Offered to
     001757-1758           issued to π re   6/24/14   show π’s
                           violation of               performanc
                           FLETC                      e.
                           privacy act
                           and
                           supporting
                           documents
45   USCPSOURGOUTSIS       CP-550           6/19/14   Offered to
     001759                issued to π re             show π’s
                           memorial run

                                       175
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 176 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE          DATE     PROFFER      OBJECTI      RULIN
O.                                                                   ON           G

                                                      performanc
                                                      e.
46   USCPSOURGOUTSIS       CP-550           6/13/14   Offered to
     001760 -1762          issued to π re             show π’s
                           score on                   performanc
                           Exam 1 and                 e.
                           supporting
                           documents
47   USCPSOURGOUTSIS       CP-550           5/5/14    Offered to
     001763                issued to π re             show π’s
                           ROPAT                      performanc
                           score                      e.
48   USCPSOURGOUTSIS       Memo to file     7/28/15   Offered to   Objection:
     001765 – 1771         by Helen                   show π’s     not
                           McGroarty                  performanc   relevant
                           re π’s appeal              e.           and
                           to Chief                                hearsay
                           Verderosa
49   USCPSOURGOUTSIS       CP-550           7/9/14    Offered to
     001948-1949           issued to                  address
                           PVT 24 re                  purported
                           use of                     comparator
                           profanity                  testimony.
                           during
                           physical
                           training class
                           and
                           supporting
                           documents
50   USCP000625-642        USCP             05/28/1   Offered as
                           Directive        2         context to
                           2052.004,                  π’s
                           Probationary               performanc
                           Periods                    e.
51   USCP000082            Memorandu        1/20/15   Offered to
                           m to π from                show π’s
                           Sergeant                   performanc
                           Campbell re                e.
                           state of the
                           union



                                       176
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 177 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE            DATE   PROFFER        OBJECTI   RULIN
O.                                                                     ON        G

52   USCP000088            CP-550 to π     5/21/15    Offered to
                           from Sgt.                  show π’s
                           Willis re                  performanc
                           Peace                      e.
                           Officer
                           memorial
53   USCP000089            CP-550 to π     4/29/15    Offered to
                           from Sgt.                  show π’s
                           Campbell re                performanc
                           Joint                      e.
                           Meeting with
                           Prime
                           Minister of
                           Japan
54   USCP000108-110        Notification    12/29/1    Offered to
                           of Personnel    5          show
                           Action –                   decision-
                           termination                making as
                           of π                       to π’s
                                                      termination.
55   USCP000111-112        Memo to         12/17/1    Offered to
                           CBP from        5          show
                           Chief Dine                 decision-
                           approving                  making as
                           termination                to π’s
                                                      termination.
56   USCP000115            Notice of       12/22/1    Offered to
                           termination     5          show
                           to π from                  decision-
                           Jacqueline                 making as
                           Whitaker                   to π’s
                                                      termination.
57   USCP000151            Memorandu 11/14/1          Offered to
                           m to        4              show π’s
                           Jacqueline                 performanc
                           Whitaker                   e.
                           from Thomas
                           Madigan re
                           graduates
                           from ROC
                           177

                                         177
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 178 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE          DATE   PROFFER        OBJECTI      RULIN
O.                                                                   ON           G

58   USCP000146            Bulletin from 12/16/1    Offered as
                           Chief Dine    4          context to
                           assigning π              π’s
                           to CD-3                  performanc
                           effective                e.
                           12/16/14
59   USCP000184            Offer of      4/25/14    Offered as
                           Employment               context to
                           to π                     π’s
                                                    performanc
                                                    e.
60   USCP000292-359        FTO            11/14 –   Offered to
                           documents      12/14     show π’s
                                                    performanc
                                                    e.
61   USCP000643-645        USCP           5/28/12   Offered to
                           Directive                show USCP
                           2053.011                 policies
                           Anti-                    against
                           Discriminati             unlawful
                           on and Anti-             discriminati
                           Harassment               on.
                           Policy
62                         Declaration    10/23/1   Offered to     Objection:
                           of Glenn       7         show π’s       hearsay
                           Brogan with              performanc
                           attached                 e.
                           exhibits
63                         Declaration    10/26/1   Offered to     Objection:
                           of Thomas      7         address        hearsay
                           DiBiase                  purported
                                                    comparator
                                                    testimony.
64                         Declaration    10/26/1   Offered to     Objection:
                           of Eric        7         address        hearsay
                           Waldow with              knowledge
                           attached                 of protected
                           exhibits                 activity.
65                         Declaration    10/24/1   Offered to     Objection:
                           of Kim Dine    7         show           hearsay
                                                    decision-

                                       178
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 179 of 200



                          DEFENDANT’S EXHIBITS

N           BATES             TITLE         DATE    PROFFER        OBJECTI        RULIN
O.                                                                   ON             G

                           with attached            making as
                           exhibits                 to π’s
                                                    termination.
66                         Video of        Undate   Offered to     Objection:
                           “CVC Wall”      d        show           not
                           post                     decision-      produced
                                                    making as      to Plaintiff
                                                    to π’s         during
                                                    discipline     discovery.
                                                    and
                                                    termination.
67                         Pictures of     Undate   Offered to
                           “CVC Wall”      d        show
                           post                     decision-
                                                    making as
                                                    to π’s
                                                    discipline
                                                    and
                                                    termination.




                                      179
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 180 of 200



VIII. STIPULATIONS

          A. Undisputed Stipulations

          1.    Certain provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e-2000e-17 (2006) are incorporated with respect to agencies of Congress by the

Congressional Accountability Act (CAA), 2 U.S.C. §§ 1301-1438 (2006).

          2.    Sourgoutsis is a "covered employee" pursuant to the Congressional

Accountability Act of 1995, 2 U.S.C. § 1301(3)(D).

          3.    USCP is an "employing office" pursuant to the Congressional Accountability Act

of 1995, 2 U.S.C. § 1301 (9)(D).

          4.    Ms. Chrisavgi Sourgoutsis is a female.

          5.    The United States Capitol Police is a federal law enforcement agency.

          6.    Ms. Sourgoutsis was appointed to the Capitol Police as a recruit officer effective

May 12, 2014.

          7.    Ms. Sourgoutsis was a member of Recruit Officer Class 177.

          8.    Ms. Sourgoutsis graduated from the Capitol Police Training Academy program on

November 14, 2014.

          9.    Ms. Sourgoutsis was sworn in as a police officer and became a private with

training as of November 14, 2014.

          10.   Ms. Sourgoutsis completed the Field Training Officer training program in

December 2014.

          11.   Ms. Sourgoutsis was assigned to the Uniformed Services Bureau, Capitol

Division, Shift 3 (CD-3) on December 16, 2014.

          12.   Ms. Sourgoutsis’s squad leader and first-line supervisor was Sergeant Maria

Willis.

                                                180
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 181 of 200



       13.      Ms. Sourgoutsis was one of eighteen sworn employees from the Capitol Division

interviewed as a witness in the Office of Professional Responsibility (“OPR”) Case Number 15-

093 investigation.

       14.      Directive 2052.004 is the Capitol Police’s probationary period policy.

       15.      Pursuant to Directive 2052.004, the Capitol Police must “[e]stablish the

employee's PECS performance plan and communicate EPP evaluations and how they relate to

the employee’s duties and responsibilities, both in writing and orally, within 30 days of

appointment.”

       16.      Per USCP’s policy concerning probationary periods, supervisors are to create a

career development plan for each employee.

       17.      Ms. Sourgoutsis appealed the recommendation to terminate her employment to

then Chief of Police Kim Dine.

       18.      Chief Dine denied the appeal and recommended termination of Sourgoutsis to the

Capitol Police Board.

       19.      Ms. Sourgoutsis’s employment with the Capitol Police was terminated effective

December 29, 2015.

       B. Plaintiff’s Proposed Stipulations (and Defendant’s objections)

       20.      From 2011 through 2017, USCP had an average of 1747 employees. Of that

amount, on average, 314 of those employees were female. This amounts to an average of

approximately 18% of women in USCP’s workforce from 2011 through 2017. (USCP’s 8/8/17

IROG resp. at No. 17).

                Objection To Plaintiff’s No. 21: Objection relevance. The claims in this case

                concerns whether Plaintiff was subject to gender discrimination or to retaliation.

                In accordance with Rules 401 and 402 of the Federal Rules of Evidence, the
                                                181
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 182 of 200



               average number of female employees employed by the Capitol Police between

               2011 through 2017 is not relevant as it neither has the tendency to make it more or

               less probable that Plaintiff was discriminated against or retaliated against nor is of

               consequence in determining the action. It is further not relevant as it concerns

               periods of time in which Plaintiff was not an employee of the Capitol Police.

       21.     In the past five years, USCP administered the following policies on

discrimination, harassment, misconduct, and retaliation:

               USCP’s USCP Directive 2053.011, Anti-Discrimination and Anti-
               Harassment (USCP643-653). This policy is made available to all
               employees on Defendant's intranet and is given to employees upon
               entering their recruit class.

               USCP’s Sexual Harassment Biased Based Policing
               (USCPSOURGOUTSIS1435 -1483). This policy is provided as a
               training to all recruits.

               USCP’s New Leadership Training (USCPSOURGOUTSIS 1484 -
               1513). This was provided as part of a training to newly promoted
               Sergeants and Lieutenants in 2016 and 2017. (USCP’s 4/17/17
               IROG resp. at No. 4.).



               Objection To Plaintiff’s No. 22: Objection relevance and misstates facts. The

               relevant policy applicable during Plaintiff’s tenure is entitled USCP Directive

               2053.011, Anti-Discrimination and Anti-Harassment. Moreover, the claims

               asserted in this case concerns whether Plaintiff was subject to gender

               discrimination or to retaliation. In accordance with Rules 401 and 402 of the

               Federal Rules of Evidence the training entitled Sexual Harassment Biased Based

               Policing is not relevant as it neither has the tendency to make a fact more or less

               probable than it would be without this evidence nor is of consequence in

               determining the action. Likewise, the training entitled New Leadership Training

                                                182
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 183 of 200



               is also not relevant under Rules 401 and 402 of the Federal Rules of Evidence for

               the reasons stated above. It also was not offered to employees during Plaintiff’s

               tenure. Further it is incorrect that the training was only given in 2016 and 2017.

       22.     The documents listed in stipulated fact No. 22 above were the only policies USCP

implemented to ensure the full and proper integration and equal treatment of female officers at

USCP from 1974 through the present. These were also the only policies provided to officers in

supervisor or management roles. (USCP’s 8/8/17 IROG Resp. at No. 17).

               Objection To Plaintiff’s No. 23: Objection misstates the facts and

               mischaracterizes Capitol Police policies. The Capitol Police has three policies

               that ensure the equal treatment of all officers: USCP Directive 2053.009, Equal

               Employment Opportunity and Diversity; USCP Directive 2053.011, Anti-

               Discrimination and Anti-Harassment; and USCP Directive 2053.013, Rules of

               Conduct. Further, the Capitol Police issues annual notices from the Chief of

               Police concerning Equal Employment Opportunity.

       23.     The documents listed in stipulated fact No. 22, as well as Directive 2053.00,

Equal Employment Opportunity and Diversity Policy (USCPSOURGOUTSIS 1800-1801) and

the Annual Affirmation of Equal Employment Opportunity and Diversity statement

(USCPSOURGOUTSIS 1517-1519) are all the documents USCP maintains concerning equal

employment opportunities, diversity, inclusion, discrimination, or harassment in effect or

released during Chief Dine’s or Chief Verderosa’s administrations. (USCP’s 8/8/17 IROG resp.

at Nos. 18, 19).

               Objection To Plaintiff’s No. 24: Objection misstates the facts. The Department

               has other documents concerning equal opportunity, diversity, inclusion,



                                               183
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 184 of 200



               discrimination, or harassment that were provided to employees during either

               Chief Dine’s or Chief Verderosa’s administrations.

       24.     On August 18, 2015, Ms. Sourgoutsis was summoned to the Investigations

Division and interviewed as a witness regarding allegations of sexual harassment made by other

female officers against her supervisor, Sgt. Vias. (Def. Answer at ¶ 68).

               Objection To Plaintiff’s No. 25: Objection misstates facts. Plaintiff’s was

               interviewed by the Capitol Police’s Office of Professional Responsibility on

               August 18, 2015 as a witness in an investigation into alleged violations of the

               USCP Directive 2053.013 Rules of Conduct, in which it was alleged in part that a

               Sergeant on CD-3 violated USCP Directive 2053.011 Anti-Discrimination and

               Anti-Harassment.

       25.     The Office of Professional Responsibility received a complaint against Sgt.

Tyrone Vias in June 2015 alleging conduct in violation of Defendant’s Rules of Conduct.

(2/9/17, Resp to RFA No. 3).

               Objection To Plaintiff’s No. 26: Objection misstates facts. The Capitol Police’s

               Office of Professional Responsibility did not initiate an investigation against the

               CD-3 Sergeant in OPR Case No. 15-093 until August 2015.

       26.     Ms. Sourgoutsis reported to Sergeant Mark Shutters that Sergeant Vias referred to

her and to other women officers as “Chica” or “Senorita.” (Def. Answer at ¶ 71).

               Objection To Plaintiff’s No. 27: Objection relevance. This action does not allege

               that Plaintiff was the subject of a hostile work environment. The claims asserted

               in this case concern only whether Plaintiff was subject to gender discrimination or

               to retaliation when she was terminated. In accordance with Rules 401 and 402 of



                                               184
       Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 185 of 200



               the Federal Rules of Evidence, the information that Plaintiff provided to the

               Office of Professional Responsibility during their investigation in OPR Case No.

               15-093 is not relevant as it neither has any tendency to make a fact more or less

               probable than it would be without the evidence nor is it a fact of consequence in

               determining the action.

       27.     Ms. Sourgoutsis reported to Sergeant Mark Shutters that Sergeant Vias has stood

with his hands near his belt and rolls his hips and pelvis out toward others. (Def. Answer at ¶

72).

               Objection To Plaintiff’s No. 28: Objection relevance. This action does not allege

               that Plaintiff was the subject of a hostile work environment. The claims asserted

               in this case concern only whether Plaintiff was subject to gender discrimination or

               to retaliation when she was terminated. In accordance with Rules 401 and 402 of

               the Federal Rules of Evidence, the information that Plaintiff provided to the

               Office of Professional Responsibility during their investigation in OPR Case No.

               15-093 is not relevant as it neither has any tendency to make a fact more or less

               probable than it would be without the evidence nor is it a fact of consequence in

               determining the action.

       28.     Sourgoutsis alleged that Sgt. Vias made what she summarized as “inappropriate

comments” toward her.” (2/9/17, Resp to RFA No. 6).

               Objection To Plaintiff’s No. 29: Objection relevance. This action does not allege

               that Plaintiff was the subject of a hostile work environment. The claims asserted

               in this case concern only whether Plaintiff was subject to gender discrimination or

               to retaliation when she was terminated. In accordance with Rules 401 and 402 of



                                               185
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 186 of 200



               the Federal Rules of Evidence, the information that Plaintiff provided to the

               Office of Professional Responsibility during their investigation in OPR Case No.

               15-093 is not relevant as it neither has any tendency to make a fact more or less

               probable than it would be without the evidence nor is it a fact of consequence in

               determining the action.

       29.     Sourgoutsis reported to Sergeant Mark Shutter that Sergeant Vias made a

comment that she thought weird and inappropriate about her. (Def. Answer at ¶ 73).

               Objection To Plaintiff’s No. 30: Objection relevance. This action does not allege

               that Plaintiff was the subject of a hostile work environment. The claims asserted

               in this case concern only whether Plaintiff was subject to gender discrimination or

               to retaliation when she was terminated. In accordance with Rules 401 and 402 of

               the Federal Rules of Evidence, the information that Plaintiff provided to the

               Office of Professional Responsibility during their investigation in OPR Case No.

               15-093 is not relevant as it neither has any tendency to make a fact more or less

               probable than it would be without the evidence nor is it a fact of consequence in

               determining the action.

       30.     Sourgoutsis reported to Sergeant Mark Shutters that Sergeant Vias complimented

Plaintiff’s Facebook profile picture. (Def. Answer at ¶ 74).

               Objection To Plaintiff’s No. 31: Objection relevance. This action does not allege

               that Plaintiff was the subject of a hostile work environment. The claims asserted

               in this case concern only whether Plaintiff was subject to gender discrimination or

               to retaliation when she was terminated. In accordance with Rules 401 and 402 of

               the Federal Rules of Evidence, the information that Plaintiff provided to the



                                               186
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 187 of 200



               Office of Professional Responsibility during their investigation in OPR Case No.

               15-093 is not relevant as it neither has any tendency to make a fact more or less

               probable than it would be without the evidence nor is it a fact of consequence in

               determining the action.

       31.     Directive 2052.004, USCP’s policy relating to probationary periods, contains

specific requirements for the supervision and evaluation of new officers such as Sourgoutsis.

(Def. Answer at ¶ 93).

               Objection To Plaintiff’s No. 32: Objection mischaracterizes USCP Directive

               2052.004.

       32.     USCP did not provide Sourgoutsis a thirty-day evaluation period following

USCP’s decision to terminate her. (2/9/17, Resp to RFA No. 13).

               Objection To Plaintiff’s No. 33: Objection mischaracterizes USCP Directive

               2052.004.

       33.     Chief Dine refused to meet with Sourgoutsis as requested in her appeal. (Def.

Answer at ¶ 97).

               Objection To Plaintiff’s No. 34: Objection vague and ambiguous and relevance.

               The term “refused” and “appeal” as used here is vague and ambiguous.

               Additionally, the claims asserted in this case concern only whether Plaintiff was

               subject to gender discrimination or to retaliation when she was terminated. In

               accordance with Rules 401 and 402 of the Federal Rules of Evidence, whether

               Chief Dine refused to meet with Plaintiff as request in her appeal is not relevant

               as it neither has any tendency to make a fact more or less probable than it would

               be without the evidence nor is a fact of consequence in determining the action.



                                               187
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 188 of 200



       34.     Sourgoutsis was the only sworn or civilian employee that USCP recommended to

Capitol Police Board for termination during their probationary period. (6/5/17 Resp. to P’s 2nd

RFAS, Request. No. 25).

               Objection To Plaintiff’s No. 35: Objection misstates the facts. Plaintiff is not the

               only sworn or civilian employee that the Capitol Police has recommended to the

               Capitol Police Board for termination during their probationary period.

       35.     USCP has not terminated any USCP sworn or civilian employee during their

probationary year during the period of Chief Dine's or Chief Verderosa's administration, which

includes December 2012 to present. (USCP’s 6/5/17 IROG resp. at No. 14).

               Objection To Plaintiff’s No. 36: Objection misstates the facts. The Capitol Police

               has terminated sworn and civilian employees during their probationary period

               during the period of Chief Dine’s or Chief Verderosa’s administration, which

               includes December 2012 to present.

       36.     USCP permitted a civilian director of the Mission Assurance Bureau to resign

before it recommended his termination to the Capitol Police Board in 2015 after USCP learned

the director made improper remarks and engaged in conduct unbecoming as it relates to

comments the director made about the medical condition of an inspector in the director's chain-

of-command. The director and the inspector are male. (USCP’s 6/5/17 IROG resp. at no. 14).

               Objection To Plaintiff’s No. 37: Objection relevance. The claims asserted in this

               case concern only whether Plaintiff was subject to gender discrimination or to

               retaliation when she was terminated. In accordance with Rules 401 and 402 of

               the Federal Rules of Evidence, the details of a former civilian employee’s

               resignation is not relevant as it neither has any tendency to make a fact more or



                                                188
Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 189 of 200



      less probable than it would be without the evidence nor is it a fact of consequence

      in determining the action.




                                      189
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 190 of 200



IX.   DEPOSITION DESIGNATIONS

                    PLAINTIFF’S DEPOSITION DESIGNATIONS

      WITNESS AND                 OBJECTIONS                 DEFENDANT’S COUNTER
      DESIGNATIONS                                             DESIGNATIONS AND
                                                             PLAINTIFF’S OBJECTIONS

 Thomas DiBiase            Defendant objects to the
 • 17:22 – 21:8            designations under FRE Rule
 • 21:9 – 24:13            403 because the probative
 • 57:12 – 60:2            value of this evidence is far
 • 54:13 – 57:11           outweighed by its likelihood
 • 60:7 – 61:2             to mislead the jury, confuse
 • 62:15 – 66:3            the issues, needlessly present
                           cumulative evidence, and/or
 • 34:16 – 35:4
                           waste time. Defendant’s
 • 34:10 – 15
                           30(b)(6) witness is available
 • 31:20 – 33:22           to testify and has been
 • 67:17 – 68:4            subpoenaed by Plaintiff. His
 • 68:5 – 70:14            live testimony will cover the
 • 72:13 -74:15            topics of these designations
 • 77:13 – 79:14           and is more probative of the
 • 79:18 – 84:5            issues in this matter and may
 • 84:6 – 86:11            be tested under cross
 • 86:12 – 17              examination.
 • 50:9 – 51:7             Additionally, Defendant
 • 37:2 – 38:19            reiterates objections it raised
 • 38:20 – 41:18           during the deposition to the
 • 49:9 – 50:1             following designations under
                           FRE Rule 401 and 402:
                           • 68:5 – 70:14

                           Defendant further objects to
                           the following designations
                           under FRE Rule 401 and 402:
                           • 21:9 – 24:13
                           • 49:9 – 50:1
                           • 54:13 – 60:2
                           • 60:7 – 61:2
                           • 64:7 – 66:3

                           Defendant further objects to
                           following designations under
                           FRE Rule 403 and FRE Rule
                           802:


                                        190
    Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 191 of 200



                    PLAINTIFF’S DEPOSITION DESIGNATIONS

     WITNESS AND                 OBJECTIONS                 DEFENDANT’S COUNTER
     DESIGNATIONS                                             DESIGNATIONS AND
                                                            PLAINTIFF’S OBJECTIONS

                          •   38:20 – 41:18

Matthew Verderosa         Defendant objects to the          •    40:7 – 41:18
• 15:21 – 18:5            designations under FRE Rule       •    95:16 – 96:4
• 23:3 – 19               403 because the probative         •    99:21 – 101:18
• 18:6 – 19:1             value of this evidence is far     •    107:6 – 109:19
• 19:2 – 21:5             outweighed by its likelihood      •    133:6 – 21
• 21:6 – 23:2             to mislead the jury, confuse      •    141:20 – 142:10
• 23:20 – 27:14           the issues, needlessly present
                                                            •    149:19 – 151:1
                          cumulative evidence, and/or
• 31:18 – 37:6                                              •    159:2 – 162:15
                          waste time. Chief Verderosa
• 37:11 – 40:6
                          is available to testify and has
• 164:1 – 16              been subpoenaed by Plaintiff.
                                                                Plaintiff objects to
• 47:9 – 51:18                                                  Defendant’s following
                          His live testimony will cover
• 44:5 – 14               the topics of these
                                                                counter designations
• 51:19 – 54:3            designations and is more
                                                                because they are not
• 54:16 – 56:19                                                 contiguous and do not
                          probative of the issues in this
• 56:20 – 58:4                                                  relate to Plaintiff’s
                          matter and may be tested
                                                                Designations:
• 58:5 – 17               under cross examination.
                                                                    • 149:19-151:1
• 58:22 – 59:5            Additionally, Defendant
                                                                    • 159:2-162:15
• 59:6 – 21               reiterates objections it raised
• 60:20 – 61:14           during the deposition to the
• 61:22 – 62:12           following designations under
• 62:13 – 63:6            FRE Rules 401 and 402:
• 63:20 – 64:15           • 18:6 – 19:1
• 65:10 – 21              • 19:2 – 21:5
• 65:22 – 68:18           • 21:6 – 23:2
• 68:19 – 70:7
                          Defendant further objects to
• 70:8 – 73:2
                          the following designations
• 73:16 – 74:10           under FRE Rules 401 and
• 75:13 – 20              402:
• 79:12 – 81:13           • 155:13 – 158:1
• 81:14 – 84:20           • 164:1 – 16
• 85:7 – 92:12
• 92:13 – 95:15           Further, Defendant reiterates
• 96:17 – 97:14           objections it raised during the
• 97:15 – 102:8           deposition to the following
• 102:9 – 107:10          designations as vague and
• 46:18 – 47:8            ambiguous and/or calls for
                          speculation:
                                       191
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 192 of 200



                      PLAINTIFF’S DEPOSITION DESIGNATIONS

      WITNESS AND                  OBJECTIONS                 DEFENDANT’S COUNTER
      DESIGNATIONS                                              DESIGNATIONS AND
                                                              PLAINTIFF’S OBJECTIONS

•   109:5 – 112:15          •   24:20 – 25:3
•   112:16 – 113:9          •   33:9 – 35:8
•   147:2 – 6               •   53:2 – 53:11
•   116:16 – 117:19         •   68:4 – 15
•   124:10 – 127:12         •   80:1 – 8
•   127:13 – 129:18         •   87:18 – 88:4
•   134:4 – 136:15
•   139:1 – 14
•   147:7 – 20
•   151:2 – 151:11
•   155:13 – 158:17
•   132:20 – 133:5

Eric Waldow                 Defendant objects to the          •    36:13 – 42:21
• 12:11 – 13:17             designations under FRE Rule       •    48:11 – 52:21
• 16:15 – 22                403 because the probative         •    52:22 – 55:11
• 17:1 – 9                  value of this evidence is far     •    57:2 – 67:18
• 18:21 – 20:5              outweighed by its likelihood      •    115:22 – 120:13
• 17:10 – 18:20             to mislead the jury, confuse      •    157:10 – 165:22
• 36:6 – 12                 the issues, needlessly present
                                                              •    171:18 – 173:17
                            cumulative evidence, and/or
• 120:17 – 20                                                 •    205:19 – 206:13
                            waste time. Deputy Chief
• 14:18 – 16:14                                               •    218:4 – 218:12
                            Waldow is available to testify
• 20:6 – 23:13                                                •    218:18 – 221:11
                            and has been subpoenaed by
• 23:14 – 25:19             Plaintiff. His live testimony     •    221:12 – 18
• 25:20 – 27:22             will cover the topics of these    •    221:19 – 222:6
• 28:1 – 33:13              designations and is more
• 33:14 – 36:2              probative of the issues in this       Plaintiff objects to
• 42:17 – 21                matter and may be tested              Defendant’s following
• 52:1 – 21                 under cross examination.              counter designations
• 56:4 – 57:1               Defendant further objects to          because they are not
• 102:1 – 22                the following designations            contiguous and do not
• 111:10 – 115:5            under FRE Rules 401 and               relate to Plaintiff’s
                                                                  Designations:
• 206:14 – 210:2            402:
                            • 177:17 – 179:13                         • 48:11 – 52:21
• 216:3 – 18
                            • 209:2 - 19                              • 52:22 – 55:11
• 221:12 – 18
                                                                      • 157:10 – 165:22
• 210:6 – 216:6
                            Further, Defendant reiterates             • 218:4 – 218:12
• 132:7 – 143:6
                            objections it raised during the           • 221:19 – 222:6
• 146:16 – 154:6
                            deposition to the following

                                         192
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 193 of 200



                      PLAINTIFF’S DEPOSITION DESIGNATIONS

      WITNESS AND                  OBJECTIONS            DEFENDANT’S COUNTER
      DESIGNATIONS                                         DESIGNATIONS AND
                                                         PLAINTIFF’S OBJECTIONS

•   173:12 – 183:22         designations as vague and
•   221:1 – 11              ambiguous and/or calls for
•   185:1 – 189:4           speculation:
•   189:5 -11               • 19:3 – 12
•   189:12 – 190:7          • 22:16 -23:13
•   193:10 – 195:4          • 33:20 – 34:3
•   195:5 – 201:20          • 35:7 – 36:2
•   156:8 – 157:9           • 182:3 – 183:19
•   166:17 – 169:17         • 203:19 – 204:13
•   201:21 – 203:16
•   205:1 – 18
•   120:21 – 129:12
•   129:21 – 132:6
•   203:19 – 204:22




                                        193
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 194 of 200



X.     PROPOSED VERDICT FORM

       A. Plaintiff’s Proposed Verdict Form

                                        VERDICT FORM

We, the Jury, unanimously find by a preponderance of the evidence as follows:

       1. Did the United States Capital Police (“USCP”) fire Chrisavgi Sourgoutsis or
          otherwise treat her adversely because of discrimination based on gender?

                       i. Yes____;

                      ii. No_____.

OBJECTION. The Capitol Police objects to question 1 because:

       1. There is only one matter before the Court: whether Plaintiff was terminated for
          unsatisfactory performance. Whether Plaintiff was treated adversely is not a matter
          before the Court and must be removed from the jury instruction.

       2. The instruction fails to set forth the burden of proof – i.e., that Plaintiff must prove by
          the preponderance of the evidence that “but for” her gender, the Capitol Police would
          not have terminated her employment. Alternatively, Plaintiff must prove by the
          preponderance of the evidence that the USCP was motivated by her sex when she was
          terminated.

       3. The term “fire” lacks a definition and must be changed to “terminate.”


IF YOU ANSWERED “NO” TO QUESTION 1, MOVE ON TO QUESTION 4, AND DO NOT
CONSIDER QUESTIONS 2 AND 3. IF YOU ANSWERED “YES” TO QUESTION 1,
PROCEED TO QUESTION 2.

       2. Chrisavgi Sourgoutsis’s gender was a [SELECT ONE]

                      ___ determinative factor

                      ___ motivating factor

       in the USCP’s decision to fire Chrisavgi Sourgoutsis or treat her adversely.

OBJECTION. The Capitol Police objects to question 2 because:




                                                194
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 195 of 200



       1. There is only one matter before the Court: whether Plaintiff was terminated for
          unsatisfactory performance. Whether Plaintiff was treated adversely is not a matter
          before the Court and must be removed from the jury instruction.


       2. The instruction fails to set forth the burden of proof – i.e., that Plaintiff must prove by
          the preponderance of the evidence that “but for” her gender, the Capitol Police would
          not have terminated her employment. Alternatively, Plaintiff must prove by the
          preponderance of the evidence that the USCP was motivated by her sex when she was
          terminated.

       3. The term “fire” lacks a definition and must be changed to “terminate.” The term
          “determinative factor” lacks a definition and must be changed to “but for.”



IF YOU ANSWERED “DETERMINATIVE FACTOR” IN QUESTION 2, MOVE ON TO
QUESTION 4, AND DO NOT CONSIDER QUESTION 3. IF YOU ANSWERED
“MOTIVATING FACTOR” IN QUESTION 2, PROCEED TO QUESTION 3.

       3. Although Chrisavgi Sourgoutsis’s gender was a motivating factor in the USCP's
          decision to fire or treat her adversely, would the USCP have fired her or otherwise
          treated her adversely even if her gender had played no role in its decision?

                       i. Yes_____

                      ii. No_____


OBJECTION. The Capitol Police objects to question 3 because:

       1. There is only one matter before the Court: whether Plaintiff was terminated for
          unsatisfactory performance. Whether Plaintiff was treated adversely is not a
          matter before the Court and must be removed from the jury instruction.

       2. The instruction fails to set forth the burden of proof – i.e., that Plaintiff must prove by
          the preponderance of the evidence that “but for” her gender, the Capitol Police would
          not have terminated her employment. Alternatively, Plaintiff must prove by the
          preponderance of the evidence that the USCP was motivated by her sex when she was
          terminated.

       3. The term “fire” lacks a definition and must be changed to “terminate.”




                                                195
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 196 of 200



        4. Did the United States Capital Police (“USCP”) fire Chrisavgi Sourgoutsis or
           otherwise treat her adversely in retaliation for participating in a sexual harassment
           investigation?

                i. Yes_____

               ii. No_____

OBJECTION. The Capitol Police objects to question 4 because:

       1. There is only one matter before the Court: whether Plaintiff was terminated for
          unsatisfactory performance. Whether Plaintiff was treated adversely is not a
          matter before the Court and must be removed from the jury instruction.

       2. The instruction fails to set forth the burden of proof – i.e., that Plaintiff must prove by
          the preponderance of the evidence that “but for” her participation in an internal
          investigation, the Capitol Police would not have terminated her employment.

       3. The term “fire” lacks a definition and must be changed to “terminate.”

IF YOU ANSWERED “NO” TO BOTH QUESTIONS 1 AND 4, SIGN AND DATE THIS
VERDICT FORM AND DO NOT PROCEED TO THE NEXT SENTENCE. If you answered
“determinative factor” in Question 2 or answered “No” to Question 3, what is the amount of
money damages that you award to Chrisavgi Sourgoutsis?



               $ ________________

OBJECTION. The USCP objects to question number 4 because it does not specify the type of
damages, if any, that Plaintiff is reasonably entitled to for any injury suffered as a result of the
USCP’s action(s).

________________________
[Signature of Jury Foreperson]




________________________
Date




                                                 196
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 197 of 200



         B. Defendant’s Proposed Verdict Form

[DEFENDANT’S PROPOSED] JURY VERDICT FORM (DISPARATE TREATMENT SINGLE
                       MOTIVE/PRETEXT THEORY)

         1. Has Ms. Sourgoutsis, proven by a preponderance of the evidence, that the United
            States Capitol Police would not have terminated her but for her sex? If “yes,” go to
            question 2. If “no,” go to question 3.


                Yes __________         No __________

         2. If you answered “yes” to question number 1, how much is the plaintiff entitled to in
            compensatory damages?


                $_______________

         3. Has Ms. Sourgoutsis, proven by a preponderance of the evidence that the United
            States Capitol Police would not have terminated her but for her participation as a
            witness in an internal investigation? If “yes,” go to Question 4. If “no,” this form is
            complete.


                Yes __________         No __________

         4. If you answered “yes” to question number 3, how much is the plaintiff entitled to in
            compensatory damages?


                $ _________________



_________________________
[Signature of Jury Foreperson]

_________________________
[Date]




                                                 197
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 198 of 200



[DEFENDANT’S PROPOSED] JURY VERDICT FORM (DISPARATE TREATMENT MIXED
                           MOTIVE THEORY)

   1. Has Ms. Sourgoutsis, proven by a preponderance of the evidence that her sex was a
      motivating factor in the United States Capitol Police decision to terminate her? If “yes,”
      go to question 2. If “no,” go to question 4.


Yes __________        No __________

       2. If you answered “yes” to question number 1, has the United States Capitol Police
          demonstrated that it would have terminated her anyway if her sex had not been a
          motivating factor in the decision? If “yes,” go to question 4. If “no” go to question 3.


Yes __________        No __________

       3. If you answered “no” to question number 2, how much is Ms. Sourgoutsis entitled to
          in compensatory damages.


$_______________

       4. Has Ms. Sourgoutsis, proven by a preponderance of the evidence that the United
          States Capitol Police would not have terminated her but for her participation as a
          witness in an internal investigation? If “yes,” go to Question 5. If “no,” this form is
          complete.


Yes __________        No __________

       5. If you answered “yes” to question number 4, how much is Ms. Sourgoutsis entitled to
          in compensatory damages?


$ _________________

_________________________
[Signature of Jury Foreperson]

_________________________
 [Date]




                                               198
     Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 199 of 200



Date: September 13, 2019           Respectfully submitted,

                                          /s/Rafique O. Anderson
                                          Kelly M. Scindian
                                          Rafique O. Anderson
                                          Office of the General Counsel
                                          Employment Law Division
                                          United States Capitol Police
                                          119 D Street NE
                                          Washington, DC 20510
                                          Telephone: (202) 593-3619
                                          Facsimile: (202) 593-4478
                                          Kelly.Scindian@uscp.gov
                                          Rafique.Anderson@uscp.gov

                                          Counsel for Defendant


                                          /s/Anita M. Chambers__________________
                                          R. Scott Oswald
                                          Anita M. Chambers
                                          The Employment Law Group, P.C.
                                          888 17th Street, N.W., 9th floor
                                          Washington, D.C. 20006
                                          (202) 261-2821
                                          (202) 261-2835 (facsimile)
                                          soswald@employmentlawgroup.com
                                          achambers@employmentlawgroup.com

                                          Counsel for Plaintiff
      Case 1:16-cv-01096-KBJ Document 111 Filed 09/13/19 Page 200 of 200



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 13, 2019, a true and correct copy of the

foregoing was filed using the CM/ECF system and served upon the following counsel for

Defendant:



       Kelly M. Scindian #985787
       Rafique O. Anderson #493243
       Office of Employment Counsel
       United States Capitol Police
       119 D Street NE
       Washington, DC 20510
       Telephone: (202) 593-3336
       Facsimile: (202) 593-4478
       Kelly.Scindian@uscp.gov
       Rafique.Anderson@uscp.gov

       Counsel for Defendant United States Capitol Police


                                            /s/ Anita M. Chambers
                                            Anita M. Chambers
